EXHIBIT 10.3

CONSOLIDATED AMENDED AND RESTATED MASTER LEASE

THIS CONSOLIDATED AMENDED AND RESTATED MASTER LEASE (“Lease”) is executed and
delivered as of this 8th day of November, 2000, effective as of October 1, 2000,
and is entered into by (i) STERLING ACQUISITION CORP., a Kentucky corporation
(“Lessor”), the address of which is 900 Victors Way, Suite 350, Ann Arbor,
Michigan 48108, and (ii) DIVERSICARE LEASING CORPORATION, a Tennessee
corporation, the address of which is 277 Mallory Station Road, Suite 130,
Franklin, Tennessee 37067 (“Lessee”).

RECITALS

The circumstances underlying the execution and delivery of this Lease are as
follows:

A.            Capitalized terms used and not otherwise defined herein have the
respective meanings given them in Article II, below.

B.            The parties hereto are parties to the Existing Leases.  Prior
hereto, all of the lessor’s interests in the Existing Leases have been
consolidated into Lessor, and all of the lessee’s interests in the Existing
Leases have been consolidated into Lessee.

C.            The parties hereto wish to amend, restate, and consolidate the
Existing Leases on the terms and conditions set forth herein.

NOW THEREFORE Lessor and Lessee agree as follows:

ARTICLE I

1.1           Lease.   Upon and subject to the terms and conditions hereinafter
set forth, Lessor leases to Lessee the Leased Properties located in Alabama,
Arkansas, Florida, Kentucky, Ohio, Tennessee, and West Virginia and comprising
the Facilities described on Exhibits A- 1 through A-28 (the “Leased
Properties”).

The Existing Leases are hereby amended, restated and consolidated in their
entirety as set forth in this Lease to provide for the continued leasing of the
Leased Properties by Lessee. From and after the Commencement Date, the leasing
of the Leased Properties by Lessee from Lessor, and the rights and obligations
of the parties with respect thereto, shall be determined as set forth and
described in this Lease.  However, the lessees and lessors pursuant to the
Existing Leases are only released from those obligations under the Existing
Leases only to the extent set forth in the Settlement and Restructuring
Agreement.

The Leased Properties are leased subject to all covenants, conditions,
restrictions, easements and other matters affecting each Leased Property,
whether or not of record, including the Permitted Encumbrances and other matters
which would be disclosed by an inspection of the Leased Properties or by an
accurate survey thereof, provided, however, that the foregoing will

1


--------------------------------------------------------------------------------




not materially interfere with the Primary Intended Use of the Leased Property by
Lessee as set forth in this Lease.

This Lease constitutes one indivisible lease of the Leased Properties to
multiple tenants, and not separate leases governed by similar terms. The Leased
Properties constitute one economic unit, and the Base Rent and all other
provisions have been negotiated and agreed to based on a demise of all of the
Leased Properties as a single, composite, inseparable transaction and would have
been substantially different had separate leases or a divisible lease been
intended. Except as expressly provided herein for specific, isolated purposes
(and then only to the extent expressly otherwise stated), all provisions of this
Lease apply equally and uniformly to all the Leased Properties as one unit. An
Event of Default with respect to any Leased Property is an Event of Default as
to all of the Leased Properties. The parties intend that the provisions of this
Lease shall at all times be construed, interpreted and applied so as to carry
out their mutual objective to create an indivisible lease of all the Leased
Properties and, in particular but without limitation, that for purposes of any
assumption, rejection or assignment of this Lease under 11 U.S.C. 365, this is
one indivisible and non-severable lease and executory contract dealing with one
legal and economic unit which must be assumed, rejected or assigned as a whole
with respect to all (and only all) the Leased Properties covered hereby.

1.2           Term.  The initial term of this Lease (“Initial Term”) shall be
ten (10) Lease Years.  The Initial Term shall commence on the Commencement Date
and end on the Initial Term Expiration Date, subject to renewal as set forth in
Section 1.3, below.

1.3           Option to Renew.  Lessee is hereby granted one (1) option to renew
this Lease for an additional, successive period of ten (10) Lease Years, for a
maximum Term if such option is exercised of twenty (20) Lease Years, on the
following terms and conditions: (a) the option to renew is exercisable only by
Notice to Lessor at least three hundred sixty-five (365) days prior to the
expiration of the Initial Term;  (b) the absence of any Event of Default both at
the time a renewal option is exercised and at the commencement of a Renewal Term
is a condition precedent to any renewal of the Term; and (c) during a Renewal
Term, all of the terms and conditions of this Lease shall remain in full force
and effect.

1.4           Saving Provisions.   If Lessee fails to notify Lessor of the
exercise of the extension option which Lessee has the right to exercise
hereunder within the required time, its option to extend shall nevertheless
remain full force and effect for a period of fifteen (15) days after Notice from
Lessor subsequent to the required time setting forth the expiration date of this
Lease and advising Lessee that Notice of extension has not been received.  The
right to renew as thereby extended shall expire on the close of business on the
fifteenth day after Notice, and may be thereafter not be exercised by Lessee.

ARTICLE II

2.1           Definitions. For all purposes of this Lease, except as otherwise
expressly provided or unless the context otherwise requires, (i) the terms
defined in this Article have the meanings assigned to them in this Article and
include the plural as well as the singular, (ii) all accounting

2


--------------------------------------------------------------------------------




terms not otherwise defined herein have the meanings assigned to them in
accordance with GAAP as at the time applicable, (iii) all references in this
Lease to designated “Articles,” “Sections” and other subdivisions are to the
designated Articles, Sections and other subdivisions of this Lease, and (iv) the
words “herein,” “hereof” and “hereunder” and other words of similar import refer
to this Lease as a whole and not to any particular Article, Section or other
subdivision.

Additional Charges:  All Impositions and other amounts, liabilities and
obligations which Lessee assumes or agrees to pay under this Lease, including,
without limitation, the Annual Site Inspection Fee.

Adjustment Date: October 1, 2003, and each October 1 thereafter throughout the
Term of this Lease.

Advocat: Advocat, Inc., a Delaware corporation.

Advocat Concentration Account: As defined in the Settlement and Restructuring
Agreement.

Affiliate:  Any Person which, directly or indirectly, Controls or is Controlled
by or is under common Control with another Person.

AmSouth: AmSouth Bank.

AmSouth Loan Documents: The documents evidencing and securing the indebtedness
of Advocat and its Affiliates to AmSouth as of the date of execution and
delivery of this Lease.

Annual Site Inspection Fee:  An annual fee of One Thousand Dollars ($1,000.00)
for each Facility included within the Leased Properties actually inspected by
Lessor during each Lease Year throughout the Term beginning with the Second
(2nd) Lease Year which shall be paid by Lessee within thirty (30) days after
receipt by Lessee of an invoice therefor together with a copy of the complete
site inspection report made with respect to each Facility for which payment is
requested.

Approval Threshold: One Hundred Fifty Thousand Dollars ($150,000.00).

Assessment:  Any governmental assessment on the Leased Properties or any part
thereof for public or private improvements or benefits, whether or not commenced
or completed prior to the date hereof and whether or not to be completed within
the Term.

Assumed Indebtedness:  Any indebtedness or other obligations of third parties
from whom Lessor has acquired any Leased Property, expressly assumed in writing
by Lessor, and existing at the time of acquisition of the Leased Property
secured by a mortgage, deed of trust or other security agreement to which
Lessor’s title to the Leased Properties is subject.

Award:  All compensation, sums or anything of value awarded, paid or received in
connection with a total or partial Taking.

3


--------------------------------------------------------------------------------




Base Rent:

(A) During the Initial Term, the Base Rent shall be:

(1)           For the first (1st) Lease Year, Ten Million Eight Hundred Seventy
Five Thousand Dollars ($10,875,000.00);

(2)           For the second (2nd) Lease Year, Ten Million Eight Hundred Seventy
Five Thousand Dollars ($10,875,000.00);

(3)           For the third (3rd) Lease Year, Eleven Million Five Hundred
Thousand Dollars ($11,500,000.00);

(4)           For each of the fourth (4th) through tenth (10th) Lease Years, the
lesser of (i) the Base Rent for the third (3rd) Lease Year increased by a
percentage equal to two (2) times the percentage increase in the CPI (if
positive) from the commencement date of the third (3rd) Lease Year to the
Adjustment Date in each of the fourth (4th) through tenth (10th) Lease Years, as
applicable and (ii) the following amounts for each Lease Year:

Lease Year

 

 

 

Base Rent

 

4

 

$

11,845,000

 

5

 

$

12,200,350

 

6

 

$

12,566,360

 

7

 

$

12,943,351

 

8

 

$

13.331.651

 

9

 

$

13,731,601

 

10

 

$

14,143,549

 

 

Under no circumstances will the Base Rent in any Lease Year be less than the
Base Rent during the preceding Lease Year.

(B)           During the Renewal Term, the Base Rent shall be:

(1)           For the first Lease Year of the Renewal Term, the greater of
(a) the Base Rent during the tenth (10th) Lease Year of the Initial Term and (b)
the Fair Market Rent for the Leased Properties on the first day of such Renewal
Term as agreed upon by Lessor and Lessee, or, if prior to the commencement of
the Renewal Term they are unable to agree, as determined by an appraisal
pursuant to Article XXXII of this Lease; provided, however, that the Base Rent
for the first Lease Year of the Renewal Term shall not exceed one hundred ten
percent (110%) of the Base Rent for the Lease Year immediately preceding the
commencement of the Renewal Term; and

(2)           For each of the second (2nd) through the tenth (10th) Lease Years
during the Renewal Term, the lesser of (i) the Base Rent for the first (1st)
Lease Year of the Renewal Term, increased by a percentage equal to two (2) times
the percentage increase in the CPI (if positive) from the commencement date of
the Renewal Term to the Adjustment Date in each of the second (2nd) through
tenth

4


--------------------------------------------------------------------------------




(10th) Lease Years, as applicable (the ”Adjustment Date”), and (ii) the product
of the Base Rent during the first (1st) Lease Year of the Renewal Term and the
following percentage:

Lease Year During
Renewal Term

 

 

 

Applicable Percentage

 

 

 2

 

1.03

%

 

 3

 

1.061

%

 

 4

 

1.093

%

 

 5

 

1.126

%

 

 6

 

1.159

%

 

 7

 

1.194

%

 

 8

 

1.23

%

 

 9

 

1.267

%

 

10

 

1.305

%

 

 

Under no circumstances will the Base Rent in any Lease Year during the Renewal
Term be less than the Base Rent during the preceding Lease Year.

Business Day:  Each Monday, Tuesday, Wednesday, Thursday and Friday which is not
a day on which national banks in the City of New York, New York are authorized,
or obligated, by law or executive order, to close.

Capital Expenditures Reserve Account: As defined in Section 8.3.1.

Capitalization Rate:  Nine percent (9%) (See Section 15.3).

Capitalized Leases: Leases that in accordance with GAAP are required to be
capitalized for financial reporting purposes.

Capitalized Lease Obligations:  All obligations under Capitalized Leases the
amount of the indebtedness for which shall be the capitalized amount of such
obligations determined in accordance with GAAP.

Casualty/Condemnation Reduction Percentage: The percentage obtained by dividing
the Retained Amount by the Investment Amount.

Citation: Any operational or physical plant deficiency set forth in writing with
respect to a Facility by any governmental body or agency, or Medicare
intermediary, having regulatory oversight over a Facility, Lessee or Manager,
with respect to which the scope and severity of the penalty for such deficiency,
if not cured, is one or more of the following: loss of licensure,
decertification of a Facility from participation in the Medicare and/or Medicaid
programs, appointment of a temporary manager or denial of payment for new
admissions.

5


--------------------------------------------------------------------------------




Clean-Up:  The investigation, removal, restoration, remediation and/or
elimination of, or other response to, Contamination, in each case to the
satisfaction of all governmental agencies having jurisdiction, in compliance
with or as may be required by Environmental Laws.

Code:  The Internal Revenue Code of 1986, as amended.

Commencement Date:  October 1, 2000, even though this Lease has been executed
subsequent thereto.  Base Rent and other payments made by Lessee under the
Existing Leases attributable to the period on and after October 1, 2000 and
prior to the date of execution of this Lease shall be applied to Base Rent and
other payments due hereunder.

Condemnor:  Any public or quasi-public authority, or private corporation or
individual, having the power of condemnation.

Consolidated Financial Statement:

(a)           For each quarter during Lessee’s fiscal year, on a consolidated
basis for Lessee, (i) a statement of earnings for the current period and fiscal
year to the end of such period, with a comparison to the corresponding figures
for the corresponding period in the preceding fiscal year from the beginning of
the fiscal year to the end of such period, and (ii) a balance sheet as of the
end of the period, with a comparison to the corresponding figures for the
corresponding period in the preceding fiscal year from the beginning of the
fiscal year to the end of such period.

(b)           For Lessee’s fiscal year, the Consolidated Financial Statement
shall be a financial report for Lessee on a consolidated basis, reviewed by a
“big five” accounting firm or any other firm of independent certified public
accountants reasonably acceptable to Lessor, containing the Lessee’s balance
sheet as of the end of that year, its related profit and loss, a statement of
shareholder’s equity for that year, a statement of cash flows for that year, and
such comments and financial details as are customarily included in reports of
like character. Lessor shall have the right upon reasonable Notice to Lessee to
cause any such Consolidated Financial Statement to be audited at Lessor’s
expense by certified public accountants selected by Lessor. Lessee shall
cooperate in any such audit and shall provide the auditors selected by Lessor
with access to and the opportunity to copy at Lessor’s expense such books,
records and other materials as such auditors may reasonably request in order to
perform their audit.

(c)           For Advocat’s fiscal year, the Consolidated Financial Statements
shall be an audited financial report prepared by a “big five” accounting firm or
any other firm of independent certified public accountants reasonably acceptable
to Lessor, containing Advocat’s balance sheet as of the end of that year, its
related profit and loss, a statement of shareholder’s equity for that year, a
statement of cash flows for that year, and such comments and financial details
as are customarily included in reports of like character and the opinion of the
certified public accountants as to the fairness of the statements therein.

Construction Funds:  The Net Proceeds and such additional funds as may be
deposited with Lessor by Lessee pursuant to Section 14.6 for restoration or
repair work pursuant to this Lease.

6


--------------------------------------------------------------------------------




Contamination:  The presence, Release or threatened Release of any Hazardous
Substance at the Leased Properties in violation of any Environmental Law, or in
a quantity that would give rise to any affirmative Clean-Up obligations under an
Environmental Law, including, but not limited to, the existence of any injury or
potential injury to public health, safety, natural resources or the environment
associated therewith, or any other environmental condition at, in, about, under
or migrating from or to the Leased Properties.

Control (and its corollaries “Controlled by” and “under common Control with”): 
Possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, through the ownership of
voting securities, partnership interests or other equity interests, or by any
other device.

CPI or Consumer Price Index:  As of any date, the United States Department of
Labor, Bureau of Labor Statistics Revised Consumer Price Index for All Urban
Consumers (1982=84=100), U.S. City Average, All Items, or, if that index is not
available at the time in question, the index designated by such Department as
the successor to such index, and if there is no index so designated, an index
for an area in the United States that most closely corresponds to the entire
United States, published by such Department, or if none, by any other
instrumentality of the United States, calculated in this Lease as the CPI
attributable to the month three months prior to the applicable date herein
(e.g., the CPI used to calculate the adjustment in Base Rent as of October 1,
2005, shall be the CPI for the month of July, 2005, compared to the CPI for the
month of July, 2002).

Coverage Ratio: For any period, the ratio of EBITDARM divided by Debt Service.

Current Ratio: At any period, Lessee’s Current Assets divided by Lessee’s
Current Liabilities.

Date of Taking:  The date on which the Condemnor has the right to possession of
the Leased Property that is the subject of the Taking or Partial Taking.

Debt:  As of any date, all (a) obligations of a Person, whether current or
long-term, that in accordance with GAAP should be included as liabilities on
such Person’s balance sheet; (b) Capitalized Lease Obligations of such Person;
(c) obligations of others for which that Person is liable directly or
indirectly, by way of guaranty (whether by direct guaranty, suretyship,
discount, endorsement, take-or-pay agreement, agreement to purchase or advance
or keep in funds or other agreement having the effect of a guaranty) or
otherwise; (d) liabilities and obligations secured by liens of any assets of
that Person, whether or not those liabilities or obligations are recourse to
that Person; and (e) liabilities of that Person, direct or contingent, with
respect to letters of credit issued for the account of that Person or others or
with respect to bankers acceptances created for that Person.

Debt Service:  With respect to any fiscal period of a Person, the sum of (a) all
interest due on Debt during the period (other than interest imputed, pursuant to
GAAP, on any Capitalized Lease Obligations and interest on Debt that comprises
Purchase Money Financing), (b) all payments of principal of Debt required to be
made during the period and (c) all Rent due during the period.

7


--------------------------------------------------------------------------------




Distribution: Any payment or distribution of cash or any assets of Lessee or a
Sublessee to one or more shareholders of Lessee or to any Affiliate of Lessee,
whether in the form of a dividend, a fee for management in excess of the fee
required by the terms of a Management Agreement, a payment for services rendered
(except as provided in the next sentence), a reimbursement for overhead incurred
on behalf of Lessee, or a payment on any debt required by this Lease to be
subordinated to the rights of Lessee.  Notwithstanding the foregoing, none of
the following are a Distribution: (i) payment of the fee permitted by the terms
of the Management Agreement, (ii) any payment pursuant to a contract with an
Affiliate of Lessee or Sublessee which contract is upon terms and conditions
that are fair and substantially similar to those that would be available on an
arm’s length basis, and (iii) reimbursement by Lessee or Sublessee to an
Affiliate for third party expenses (but not overhead) paid by the Affiliate on
behalf of or which are fairly allocable to Lessee or Sublessee.

DLC:   Diversicare Leasing Corporation, a Tennessee corporation and a Lessee
herein.

EBITDARM: For any period, the sum of (a) Net Income of Lessee arising solely
from the operation of the Facilities during the period, and (b) the amounts
deducted in computing the Net Income of Lessee for the period for (i)
depreciation. (ii) amortization, (iii) Base Rent, (iv) interest (including
payments in the nature of interest under Capitalized Leases and interest on any
Purchase Money Financing), (v) income taxes (or, if greater, income taxes
actually paid during the period) and (vi) management fees.

Encumbrance:  Any mortgage, deed of trust, lien, encumbrance or other matter
affecting title to the Leased Properties, or any portion thereof or interest
therein, securing any borrowing or other means of financing or refinancing.

Environmental Audit:   A written certificate, in form and substance satisfactory
to Lessor, from an environmental consulting or engineering firm acceptable to
Lessor, which states that there is no Contamination on the Leased Properties and
that the Leased Properties are otherwise in strict compliance with Environmental
Laws.

Environmental Documents:   Each and every (i) document received by Lessee or any
Affiliate from, or submitted by Lessee or any Affiliate to, the United States
Environmental Protection Agency and/or any other federal, state, county or
municipal agency responsible for enforcing or implementing Environmental Laws
with respect to the condition of the Leased Properties, or Lessee’s operations
at the Leased Properties; and (ii) review, audit, report, or other analysis data
pertaining to environmental conditions, including, but not limited to, the
presence or absence of Hazardous Substances, at, in, or under or with respect to
the Leased Properties that have been prepared by, for or on behalf of Lessee.

Environmental Laws: All federal, state and local laws (including, without
limitation, common law), statutes, codes, ordinances, regulations, rules,
orders, permits or decrees of the United States and the States (or any political
subdivision thereof) in which any Leased Property is located relating to the
introduction, emission, discharge or Release of Hazardous Substances into the
indoor or outdoor environment (including without limitation, air, surface water,
groundwater, land or soil) or otherwise relating to the manufacture, processing,

8


--------------------------------------------------------------------------------




distribution, use, treatment, storage, transportation, disposal, or Release of
Hazardous Substances; or the Clean-Up of Contamination, all as are now or may
hereinafter be in effect.

Event of Default:  The occurrence of any of the following:

(a)           Lessee fails to pay or cause to be paid the Rent when due and
payable and such failure is not cured by Lessee within a period of five (5) days
after Notice thereof from Lessor, provided that Lessee shall be entitled to such
Notice and may avail itself of such cure period no more than two (2) times in
any calendar year;

(b)           Lessee, on a petition in bankruptcy filed against it, is
adjudicated a bankrupt or has an order for relief thereunder entered against it,
or a court of competent jurisdiction enters an order or decree appointing a
receiver of Lessee or any Guarantor or of the whole or substantially all of its
property, or approving a petition filed against Lessee seeking reorganization or
arrangement of Lessee under the federal bankruptcy laws or any other applicable
law or statute of the United States of America or any state thereof, and such
judgment, order or decree is not vacated or set aside or stayed within sixty
(60) days from the date of the entry thereof, subject to the applicable
provisions of the Bankruptcy Code (11 USC ‘101 et. seq.) and to the provisions
of Section 16.7, below;

(c)           Lessee:  (i) Admits in writing its inability to pay its debts
generally as they become due, (ii) files a petition in bankruptcy or a petition
to take advantage of any insolvency law, (iii) makes a general assignment for
the benefit of its creditors, (iv) consents to the appointment of a receiver of
itself or of the whole or any substantial part of its property, or (v) files a
petition or answer seeking reorganization or arrangement under the Federal
bankruptcy laws or any other applicable law or statute of the United States of
America or any state thereof, subject to the applicable provisions of the
Bankruptcy Code (11 USC ‘101 et. seq.) and to the provisions of Section 16.7,
below;

(d)           Lessee is finally liquidated or dissolved, or begins proceedings
toward such liquidation or dissolution, or has filed against it a petition or
other proceeding to cause it to be liquidated or dissolved and the proceeding is
not dismissed within thirty (30) days thereafter, or Lessee in any manner
permits the sale or divestiture of substantially all of its assets necessary or
related to the use and operation of the Leased Properties;

(e)           The estate or interest of Lessee in the Leased Properties or any
part thereof is levied upon or attached in any proceeding and the same is not
vacated or discharged within thirty (30) days thereafter (unless Lessee is in
the process of contesting such lien or attachment in good faith in accordance
with Article XII hereof);

(f)            Lessee voluntarily ceases operation of any Facility for a period
in excess of five (5) Business Days except upon prior Notice to, and with the
express prior written consent of Lessor pursuant to the terms of the Settlement
and Restructuring Agreement or other written agreement of the Lessor and Lessee,
or as the unavoidable consequence of damage or destruction as a result of a
casualty, or a Partial or total Taking;

9


--------------------------------------------------------------------------------




(g)           Any representation or warranty made by Lessee in the Settlement
and Restructuring Agreement, the Stock Issuance and Subscription Agreement, or
in the certificates delivered in connection therewith proves to be untrue when
made in any material respect, Lessor is materially and adversely affected
thereby, and Lessee fails within thirty (30) days after Notice from Lessor
thereof to cure such condition by terminating such adverse effect and making
Lessor whole for any damage suffered therefrom, or, if with due diligence such
cure cannot be effected within thirty (30) days, if Lessee has failed to
commence to cure the same within the thirty (30) days or failed thereafter to
proceed promptly and with due diligence to cure such condition and complete such
cure prior to the time that such condition causes a default in any Facility
Mortgage or any other lease to which Lessee is subject and prior to the time
that the same results in civil or criminal penalties to Lessor, Lessee, any
Affiliates of either or the Leased Properties;

(h)           Lessee (or, if applicable, any Sublessee or Manager):

(i)                                     has its license to operate any Facility
as a provider of health care services in accordance with its Primary Intended
Use suspended or revoked, or its right to so operate a Facility suspended, and
the effect of such suspension or revocation is not stayed or cured within three
(3) Business Days of Lessee’s first knowledge thereof;

(ii)                                  has its right to accept patients
suspended, and the effect is not stayed or cured within thirty (30) days of
Lessee’s first knowledge thereof;

(iii)                               receives a Citation with respect to a
Facility and fails to cure the condition that is the subject of the Citation
within the period of time required for such cure by the issuer of the Citation
or, if longer, the period of time set forth in a Plan of Correction accepted by
the issuer of the Citation;

Notwithstanding the foregoing, the conditions described in the Subsection (h)
shall not be an Event of Default if such conditions at any time are applicable
to two (2) or fewer Facilities, and if Lessee complies with the provisions of
Section 39.2 relating to increasing the Security Deposit.

(i)            Lessee defaults, or permits a default (which default was not
exclusively in Lessor’s control) under any Facility Mortgage, related documents
or obligations thereunder which default is not cured within any applicable cure
period provided for therein;

(j)            A default occurs under any Guaranty, which default is not cured
within the applicable cure period, if any;

(k)           A Transfer occurs without the prior written consent of Lessor;

(l)            A default occurs under the Security Agreement, which default is
not cured within the applicable cure period, if any;

10


--------------------------------------------------------------------------------




(m)          A default occurs under the Settlement and Restructuring Agreement,
which default is not cured within the applicable cure period, if any;

(n)           Advocat fails to begin paying interest on the Subordinated Note,
fails to begin paying cash dividends on the Preferred Stock (as defined in the
Settlement and Restructuring Agreement) or defaults beyond any applicable notice
and cure period in its obligations under the Subordinated Note or the
instruments governing the Preferred Stock.

(o)           A default occurs under the Subordinated Note, which default is not
cured within the applicable cure period, if any;

(p)           A default occurs under the Stock Issuance and Subscription
Agreement, which default is not cured within the applicable cure period, if any;

(q)           A default by Lessee occurs under any other contract affecting any
Facility or Lessee, which default results in a material adverse affect on any
Facility or Lessee, and which default is not cured within the applicable time
period, if any;

(r)            Any “Triggering Event” occurs under the terms of the Settlement
and Restructuring Agreement;

(s)           Lessee or an Affiliate of Lessee defaults beyond any applicable
grace period in the payment of any material amount or the performance of any
material act required of Lessee or such Affiliate by the terms of any other
lease or other agreement between Lessee or such Affiliate and Lessor or any
Affiliate of Lessor;

(t)            Lessee fails to observe or perform any other term, covenant or
condition of this Lease and the failure is not cured by Lessee within a period
of thirty (30) days after Notice thereof from Lessor, unless the failure cannot
with due diligence be cured within a period of thirty (30) days, in which case
such failure shall not be deemed an Event of Default if and for so long as
Lessee proceeds promptly and with due diligence to cure the failure and
completes the cure prior to the time that the same causes a default in any
Facility Mortgage and prior to the time that the same results in civil or
criminal penalties to Lessor, Lessee, any Affiliates of either or to the Leased
Properties; or

(u)           Lessee breaches any of the covenants set forth in Article VIII
hereof and the breach is not cured within a period of the shorter of (i) thirty
(30) days after the Notice thereof from Lessor, and (ii) fifteen (15) days
following the date of delivery of a certificate pursuant to Section 23.1 (i) or
23.1 (ii).

Lessor, at Lessor’s sole discretion, may deliver Notice to Lessee electing to
not treat a default as an Event of Default hereunder.

Executive Officer:  The Chairman of the Board of Directors, the Chief Executive
Officer, the Chief Operating Officer, the President, any Vice President and the
Secretary of any corporation, a general partner of any partnership and a
managing member of any limited liability company upon which service of a Notice
is to be made.

11


--------------------------------------------------------------------------------




Existing Leases:  (i) That certain Master Lease dated August 14, 1992 by and
between Diversicare Corporation of America, Inc., as lessee, and Omega
Healthcare Investors, Inc., as lessor covering nineteen (19) of the Facilities
located in Tennessee, Arkansas and Alabama, as amended by Consent, Assignment
and Amendment Agreement dated May 10, 1994 and First Amendment to Master Lease
dated as of March 3,1999, the lessee’s interest in which has been assigned to
and assumed by Lessee and the lessor’s interest in which has been acquired by
the lessor herein; and

(ii) That certain Master Lease dated December 1, 1994 by and between Sterling
Health Care Management, Inc., a Kentucky corporation, as lessee, and the Lessor
herein, as lessor, covering six (6) of the Facilities located in Kentucky and
Ohio, as amended by First Amendment to Master Lease dated as of March 3, 1999,
the lessee’s interest in which has been assigned to and assumed by Lessee; and

(iii) That certain Master Sublease dated December 1, 1994 by and between
Sterling Health Care Management, Inc., a Kentucky corporation, as sublessee, and
OS Leasing Company, as sublessor and as lessee under an Overlease with Sterling
Acquisition Corp. II, as lessor, covering one (1) of the Facilities located in
Ohio, as amended by First Amendment to Master Sublease dated as of March 3,
1999, the Lessee’s interest in which has been assigned to and assumed by Lessee
and the sublessor’s interest in which, as well as the lessor’s interest under
the Overlease, has been acquired by the Lessor herein; and

(iv) That certain Master Lease dated February 1, 1997 by and between Sterling
Health Care Management, Inc., as lessee, and Lessor here, as lessor, covering
the two (2) Facilities located in West Virginia, as amended by First Amendment
to Master Lease dated as of August 10, 2000.

Expiration Date: The Initial Term Expiration Date or the Renewal Term Expiration
Date, as applicable.

Facility(ies): Each health care facility on the Land, including the Leased
Property associated with such Facility, and together, all such facilities on the
Leased Properties.

Facility Mortgage: Any mortgage, deed of trust or other security agreement
placed upon any or all of the Leased Properties and of which Notice together
with a copy of such mortgage, deed of trust or other security agreement has been
provided to Lessee, which with the express, prior, written consent of Lessor is
a lien upon any or all of the Leased Properties, whether such lien secures an
Assumed Indebtedness or another obligation or obligations.

Facility Mortgagee: The secured party to a Facility Mortgage.

Facility Trade Names: The name(s) under which the Facilities have done business
during the Term. The Facility Trade Names in use by the Facilities on the
Commencement Date are set forth on attached Exhibit A.

Fair Market Rent: The rent that, at the relevant time, a Facility would most
probably command in the open market, under a lease on substantially the same
terms and

12


--------------------------------------------------------------------------------


 

conditions as are set forth in this Lease with a lessee unrelated to Lessor
having experience and a reputation in the health care industry and a credit
standing reasonably equivalent to that of Lessee, and, if this Lease is
guaranteed, with such lease being guaranteed by guarantors having a net worth at
least equal to that of Guarantors, with evidence of such rent being the rent
that is being asked and agreed to at such time under any leases of facilities
comparable to such Facility being entered into at such time in which the lessees
and lease guarantors meet the qualifications set forth in this sentence. Fair
Market Rent shall be determined in accordance with the appraisal procedure set
forth in Article XXXII or in such other manner as may be mutually acceptable to
Lessor and Lessee.

Fair Market Value:  The fair market value of a Facility at the relevant time (i)
assuming the same is unencumbered by this Lease, and (ii) determined in
accordance with the appraisal procedure set forth in Article XXXII or in such
other manner as may be mutually acceptable to Lessor and Lessee.

Fixtures: Collectively, all permanently affixed equipment, machinery, fixtures,
and other items of real and/or personal property (excluding Lessor’s Personal
Property), including all components thereof, now and hereafter located in, on or
used in connection with, and permanently affixed to or incorporated into the
Leased Improvements, including, without limitation, all furnaces, boilers,
heaters, electrical equipment, heating, plumbing, lighting, ventilating,
refrigerating, incineration, air and water pollution control, waste disposal,
air-cooling and air-conditioning systems and apparatus (other than individual
units), sprinkler systems and fire and theft protection equipment, built-in
oxygen and vacuum systems, towers and other devices for the transmission of
radio, television and other signals, all of which, to the greatest extent
permitted by law, are hereby deemed by the parties hereto to constitute real
estate, together with all replacements, modifications, alterations and additions
thereto.

Force Majeure: An event or condition beyond the control of a Person, including
without limitation a flood, earthquake, or other Act of God; a fire or other
casualty resulting in a complete or partial destruction of the Facility in
question; a war, revolution, riot, civil insurrection or commotion, terrorism,
or vandalism; unusual governmental action, delay, restriction, or regulation not
reasonably to be expected; a contractor or supplier delay or failure in
performance (not arising from a failure to pay any undisputed amount due), or a
delay in the delivery of essential equipment or materials; bankruptcy or other
insolvency of a contractor, subcontractor, or construction manager (not an
Affiliate of the party claiming Force Majeure); a strike, slowdown, or other
similar labor action; or any other similar event or condition beyond the
reasonable control of the party claiming that Force Majeure is delaying or
preventing such party from timely and fully performing its obligations under
this Lease; provided that in any such event, the party claiming the existence of
Force Majeure shall have given the other party Notice of such claim within
fifteen (15) days after becoming aware thereof, and if the party claiming Force
Majeure shall fail to give such Notice, then the event or condition shall not be
considered Force Majeure for any period preceding the date such Notice shall be
given.  No lack of funds shall be construed as Force Majeure.

GAAP:  Generally accepted accounting principles in effect at the time in
question.

13


--------------------------------------------------------------------------------




 

Gross Revenues:  All revenues received or receivable from or by reason of the
operation of the Facilities, or any other use of the Leased Properties,
including without limitation all patient revenues received or receivable for the
use of or otherwise by reason of all rooms, beds, and other facilities provided,
meals served, services performed, space or facilities subleased or goods sold on
the Leased Properties and, except as provided below, any consideration received
for any sublease,  license or other arrangement with an unrelated third party in
possession, or using, any portion of the Leased Properties.  Gross Revenues
shall not, however, include:

(i)            revenue from professional fees or charges by physicians when and
to the extent such charges are paid over to such physicians or are accompanied
by separate charges for use of a Facility or any portion thereof,

(ii)           non-operating revenues such as interest income or income from the
sale of assets not sold in the ordinary course of business,

(iii)          contractual allowances and reasonable reserves (relating to any
period during the Term) for billings not paid by or received from the
appropriate governmental agencies,  third party providers or other payors,

(iv)          all proper patient billing credits and adjustments according to
generally accepted accounting principles relating to health care accounting, and

(v)           federal, state or local sales or excise taxes and any tax based
upon or measured by said revenues which is added to or made a part of the amount
billed to the patient or other recipient of such services or goods, whether
included in the billing or stated separately.

If any of the Leased Properties or any part thereof is subleased, or a license
permitting the use thereof is granted to an Affiliate of Lessee, Gross Revenues
shall include all revenues received or receivable by the sublessee or licensee
from its use of the Leased Properties and any rent or equivalent payment by the
sublessee or licensee received or receivable by Lessee from such sublease or
licensee shall be excluded from Gross Revenues (provided, however, that in the
case of a sublease of space for the placement or erection of antennae or similar
device, the rent or equivalent payment shall be included in Gross Revenues).

Guarantor(s):  Advocat, Diversicare Management Services Co., a Tennessee
corporation, and Advocat Finance, Inc., a Delaware corporation.

Guaranty: The Amended and Restated Guaranty of even date herewith executed by
the Guarantors.

Hazardous Substance: Any dangerous, toxic or hazardous material, substance,
pollutant, contaminant, chemical, or waste (including, without limitation,
medical waste) defined, listed or described as such under any Environmental Law,
including, without limitation, petroleum products, asbestos and PCBs.

14


--------------------------------------------------------------------------------




 

Impositions:  Collectively, all taxes (including, without limitation, all
capital stock and franchise taxes of Lessor, and all ad valorem, sales and use,
single business, gross receipts, transaction privilege, rent or similar taxes to
the extent the same are assessed against Lessor on the basis of its interest in
the Leased Property), assessments (including Assessments), ground rents, water,
sewer or other rents and charges, excises, tax levies, fees (including, without
limitation, license, permit, inspection, authorization and similar fees), and
all other governmental charges, in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of every character in
respect of the Leased Properties or the businesses conducted thereon by Lessee
and/or the Rent (including all interest and penalties thereon), which at any
time prior to, during or in respect of the Term may be assessed or imposed on or
in respect of or be a lien upon (i) Lessor or Lessor’s interest in the Leased
Properties, (ii) the Leased Properties or any part thereof or any rent therefrom
or any estate, right, title or interest therein, (iii) any occupancy, operation,
use or possession of, or sales from, or activity conducted on, or in connection
with the Leased Properties or the leasing or use of the Leased Properties or any
part thereof, or (iv) the Rent; notwithstanding the foregoing, Impositions shall
not include:  (i) except as provided above, any tax imposed on Lessor’s gross
and/or net income whether generally or specifically arising in connection with
the Leased Properties, or (ii) any transfer or other tax imposed with respect to
the sale, exchange or other disposition by Lessor of the Leased Properties or
any part thereof or the proceeds thereof.  If a tax is assessed against Lessor
in part based on Lessor’s interest in the Leased Property and in part based on
Lessor’s gross and/or net income, the portion of the tax which is  based on
Lessor’s interest in the Leased Property shall be treated as an Imposition.

Initial Term: As defined in Section 1.2 hereof.

Initial Term Expiration Date: September 30, 2010

Insurance Requirements:  All terms of any insurance policy required by this
Lease and all requirements of the issuer of any such policy.

Intercreditor Agreement: Intercreditor Agreement of even date herewith by and
between Lessor and AmSouth.

Investigation: Any soil and chemical test or any other environmental
investigation, examination or analysis.

Investment Amount: $96,635,048.00, increased by a percentage equal to the
percentage increase in the CPI from the Commencement Date through the applicable
Proceeds Date.

Judgment Date:   The date on which a judgment is entered against Lessee which
establishes, without the possibility of appeal, the amount of liquidated damages
to which Lessor is entitled hereunder.

Land: The real property described in Exhibits A-1 through A-28 attached hereto.

Lease:  As defined in the Preamble.

15


--------------------------------------------------------------------------------




 

Lease Year: October 1, 2000 through September 30, 2001, and each twelve month
period thereafter.

Leased Improvements: Collectively, all buildings, structures, Fixtures and other
improvements of every kind on the Land including, but not limited to, alleyways
and connecting tunnels, sidewalks, utility pipes, conduits and lines (on-site
and off-site), parking areas and roadways appurtenant to such buildings and
structures.

Leased Property:  The portion of the Land on which a Facility is located, the
legal description of which is set forth beneath the Facility’s name on Exhibits
A-1 through A-28, the Leased Improvements on such portion of the Land, the
Related Rights with respect to such portion of the Land,  and Lessor’s Personal
Property with respect to such Facility.

Leased Properties:  All of the Land, Leased Improvements, Related Rights and
Lessor’s Personal Property.

Legal Requirements:  All federal, state, county, municipal and other
governmental statutes, laws, rules, orders, waivers, regulations, ordinances,
judgments, decrees and injunctions affecting the Leased Properties or any
portion thereof, Lessee’s Personal Property or the construction, use or
alteration thereof, including but not limited to the Americans with Disabilities
Act, whether enacted and in force before, after or on the Commencement Date, and
including any which may (i) require repairs, modifications, alterations or
additions in or to any portion or all of the Facilities, or (ii) in any way
adversely affect the use and enjoyment thereof, and all permits, licenses and
authorizations and regulations relating thereto including, but not limited to,
those relating to existing health care licenses, those authorizing the current
number of licensed beds and the level of services delivered from the Leased
Properties, and all covenants, agreements, restrictions and encumbrances
contained in any instruments, either of record or known to Lessee (other than
encumbrances created by Lessor without the consent of Lessee), in force at any
time during the Term.

Lessee: The Lessee under this Lease from time to time, subject to Section 22.1.

Lessee’s Certificate:  A statement in writing in substantially the form of
Exhibit C attached hereto (with such changes thereto as may reasonably be
requested by the person relying on such certificate).

Lessee’s Current Assets:  At any date, all assets of Lessee and Sublessees that,
on a consolidated basis in conformity with GAAP, should be carried as current
assets on the balance sheet of Lessee at such date.

Lessee’s Current Liabilities:  At any date, all liabilities of Lessee and
Sublessees that, on a consolidated basis in conformity with GAAP, should be
carried as current liabilities on the balance sheet of Lessee at such date.

Lessee’s Personal Property:  Personal Property owned or leased by Lessee that is
not included within the definition of Lessor’s Personal Property but is used by
Lessee in the

16


--------------------------------------------------------------------------------




operation of the Facilities, including Personal Property provided by Lessee in
compliance with Section 6.3 hereof.

Lessor’s Future Rent Loss:  An amount equal to the Rent which would have been
payable by Lessee  from and after the Liquidated Damages Payment Date through
the Expiration Date had the Lease not been terminated.

Lessor’s Interim Rent Loss:  An amount equal to the Rent which would have been
payable by Lessee from the Termination Date through the Judgment Date had the
Lease not been terminated (including interest and late charges determined on the
basis of the date or dates on which Lessor’s Interim Rent Loss is actually paid
by Lessee).

Lessor’s Monthly Rent Loss:  For any month, an amount equal to the installment
of Rent which would have been due in such month under the Lease if it had not
been terminated, plus, if such amount is not paid on or before the day of the
month on which such installment of Rent would have been due, the amount of
interest and late charges thereon which would also have been due under the
Lease.

Lessor’s Personal Property:  All Personal Property and intangibles, if any, now
or hereafter owned by Lessor, together with any and all replacements thereof,
and all Personal Property that pursuant to the terms of the Lease becomes the
property of Lessor during the Term.

Liquidated Damages Payment Date:  The date on which Lessee pays Lessor all of
the liquidated damages for which it is liable under Article XVI.

Management Agreement:  Any agreement pursuant to which management of a Facility
is delegated by Lessee to any person not an employee of Lessee or to any other
related or unrelated party.

Manager:  The Person to which management of the operation of a Facility is
delegated pursuant to a Management Agreement, which at the Commencement Date is
Diversicare Management Services Co., a Tennessee corporation.

Minimum Qualified Capital Expenditures: As defined in Section 8.3.2.

Net Income:  For any period, the net income (or loss) of Lessee and its
subsidiaries for such period, determined on a consolidated basis and in
accordance with GAAP, provided, however, that Lessee’s Net Income shall not
include:

(a)                                  any after-tax gains or losses attributable
to returned surplus assets of any pension-benefit plan;

(b)                                 any extraordinary gains or nonrecurring
gains;

(c)                                  any gains or losses realized upon the sale
or other disposition of property which is not sold or otherwise  disposed of in
the ordinary course of business;

17


--------------------------------------------------------------------------------




 

(d)                                 any gains or losses realized upon the sale
or other disposition of any capital stock of any Person;

(e)                                  any gains from the disposal of a
discontinued business;

(f)                                    the cumulative effect on prior years of
any change in an accounting principle;

(g)                                 the income or loss of any Person acquired by
Lessee or an Affiliate in a pooling of interests transaction for any period
prior to the date of such acquisition;

(h)                                 the income from any sale of assets in which
the book value of such assets had been the book value of any Person acquired in
a pooling-of-interests transaction prior to the date such Person became an
Affiliate of Lessee;

(i)                                     the income (or loss) of any Person
(other than a subsidiary) in which Lessee has an ownership interest; provided,
however, that (i) Lessee’s Net Income shall include amounts in respect of the
income of such Person when actually received in cash by Lessee in the form of
dividends or similar distributions and (ii) Lessee’s Net Income shall be reduced
by the aggregate amount of all investments, regardless of the form thereof, made
by Lessee in such Person for the purpose of funding any deficit or loss of such
Person;

(j)                                     the income of Lessee to the extent the
payment of such income is not permitted, whether on account of any law, statute,
judgment, decree or governmental order, rule or regulation applicable to such
Lessee;

(k)                                  all amounts included in computing such net
income (or loss) in respect of the write-up of any asset or the write-down of
any Debt at less than face value after the later of the Commencement Date or the
date on which such asset or Debt was first properly included on Lessee’s balance
sheet.

(l)                                     the reduction in income tax expense
resulting from an increase in a deferred income tax asset due to the
anticipation of future income tax benefits; or

(m)                               the reduction in income tax expense resulting
from an increase in a deferred income tax asset or from a decrease in a deferred
income tax liability due to a change in a statutory tax rate.

Net Proceeds:  All proceeds, net of any costs incurred by Lessor in obtaining
such proceeds, payable by reason of any loss or damage to any Leased Property
under any policy of insurance required by Article XIII of this Lease (including
any proceeds with respect to Lessee’s Personal Property that Lessee is required
or elects to restore or replace pursuant to Section 14.3) or paid by a Condemnor
for the Taking of any of all or any portion of a Leased Property.

18


--------------------------------------------------------------------------------




 

Net Reletting Proceeds: Proceeds of the reletting of any portion of the Leased
Property received by Lessor, net of Reletting Costs.

New Sub: As defined in the Settlement and Restructuring Agreement.

Notice:  A notice given in accordance with Article XXXI hereof.

Notice of Termination:  A Notice from Lessor that it is terminating this Lease
by reason of an Event of Default.

Officer’s Certificate: If for a corporation, a certificate signed by one or more
officers of the corporation authorized to do so by the bylaws of such
corporation or a resolution of the Board of Directors thereof; if for a
partnership, limited liability company or any other kind of entity, a
certificate signed by a Person having the authority to so act on behalf of such
entity.

Omega: Omega Healthcare Investors, Inc., a Maryland corporation.

Overdue Rate:  On any date, the interest rate that is equal to three and
one-half percent (3 2%)  (three hundred fifty (350)  basis points) above the
Prime Rate, but in no event greater than the maximum rate then permitted under
applicable law.

Partial Taking:  A taking of less than the entire fee of a Leased Property that
either (i) does not render the Leased Property Unsuitable for its Primary Use,
or (ii) renders a Leased Property Unsuitable for its Primary Intended Use, but
neither Lessor nor Lessee elects pursuant to Section 15.1 hereof to terminate
this Lease.

Payment Date:  Any due date for the payment of the installments of Base Rent or
for the payment of Additional Charges or any other amount required to be paid by
Lessee hereunder.

Permitted Encumbrances: Encumbrances listed on attached Exhibit B.

Person:  Any natural person, trust, partnership, corporation, joint venture,
limited liability company or other legal entity.

Personal Property:  All machinery, equipment, furniture, furnishings, movable
walls or partitions, computers (and all associated software), trade fixtures and
other personal property (but excluding consumable inventory and supplies owned
by Lessee) used in connection with the Leased Properties, together with all
replacements  and alterations thereof and additions thereto, except items, if
any, included within the definition of Fixtures or Leased Improvements.

Present Value: The value of future payments, determined by discounting each such
payment at a rate equal to the yield on the specified date on securities issued
by the United States Treasury (bills, notes and bonds) maturing on the date
closest to the date such future payment would have been due.

19


--------------------------------------------------------------------------------




 

Primary Intended Use: Skilled nursing facilities, except as specifically set
forth on Schedule B attached hereto.

Prime Rate:  On any date, an interest rate equal to the prime rate published by
the Wall Street Journal, but in no event greater than the maximum rate then
permitted under applicable law. If the Wall Street Journal ceases to be in
existence, or for any reason no longer publishes such prime rate, the Prime Rate
shall be the rate announced as its prime rate by Fleet Bank, and if such bank no
longer exists or does not announce a prime rate at such time, the Prime Rate
shall be the rate of interest announced as its prime rate by a national bank
selected by Lessor.

Proceeding: Any action, proposal or investigation by any agency or entity, or
any complaint to such agency or entity.

Proceeds Date: Any date upon which Lessor or a Facility Mortgagee receives a
Retained Amount.

Purchase Money Financing: Any financing provided by a Person to Lessee in
connection with the acquisition of Personal Property used in connection with the
operation of a Facility, whether by way of installment sale or otherwise.

Qualified Capital Expenditures:  Expenditures capitalized on the books of Lessee
for alterations, renovations, repairs and replacements to the Facilities
including without limitation any of the following:

Replacement of furniture, fixtures and equipment, including refrigerators,
ranges, major appliances, bathroom fixtures, doors (exterior and interior),
central air conditioning and heating systems (including cooling towers, water
chilling units, furnaces, boilers and fuel storage tanks) and major replacement
of siding; major roof replacements, including major replacements of gutters,
down spouts, eaves and soffits; major repairs and replacements of plumbing and
sanitary systems; overhaul of elevator systems; major repaving, resurfacing and
sealcoating of sidewalks, parking lots and driveways; repainting of entire
building exterior; but excluding additions, normal maintenance and repairs.  For
purposes of this definition, “additions” shall mean any expansion of a Facility,
including the construction of a new wing or a new story on an existing Facility.

Regulatory Actions:  Any claim, demand, notice, action or proceeding brought,
threatened or initiated by any governmental authority in connection with any
Environmental Law, including, without limitation, civil, criminal and
administrative proceedings, whether or not the remedy sought is costs, damages,
equitable remedies, penalties or expenses.

Related Rights:  All easements, rights and appurtenances relating to the Land
and the Leased Improvements.

20


--------------------------------------------------------------------------------




 

Release:  The intentional or unintentional spilling, leaking, dumping, pouring,
emptying, seeping, disposing, discharging, emitting, depositing, injecting,
leaching, escaping, abandoning, or any other release or threatened release,
however defined, of any Hazardous Substance.

Reletting Costs: Expenses incurred by Lessor in connection with the reletting of
the Leased Properties in whole or in part after an Event of Default, including
without limitation attorneys’ fees and expenses, brokerage fees and expenses,
marketing expenses and the cost of repairs and renovations reasonably required
for such reletting.

Renewal Term: A period for which the Term is renewed in accordance with Section
1.3.

Renewal Term Expiration Date: September 30, 2020.

Rent:  Collectively, the Base Rent and Additional Charges.

Replacement Cost:  As to each Leased Property, the actual replacement cost of
such Leased Improvements, Fixtures and Personal Property, including an increased
cost of construction endorsement, less exclusions provided in the standard form
of fire insurance policy.  In all events Replacement Cost shall be an amount
sufficient that neither Lessor nor Lessee is deemed to be a co-insurer of the
Leased Property in question. Lessor shall have the right from time to time, but
no more frequently than once in any period of three (3) consecutive Lease Years,
to have Replacement Cost reasonably redetermined by the fire insurance company
which is then carrying the largest amount of fire insurance on the Leased
Properties, which determination shall be final and binding on the parties
hereto, and upon such determination Lessee shall forthwith increase, but not
decrease, the amount of the insurance carried pursuant to Section 13.2.1 to the
amount so determined, subject to the approval of any Facility Mortgagee.  
Lessee shall pay the fee, if any, of the insurer making such determination.

Retained Amount: An amount equal to either (a) Net Proceeds received by Lessor
and/or a Facility Mortgagee pursuant to the terms of Article 14 of this Lease,
if such Net Proceeds are not made available for the restoration of the Leased
Property or (b) an Award received by Lessor and/or a Facility Mortgagee pursuant
to Article 15 of this Lease, if such Award is not made available to the Lessee
for the restoration of the Leased Property.

SEC:  Securities and Exchange Commission.

Security Agreement: The Security Agreement dated as of the date hereof between
Lessor as secured party and Lessee as debtor.

Security Deposit: Three Hundred Forty Thousand Three Hundred Four and 35/100
Dollars ($340,304.35), delivered and held in accordance with Article XXXIX
hereof.

Settlement and Restructuring Agreement: The Settlement and Restructuring
Agreement of even date herewith by and among Lessee, the Guarantors, Sterling
Health Care Management, Inc., Lessor, and Omega.

21


--------------------------------------------------------------------------------




 

Special Project Capital Expenditures: As defined in Section 8.3.1.

State(s): The State or States in which the Leased Properties are located.

Stock Issuance and Subscription Agreement: The Stock Issuance and Subscription
Agreement of even date herewith by and between Advocat and Omega.

Stressed Coverage Ratio: For any period, a fraction, (1) the numerator of which
is EBITDARM, less the sum of (a) Minimum Qualified Capital Expenditures and
(b) management fees, and (2) the denominator of which is Debt Service.

Subordinated Note: The Subordinated Note of even date herewith from Advocat to
Omega in the original principal amount of One Million Seven Hundred Thousand and
00/100 Dollars ($1,700,000.00).

Sublessee: A permitted sublessee of Lessee pursuant to the conditions of Section
22.4

Taken: Conveyed pursuant to a Taking.

Taking:  A taking or voluntary conveyance during the Term of all or part of a
Leased Property, or any interest therein or right accruing thereto or use
thereof, as the result of, or in settlement of any condemnation or other eminent
domain proceeding affecting the Leased Property whether or not the same shall
have actually been commenced.

Term:  Collectively, the Initial Term plus the Renewal Term or Renewal Terms, if
any, subject to earlier termination pursuant to the provisions hereof.

Termination Date:  The date on which a Notice of Termination is given.

Third Party Claims:  Any claims, actions, demands or proceedings (other than
Regulatory Actions) howsoever based (including without limitation those based on
negligence, trespass, strict liability, nuisance, toxic tort or detriment to
health welfare or property) due to Contamination, whether or not the remedy
sought is costs, damages, penalties or expenses, brought by any person or entity
other than a governmental agency.

Transfer:  The (a) assignment, mortgaging or other encumbering of all or any
part of Lessee’s interest in this Lease or in the Leased Properties, or (b)
subletting of the whole or any part of any Leased Property, or (c) entering into
of any Management Agreement or other arrangement under which any Facility is
operated by or licensed to be operated by an entity other than Lessee, or (d)
merger, consolidation or reorganization of a corporate Lessee or Manager
(except, for Manager only, to an Affiliate), or the sale, issuance, or transfer,
cumulatively or in one transaction, of any voting stock of Lessee or Manager
(except, for Manager only, to an Affiliate) by Persons who are stockholders of
record of Lessee, which results in a change of Control of Lessee or Manager
(except, for Manager only, to an Affiliate), or (e) sale, issuance or transfer,
cumulatively or in one transaction, of any interest, or the termination of any
interest, in Lessee or Manager (except, for Manager only, to an Affiliate), if
Lessee or such Manager, is a

22


--------------------------------------------------------------------------------


joint venture, partnership, limited liability company or other association,
which results in a change of Control of such joint venture, partnership or other
association.

Transferee: An assignee, subtenant or other occupant of a Leased Property
pursuant to a Transfer.

Triggering Event: As defined in the Settlement and Restructuring Agreement.

Unsuitable for Its Primary Intended Use:  A state or condition of a Facility
such that by reason of damage or destruction, or a Partial Taking, the Facility
cannot be operated on a commercially practicable basis for its Primary Intended
Use, taking into account, among other relevant factors, the number of usable
beds permitted by applicable law and regulation in the Facility after the damage
or destruction or Partial Taking, the square footage damaged or Taken and the
estimated revenue impact of such damage or destruction or Partial Taking.

ARTICLE III

3.1           Base Rent; Monthly Installments. In addition to all other payments
to be made by Lessee under this Lease, Lessee shall pay Lessor the Base Rent in
lawful money of the United States of America which is legal tender for the
payment of public and private debts, in advance, in equal, consecutive monthly
installments, each of which shall be in an amount equal to one-twelfth (1/12) of
the Base Rent payable for the Lease Year in which such installment is payable.
The first installment of Base Rent shall be payable on the Commencement Date,
together with a prorated amount of Base Rent for the period from November 1,
2000 until the fifteenth (15th) day of November, 2000.  Thereafter, installments
of Base Rent shall be payable on the fifteenth (15th) day of each calendar month
during the Term.  Base Rent shall be paid to Lessor, or to such other Person as
Lessor from time to time may designate by Notice to Lessee, by wire transfer of
immediately available federal funds to the bank account designated in writing by
Lessor. If Lessor directs Lessee to pay any Base Rent or Additional Charges to
any Person other than Lessor, Lessee shall send to Lessor simultaneously with
such payment a copy of the transmittal letter or invoice and check whereby such
payment is made, or such other evidence of such payment as Lessor may require.

3.2           Additional Charges.   In addition to the Base Rent, Lessee will
also pay as and when due (a) the Annual Site Inspection Fee and (b) all
Additional Charges.

3.3           Late Charge.  If any Rent payable to Lessor is not paid when due
and such failure is not cured by Lessee within a period of five (5) days after
Notice thereof from Lessor, provided that Lessee shall be entitled to such
Notice and may avail itself of such cure period no more than two (2) times in
any calendar year, Lessee shall pay Lessor on demand, as an Additional Charge, a
late charge equal to the greater of (i) two percent (2%) of the amount not paid
when due and (ii) any and all charges, expenses, fees or penalties imposed on
Lessor by a Facility Mortgagee for late payment, and in addition, if such Rent
(including the late charge) is not paid within thirty (30) days of the date on
which such Rent was due, interest thereon at the Overdue Rate from such
thirtieth (30th) day until such Rent (including the late charge and interest) is
paid in full.

3.4           Net Lease.

23


--------------------------------------------------------------------------------




3.4.1        The Rent shall be paid absolutely net to Lessor, so that this Lease
shall yield to Lessor the full amount of the Rent payable to Lessor hereunder
throughout the Term, subject only to any provisions of the Lease which expressly
provide for adjustment or abatement of Rent or other charges.

3.4.2        If Lessor commences any proceedings for non-payment of Rent, Lessee
will not interpose any counterclaim or cross complaint or similar pleading of
any nature or description in such proceedings unless Lessee would lose or waive
such claim by the failure to assert it, but Lessee does not waive any rights to
assert such claim in a separate action brought by Lessee.  The covenants to pay
Rent are independent covenants, and Lessee shall have no right to hold back,
offset or fail to pay any Rent because of any alleged default by Lessor or for
any other reason whatsoever.

3.5           Payments In The Event of a Rent Adjustment. In the event this
Lease provides for adjustment of the Base Rent on any basis that requires a
determination of Base Rent which cannot be made on or before the due date of the
first installment of Base Rent following the Adjustment Date, Lessee shall
continue to pay the Base Rent at the rate previously in effect until Lessor
gives Lessee Notice of its determination of the adjusted Base Rent.  Upon such
determination, the Base Rent shall be retroactively adjusted as of the
Adjustment Date.  On or before the second (2nd) Payment Date for Base Rent
following receipt by Lessee of Lessor’s Notice of the adjustment, Lessee shall
make an additional payment of Base Rent in such amount as will bring the Base
Rent, as adjusted, current on or before such second (2nd) Payment Date, plus
interest on the amount of such additional payment (i.e. the difference between
the monthly installment of Base Rent before and after the increase as of the
Adjustment Date, divided by thirty (30) and multiplied by the number of days
between the Adjustment Date and the date of payment by Lessee) at the Prime Rate
from the Adjustment Date through the date of such additional payment, and
thereafter Lessee shall pay the adjusted Base Rent in correspondingly adjusted
monthly installments until the Base Rent is next adjusted as required herein.
This Section 3.5 shall survive the expiration or termination of this Lease with
respect to any adjustment which is not known or fully paid as of the date of
expiration or termination.

ARTICLE IV

4.1           Payment of Impositions.  Subject to Article XII relating to
permitted contests, Lessee will pay all Impositions before any fine, penalty,
interest or cost is added for non-payment, such payments to be made directly to
the taxing authorities where feasible, and will promptly, upon request, furnish
to Lessor copies of official receipts or other satisfactory proof evidencing
such payments. If at the option of the taxpayer any Imposition may lawfully be
paid in installments, Lessee may pay the same in the required installments
provided it also pays any and all interest due thereon as and when due.

Lessor shall, to the extent required or permitted by applicable law, prepare and
file all tax returns and reports as may be required by governmental authorities
in respect of Lessor’s net income, gross receipts, sale and use, single
business, transaction privilege, rent, ad valorem, franchise taxes and taxes on
its capital stock.   Lessee shall, to the extent required or permitted by
applicable law, prepare and file as and when required all other tax returns and
reports required by

24


--------------------------------------------------------------------------------




governmental authorities with respect to all Impositions.  Lessor and Lessee
shall each, upon request, provide the other with such data, including without
limitation cost and depreciation records, as is maintained by the party to whom
the request is made as is necessary to prepare any required returns and reports.
If any provision of any Facility Mortgage requires deposits for payment of
Impositions, Lessee shall either pay the required deposits to Lessor monthly and
Lessor shall make the required deposits, or, if directed in writing to do so by
Lessor, Lessee shall make such deposits directly.

Lessee shall be entitled to receive and retain any refund from a taxing
authority in respect of an Imposition paid by Lessee if at the time of the
refund no Event of Default has occurred and is continuing, but if an Event of
Default has occurred and is continuing at the time of the refund, Lessee shall
not be entitled to receive or retain such refund and if and when received by
Lessor such refund shall be applied as provided in Article XVI.

In the event governmental authorities classify any property covered by this
Lease as personal property, Lessee shall file all personal property tax returns
in such jurisdictions where it may legally so file.  Where Lessor is legally
required to file personal property tax returns, Lessee will be provided with
copies of assessment notices in sufficient time for Lessee to file a protest. 
Billings for reimbursement by Lessee to Lessor of personal property taxes shall
be accompanied by copies of a bill therefor and payments thereof which identify
the personal property with respect to which such payments are made.

Lessee may, upon Notice to and with the prior written consent of Lessor, which
consent shall not be unreasonably withheld, at Lessee’s sole cost and expense,
protest, appeal, or institute such other proceedings as Lessee may deem
appropriate to effect a reduction of real estate or personal property
assessments and Lessor, at Lessee’s expense as aforesaid, shall cooperate with
Lessee in such protest, appeal, or other action.  In any such proceeding brought
by Lessor, Lessee shall cooperate with Lessor at Lessee’s sole cost and
expense.  Lessee shall reimburse Lessor for Lessor’s direct costs of cooperating
with Lessee for such protest, appeal or other action.

4.2           Notice of Impositions.  Lessor shall give prompt Notice to Lessee
of all Impositions payable by Lessee hereunder of which Lessor at any time has
knowledge, but Lessor’s failure to give any such Notice shall in no way diminish
Lessee’s obligations hereunder to pay such Impositions, but such failure shall
obviate any default hereunder for a reasonable time after Lessee receives Notice
of any Imposition which it is obligated to pay.

4.3           Adjustment of Impositions.  Impositions imposed in respect of the
tax-fiscal period during which the Term ends shall be adjusted and prorated
between Lessor and Lessee, whether or not imposed before or after the expiration
of the Term or the earlier termination thereof, and Lessee’s obligation to pay
its prorated share thereof shall survive such expiration or earlier termination.

4.4           Utility Charges.  Lessee will pay or cause to be paid when due all
charges for electricity, power, gas, oil, water and other utilities used in each
Leased Property during the Term and imposed upon the Leased Properties or upon
Lessor or Lessee with respect to the Leased Properties.

25


--------------------------------------------------------------------------------




4.5           Insurance Premiums. Lessee shall pay or cause to be paid when due
all premiums for the insurance coverage required to be maintained pursuant to
Article XIII during the Term.

ARTICLE V

5.1           No Termination, Abatement, etc.  Except as otherwise specifically
provided in this Lease, Lessee shall not take any action without the consent of
Lessor to modify, surrender or terminate this Lease, and shall not seek or be
entitled to any abatement, deduction, deferment or reduction of Rent, or setoff
against Rent.  Except as otherwise specifically provided in this Lease, the
respective obligations of Lessor and Lessee shall not be affected by reason of
(i) any damage to, or destruction of, the Leased Properties or any portion
thereof from whatever cause or any Taking of the Leased Properties or any
portion thereof, other than any damage to or destruction of a Leased Property
that Lessee conclusively establishes was caused solely by Lessor;  (ii) the
lawful or unlawful prohibition of, or restriction upon, Lessee’s use of the
Leased Properties, or any portion thereof, or the interference with such use by
any Person or by reason of eviction by paramount title, other than any
prohibition or restriction of use of a Leased Property that Lessee conclusively
establishes was solely caused by Lessor; (iii) any claim which Lessee has or
might have against Lessor or by reason of any default or breach of any warranty
by Lessor under this Lease or any other agreement between Lessor and Lessee, or
to which Lessor and Lessee are parties, except where such claims result in a
termination of this Lease, (iv) any bankruptcy, insolvency, reorganization,
composition, readjustment, liquidation, dissolution, winding up or other
proceedings affecting Lessor or any assignee or transferee of Lessor, or (v) any
other cause whether similar or dissimilar to any of the foregoing other than a
discharge of Lessee from any such obligations as a matter of law.  For purposes
of this Section 5.1, a matter shall be deemed to be conclusively established by
Lessee if (a) Lessor agrees in writing or (b) (i) Lessee shall have given Lessor
Notice thereof and a time reasonable under the circumstances to cure any claimed
default of Lessor and (ii) Lessee thereafter establishes such contention in an
arbitration proceeding as provided for in Article XXXV of this Lease.  Lessee
hereby specifically waives all rights, arising from any occurrence whatsoever,
which may now or hereafter be conferred upon it by law to (i) modify, surrender
or terminate this Lease or quit or surrender the Leased Properties or any
portion thereof, or (ii) entitle Lessee to any abatement, reduction, suspension
or deferment of the Rent or other sums payable by Lessee hereunder except as
otherwise specifically provided in this Lease.

ARTICLE VI

6.1           Ownership of the Leased Properties.  Lessee acknowledges that the
Leased Properties are the property of Lessor and that Lessee has only the right
to the possession and use of the Leased Properties upon the terms and conditions
of this Lease.  Lessee will not (i) file any income tax return or other
associated documents; (ii) file any other document with or submit any document
to any governmental body or authority; (iii) enter into any written contractual
arrangement with any Person; or (iv) release any Financial Statements or other
financial statements of Lessee, in any case that take any position other than
that throughout the Term Lessor is the owner of the Leased Properties for
federal, state and local income tax purposes and this Lease is a “true lease,”
and an “operating lease” and not a “capital lease”.

26


--------------------------------------------------------------------------------




6.2           Lessor’s Personal Property.  Lessee shall, during the entire Term,
maintain all of Lessor’s Personal Property in good order, condition and repair
as shall be necessary in order to operate the Facilities for the Primary
Intended Use in compliance with all applicable licensure and certification
requirements, all applicable Legal Requirements and Insurance Requirements, and
customary industry practice for the Primary Intended Use.  Lessee shall not
permit or suffer Lessor’s Personal Property to be subject to any lien, charge,
encumbrance, financing statement, contract of sale, equipment lessor’s interest
or the like, except for any purchase money security interest or equipment
lessor’s interest expressly approved in advance, in writing, by Lessor.  At the
expiration or earlier termination of this Lease, all of Lessor’s Personal
Property shall be surrendered to Lessor with the Leased Properties at or before
the time of the surrender of the Leased Property in at least as good a condition
as at the Commencement Date (or, as to replacements, in at least as good a
condition as when placed in service at the Facilities) except for ordinary wear
and tear.

6.3           Lessee’s Personal Property.  Lessee shall provide and maintain
during the Term such Personal Property, in addition to Lessor’s Personal
Property, as shall be necessary and appropriate in order to operate the
Facilities for the Primary Intended Use in compliance with all licensure and
certification requirements, in compliance with all applicable Legal Requirements
and Insurance Requirements and otherwise in accordance with customary practice
in the industry for the Primary Intended Use (“Lessee’s Personal Property”). 
Except to the extent specifically allowed under Section 8.2.1.4, without the
prior written consent of Lessor, which consent shall not be unreasonably
withheld, Lessee shall not permit or suffer Lessee’s Personal Property to be
subject to any lien, charge, encumbrance, financing statement or contract of
sale or the like other than that provided for in Section 6.4 below.  Except for
those items of Personal Property listed on Schedule A attached hereto, upon the
expiration of the Term or the earlier termination of this Lease, without the
payment of any additional consideration by Lessor, Lessee shall be deemed to
have sold, assigned, transferred and conveyed to Lessor all of Lessee’s right,
title and interest in and to any of Lessee’s Personal Property that, in Lessor’s
reasonable judgment, is necessary or integral to the Primary Intended Use of the
Facilities (or if some other use thereof has been approved by Lessor as required
herein, such other use as is then being made by Lessee) and, as provided in
Section 34.1 hereof, Lessor shall have the option to purchase any of Lessee’s
Personal Property that is not then necessary or integral to such use (“Lessee’s
Incidental Personal Property”).  In connection with any Personal Property sold,
assigned, transferred or conveyed to Lessor pursuant to the preceding sentence,
Lessor shall assume any lease or equipment financing obligations of Lessee
permitted under Section 8.2.1.4 hereof.  Without Lessor’s prior written consent,
Lessee shall not remove Lessee’s Personal Property that is in use at the
expiration or earlier termination of the Term from the Leased Properties until
such option to purchase has expired or been sooner waived in writing by Lessor. 
Any of Lessee’s Incidental Personal Property that is not purchased by Lessor
pursuant to Section 34.1, together with the Personal Property listed on
Schedule A attached hereto, may be removed by Lessee upon the expiration or
earlier termination of this Lease, and, if not removed within twenty (20) days
following the expiration or earlier termination of this Lease, shall be
considered abandoned by Lessee and may be appropriated, sold, destroyed or
otherwise disposed of by Lessor without giving notice thereof to Lessee and
without any payment to Lessee or any obligation to account therefor.  Lessee
shall reimburse Lessor for any and all expense incurred by Lessor in disposing
of any of Lessee’s Personal Property that Lessee may remove but within such
twenty (20) day period fails to

27


--------------------------------------------------------------------------------




remove, and shall either at its own expense restore the Leased Properties to the
condition required by Section 9.1.5, including repair of all damage to the
Leased Properties caused by the removal of any of Lessee’s Personal Property, or
reimburse Lessor for any and all expense incurred by Lessor for such restoration
and repair.  Lessor claims to own all of the Personal Property (other than the
items listed on Schedule A) now used in connection with the operation of the
Facilities.  Lessee claims to own certain of the Personal Property which it has
purchased as replacement of certain Personal Property owned by Lessor at the
commencement of the Existing Leases and certain additional non-replacement
Personal Property placed at the Facilities since the commencement of the
Existing Leases.  Both parties agree that Lessor owned all of the Personal
Property at the Facilities at the time of commencement of the Existing Leases,
and that Lessee may use all of the Personal Property during the Term.  Both
parties acknowledge and agree that neither (i) the entry into this Lease and
related documents, nor (ii) their failure during the Term to insist on
resolution of their disagreement as to whether Lessee now owns certain of the
Personal Property shall prejudice their respective claims to ownership of the
Personal Property at the end of the Term and that the continuance of this
disagreement shall not be an Event of Default under this Lease.

6.4           Grant of Security Interest in Lessee’s Personal Property and
Accounts.  Lessee has concurrently granted to Lessor a security interest in the
Collateral as defined in the Security Agreement, which includes, without
limitation, Lessee’s Personal Property as defined herein and Lessee’s Accounts
as defined in the Security Agreement.

ARTICLE VII

7.1           Condition of the Leased Properties.  Lessee acknowledges that
prior to the execution of this Lease, Lessee has been operating the Leased
Properties pursuant to the Existing Leases, and that as a consequence, Lessee
has knowledge of the condition of the Leased Properties and has found the same
to be in good order and repair and satisfactory for its purposes hereunder. 
Lessee is leasing the Leased Properties “as is” in their condition on the
Commencement Date.  Lessee waives any claim or action against Lessor in respect
of the condition of the Leased Properties.  LESSOR MAKES NO WARRANTY OR
REPRESENTATION EXPRESS OR IMPLIED, IN RESPECT OF ANY LEASED PROPERTY OR ANY PART
THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY
PARTICULAR USE OR PURPOSE OR OTHERWISE AS TO THE QUALITY OF THE MATERIAL OR
WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING AGREED THAT ALL SUCH RISKS ARE
TO BE BORNE BY LESSEE.  Lessee further acknowledges that throughout the Term
Lessee is solely responsible for the condition of the Leased Properties.

7.2           Use of the Leased Properties.  Throughout the Term Lessee shall,
except if otherwise agreed to in writing by Lessor, continuously use the Leased
Properties for the Primary Intended Use and such other uses as may be necessary
or incidental thereto. Lessee shall not use the Leased Properties or any portion
thereof for any other use without the prior written consent of Lessor.  No use
shall be made or permitted to be made of, or allowed in, the Leased Properties,
and no acts shall be done, which will cause the cancellation of, or be
prohibited by,

28


--------------------------------------------------------------------------------




any insurance policy covering the Leased Properties or any part thereof, nor
shall the Leased Properties or Lessee’s Personal Property be used for any
unlawful purpose. Lessee shall not commit or suffer to be committed any waste on
the Leased Properties, or cause or permit any nuisance thereon, or suffer or
permit the Leased Properties or any portion thereof, or Lessee’s Personal
Property, to be used in such a manner as (i) might reasonably tend to impair
Lessor’s (or Lessee’s, as the case may be) title thereto or to any portion
thereof, or (ii) may reasonably make possible a claim or claims of adverse usage
or adverse possession by the public, as such, or of implied dedication of the
Leased Properties or any portion thereof.  Lessor covenants that during the Term
of this Lease it will cooperate with Lessee and use commercially reasonable
efforts, where necessary or required from Lessor as the owner of the Leased
Properties, to enable Lessee to obtain and maintain in force and effect and good
standing any licenses, permits, certifications, or approvals needed by Lessee to
use and operate each Leased Property for its Primary Intended Use and will
obtain and maintain in force and effect and good standing any licenses, permits,
certificates, or approvals, including certificates of need, necessary or
required to be owned and maintained by the owner of each Leased Property in
order to use and operate the Leased Property for its Primary Intended Use.

7.3           Certain Environmental Matters.

(a)           Prohibition Against Use of Hazardous Substances.  Lessee shall not
permit, conduct or allow on the Leased Properties, the generation, introduction,
presence, maintenance, use, receipt, acceptance, treatment, manufacture,
production, installation, management, storage, disposal or release of any
Hazardous Substance except for those types and quantities of Hazardous
Substances necessary for and ordinarily associated with the conduct of Lessee’s
business which are used in full compliance with all Environmental Laws.

(b)           Notice of Environmental Claims, Actions or Contaminations.  Lessee
shall notify Lessor, in writing, immediately upon learning of any existing,
pending or threatened: (a) investigation, inquiry, claim or action by any
governmental authority in connection with any Environmental Laws, (b) Third
Party Claims, (c) Regulatory Actions, and/or (id) Contamination of any portion
of the Leased Properties

(c)           Costs of Remedial Actions with Respect to Environmental Matters. 
If any investigation and/or Clean-Up of Contamination or any other violation of
Environmental Law with respect to a Leased Property is required by any
Environmental Law, Lessee shall complete, at its own expense, such investigation
and/or Clean-Up or cause any other Person that may be legally responsible
therefore to complete such investigation and/or Clean-Up.

(d)           Delivery of Environmental Documents.  Lessee shall deliver to
Lessor complete copies of any and all Environmental Documents that may now be in
or at any time hereafter come into the possession of Lessee.

(e)           Environmental Audit.  At Lessee’s expense, Lessee shall from time
to time, upon and within thirty (30) days of Lessor’s request therefor, deliver
an Environmental Audit to Lessor.  All tests and samplings shall be conducted
using

29


--------------------------------------------------------------------------------




generally accepted and scientifically valid technology and methodologies. 
Lessee shall give the engineer or environmental consultant conducting the
Environmental Audit reasonable and complete access to the Leased Properties and
to all records in the possession of Lessee that may indicate the presence
(whether current or past) of a Release or threatened Release of any Hazardous
Substances on, in, under, about and adjacent to any Leased Property.  Lessee
shall also provide the engineer or environmental consultant full access to and
the opportunity to interview such persons as may be employed in connection with
the Leased Properties as the engineer or consultant deems appropriate.  However,
Lessor shall not be entitled to request an Environmental Audit from Lessee
unless (i) after the Commencement Date there have been changes, modifications or
additions to Environmental Laws as applied to or affecting any of the Leased
Properties; (ii ) a significant change in the condition of any of the Leased
Properties has occurred; (iii) there are fewer than six (6) months remaining in
the Term; or (iv)  Lessor has another good reason for requesting such
certificate or certificates.  If the Environmental Audit discloses the presence
of Contamination or any noncompliance with Environmental Laws, Lessee shall
immediately perform all of Lessee’s obligations hereunder with respect to such
Hazardous Substances or noncompliance.

(f)            Entry onto Leased Properties for Environmental Matters.  If
Lessee fails to provide an Environmental Audit as and when required by
Subparagraph (e) hereof, in addition to Lessor’s other remedies Lessee shall
permit Lessor from time to time, by its employees, agents, contractors or
representatives, to enter upon the Leased Properties for the purpose of
conducting such Investigations as Lessor may desire, the expense of which shall
promptly be paid or reimbursed by Lessee as an Additional Charge.  Lessor, and
its employees, agents, contractors, consultants and/or representatives, shall
conduct any such Investigation in a manner which does not unreasonably interfere
with Lessee’s use of and operations on the Leased Properties (however,
reasonable temporary interference with such use and operations is permissible if
the investigation cannot otherwise be reasonably and inexpensively conducted). 
Other than in an emergency, Lessor shall provide Lessee with prior notice before
entering any of the Leased Properties to conduct such Investigation, and shall
provide copies of any reports or results to Lessor, and Lessee shall cooperate
fully in such Investigation.

(g)           Environmental Matters Upon Termination of the Lease or Expiration
of Term.  Upon the expiration or earlier termination of the Term of this Lease,
Lessee shall cause the Leased Properties to be delivered free of any and all
Regulatory Actions and Third Party Claims and otherwise in compliance with all
Environmental Laws with respect thereto, and in a manner and condition that is
reasonably required to ensure that the then present use, operation, leasing,
development, construction, alteration, refinancing or sale of the Leased
Property shall not be restricted by any environmental condition existing as of
the date of such expiration or earlier termination of the Term.

(h)           Compliance with Environmental Laws.  Lessee shall comply with, and
cause its agents, servants and employees, to comply with, and shall use
reasonable efforts to cause each occupant and user of any of the Leased
Properties, and the agents, servants and employees of such occupants and users,
to comply with each and every

30


--------------------------------------------------------------------------------




Environmental Law applicable to Lessee, the Leased Properties and each such
occupant or user with respect to the Leased Properties.  Specifically, but
without limitation:

(i)            Maintenance of Licenses and Permits.  Lessee shall obtain and
maintain (and Lessee shall use reasonable efforts to cause each tenant, occupant
and user to obtain and maintain) all permits, certificates, licenses and other
consents and approvals required by any applicable Environmental Law from time to
time with respect to Lessee, each and every part of the Leased Properties and/or
the conduct of any business at a Facility or related thereto;

(ii)           Contamination.  Lessee shall not cause, suffer or permit any
Contamination;

(iii)          Clean-Up.  If a Contamination occurs, the Lessee promptly shall
Clean-Up and remove any Hazardous Substance or cause the Clean-Up and the
removal of any Hazardous Substance and in any such case such Clean-Up and
removal of the Hazardous Substance shall be effected to Lessor’s reasonable
satisfaction and in any event in strict compliance with and in accordance with
the provisions of the applicable Environmental Laws;

(iv)          Discharge of Lien.  Within twenty (20) days of the date any lien
is imposed against the Leased Properties or any part thereof under any
Environmental Law, Lessee shall cause such lien to be discharged (by payment, by
bond or otherwise to Lessor’s absolute satisfaction);

(v)           Notification of Lessor.  Within five (5) Business Days after
receipt by Lessee of notice or discovery by Lessee of any fact or circumstance
which might result in a breach or violation of any covenant or agreement, Lessee
shall notify Lessor in writing of such fact or circumstance; and

(vi)          Requests, Orders and Notices.  Within five (5) Business Days after
receipt of any request, order or other notice relating to the Leased Properties
under any Environmental Law, Lessee shall forward a copy thereof to Lessor.

(i)            Environmental Related Remedies.  In the event of a breach by
Lessee beyond any applicable notice and/or grace period of its covenants with
respect to environmental matters, Lessor may, in its sole discretion, do any one
or more of the following (the exercise of one right or remedy hereunder not
precluding the simultaneous or subsequent exercise of any other right or remedy
hereunder):

(i)            Cause a Clean-Up.  Cause the Clean-Up of any Hazardous Substance
or other environmental condition on or under the Leased Properties, or both, at
Lessee’s cost and expense; or

(ii)           Payment of Regulatory Damages.  Pay on behalf of Lessee any
damages, costs, fines or penalties imposed on Lessee or Lessor as a result of
any Regulatory Actions; or

31


--------------------------------------------------------------------------------




(iii)          Payments to Discharge Liens.  On behalf of Lessee, make any
payment or perform any other act or cause any act to be performed which will
prevent a lien in favor of any federal, state or local governmental authority
from attaching to the Leased Properties or which will cause the discharge of any
lien then attached to the Leased Properties; or

(iv)          Payment of Third Party Damages.  Pay, on behalf of Lessee, any
damages, cost, fines or penalties imposed on Lessee as a result of any Third
Party Claims; or

(v)           Demand of Payment.  Demand that Lessee make immediate payment of
all of the costs of such Clean-Up and/or exercise of the remedies set forth in
this Section 7.2 incurred by Lessor and not theretofore paid by Lessee as of the
date of such demand.

(j)            Environmental Indemnification.  Except to the extent caused by
Lessor’s gross negligence or wilful misconduct, Lessee shall and does hereby
indemnify, and shall defend and hold harmless Lessor, its principals, officers,
directors, agents and employees from each and every incurred and potential
claim, cause of action, damage, demand, obligation, fine, laboratory fee,
liability, loss, penalty, imposition settlement, levy, lien removal, litigation,
judgment, proceeding, disbursement, expense and/or cost (including without
limitation the cost of each and every Clean-Up), however defined and of whatever
kind or nature, known or unknown, foreseeable or unforeseeable, contingent,
incidental, consequential or otherwise (including, but not limited to,
attorneys’ fees, consultants’ fees, experts’ fees and related expenses, capital,
operating and maintenance costs, incurred in connection with (i) any
Investigation or monitoring of site conditions, and (ii) any Clean-Up required
or performed by any federal, state or local governmental entity or performed by
any other entity or person because of the presence of any Hazardous Substance,
Release, threatened Release or any Contamination on, in, under or about any of
the Leased Properties) which may be asserted against, imposed on, suffered or
incurred by, each and every indemnitee arising out of or in any way related to,
or allegedly arising out of or due to any environmental matter that is created
or first occurs during the Term of this Lease or which is caused by or at any
time arises from Lessee’s and/or Lessee’s related or affiliated
predecessors-in-interest use and occupancy of the Leased Properties (whether
under this Lease, the Existing Leases, or otherwise), including, but not limited
to, any one or more of the following:

(i)            Release Damage or Liability.  The presence of Contamination in,
on, at, under, or near a Leased Property or migrating to a Leased Property from
another location;

(ii)           Injuries.  All injuries to health or safety (including wrongful
death), or to the environment, by reason of environmental matters relating to
the condition of or activities past or present on, at, in, under a Leased
Property;

32


--------------------------------------------------------------------------------


(iii)          Violations of Law.  All violations, and alleged violations, of
any Environmental Law relating to a Leased Property or any activity on, in, at,
under or near a Leased Property;

(iv)          Misrepresentation.  All material misrepresentations relating to
environmental matters in any documents or materials furnished by Lessee to
Lessor and/or its representatives in connection with the Lease;

(v)           Event of Default.  Each and every Event of Default relating to
environmental matters;

(vi)          Lawsuits.  Any and all lawsuits brought or threatened, settlements
reached and governmental orders relating to any Hazardous Substances at, on, in,
under or near a Leased Property, and all demands of governmental authorities,
and all policies and requirements of Lessor’s, based upon or in any way related
to any Hazardous Substances at, on, in, under a Leased Property; and

(vii)         Presence of Liens.  All liens imposed upon any of the Leased
Properties in favor of any governmental entity or any person as a result of the
presence, disposal, release or threat of release of Hazardous Substances at, on,
in, from, or under a Leased Property.

(k)           Rights Cumulative and Survival.  The rights granted Lessor under
this Section are in addition to and not in limitation of any other rights or
remedies available to Lessor hereunder or allowed at law or in equity or rights
of indemnification provided to Lessor in any agreement pursuant to which Lessor
purchased any of the Leased Property.  The payment and indemnification
obligations set forth in this Section 7.3 shall survive the expiration or
earlier termination of the Term of this Lease.

ARTICLE VIII

8.1           Compliance with Legal and Insurance Requirements.  In its use,
maintenance, operation and any alteration of the Leased Properties, Lessee, at
its expense, will, subject to the provisions of Article XII relating to
permitted contests, promptly (i) comply with all Legal Requirements and
Insurance Requirements, whether or not compliance therewith requires structural
changes in any of the Leased Improvements (which structural changes shall be
subject to Lessor’s prior written approval, which approval shall not be
unreasonably withheld or delayed) or interferes with or prevents the use and
enjoyment of the Leased Properties, and (ii) procure, maintain and comply with
all licenses, certificates of need, provider agreements and other authorizations
required for the use of the Leased Properties and Lessee’s Personal Property
then being made, and for the proper erection, installation, operation and
maintenance of the Leased Properties or any part thereof. The judgment of any
court of competent jurisdiction, or the admission of Lessee in any action or
proceeding against Lessee, whether or not Lessor is a party thereto, that Lessee
has violated any such Legal Requirements or Insurance Requirements shall be
conclusive of that fact as between Lessor and Lessee.

33


--------------------------------------------------------------------------------




8.2           Certain Covenants.

8.2.1        Certain Financial Covenants.

8.2.1.1     Limitation of Distributions.  From and after the transfer of
Lessee’s interest to New Sub as contemplated by the Settlement and Restructuring
Agreement, and in the absence of any Triggering Event, Event of Default, or
other event that with notice and/or the passage of time would become an Event of
Default, in or with respect to any Lease Year, Lessee shall not make any
Distributions, unless all three (3) of the following conditions have been met
for the prior four (4) calendar quarters and such conditions will still be met
following such payment or distribution: (1) Lessee’s Coverage Ratio for the
preceding four (4) calendar quarters equals or exceeds 1.7; (2) Lessee’s
Stressed Coverage Ratio for the preceding four (4) calendar quarters equals or
exceeds 1.25; and (3) if such Distribution had been made on the last day of the
preceding month, following such Distribution Lessee’s Current Ratio would have
equaled or exceeded 1.3.  From and during a Triggering Event, Event of Default,
or other event that with notice and/or the passage of time would become an Event
of Default, Lessee shall not make any Distributions.  The limitations on
Distributions set forth in this Section 8.2.1.1 shall not prevent the deposit of
Lessee’s funds into the Advocat Concentration Account for the purposes and to
the extent contemplated by the Settlement and Restructuring Agreement.  This
Subsection is a limitation on Distributions, and Lessee’s failure to comply with
one or more of the three (3) conditions set forth above shall not be a default
or Event of Default hereunder, unless a Distribution is made during a period of
time when any one or more of such conditions is not satisfied.

8.2.1.2             Accounts Receivable Financing.  Except as may be expressly
provided in the Settlement and Restructuring Agreement and the Intercreditor
Agreement, Lessee and/or Sublessee shall not pledge or otherwise encumber any of
the accounts receivable generated through the operation of the Facilities to
secure principal and interest on any Debt.

8.2.1.3             Guarantees Prohibited.  From and after the transfer of
Lessee’s interest to New Sub as contemplated by the Settlement and Restructuring
Agreement, neither Lessee nor any Sublessee shall guarantee any indebtedness of
any Affiliate or other third party, except those guarantees for the benefit of
AmSouth in effect as of the date hereof or as may be required under the AmSouth
Loan Documents.

8.2.1.4             Equipment Financing.  The aggregate amount of principal, 
interest and lease payments due from Lessee and/or Sublessee with respect to any
equipment leases or financing secured by equipment utilized in the operation of
the Facilities shall not at any time during the Term exceed $609,000.00 in any
one Lease Year.

8.3           Required Capital Expenditures

8.3.1        Special Project Capital Expenditures. Lessee shall at its expense
before the end of the second Lease Year complete and pay for “Special Project
Capital Expenditures” (as defined in the Settlement and Restructuring Agreement)
in the cumulative amount of not less than One Million and No/100 Dollars

34


--------------------------------------------------------------------------------




($1,000,000.00).  As set forth in the Settlement and Restructuring Agreement,
Lessee shall expend an amount not less than Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00) on or before June 30, 2001, and shall expend,
unless prevented from doing so by Force Majeure, not less than Two Hundred Fifty
Thousand and No/100 Dollars ($250,000.00), on a cumulative basis, during each
six-month period thereafter, through the date Lessee satisfies the requirement
of this Section 8.3.1 to expend $1,000,000.00 for Special Project Capital
Expenditures. To the extent Lessee fails to expend the funds within the time
frames required by the immediately preceding sentence, a reserve account
(“Capital Expenditures Reserve Account”) shall be established to assure the
payment thereof, and on or before the fifteenth (15th) day of the month
following a six-month period in which the required cumulative amount has not
been expended, Lessee shall deposit with Lessor, an amount equal to the
unexpended amount, less any funds already deposited in the Capital Expenditures
Reserve Account.  Lessee hereby grants to Lessor a security interest in such
Capital Expenditure Reserve Account, as may from time to time exist, to secure
all of Lessee’s obligations under this Lease.  From and after an Event of
Default, Lessor may apply the funds held in the Capital Expenditure Reserve
Account in the same manner as Lessor may apply the Security Deposit in
accordance with Section 39.2 below.  To evidence its compliance with the
foregoing obligations, Lessee shall spend, or have plans in place reasonably
acceptable to Omega to spend, for Special Project Capital Expenditures at least
Five Hundred Thousand Dollars ($500,000.00) (on a cumulative basis) by
September 30, 2001 and shall spend, or have plans in place reasonably acceptable
to Omega to spend, for Special Project Capital Expenditures the required One
Million Dollars ($1,000,000.00) (on a cumulative basis) by May 31, 2002.

8.3.2        Minimum Qualified Capital Expenditures.  Each Lease Year Lessee
shall expend with respect to each Leased Facility at least Three Hundred Twenty
Five Dollars ($325.00) per-licensed-bed for Qualified Capital Expenditures to
improve the applicable Facility, which amount shall be increased each Lease
Year, beginning with the second Lease Year, in proportion to increases in the
CPI from the Commencement Date to the commencement of each such Lease Year
(“Minimum Qualified Capital Expenditures”).  The parties acknowledge that the
amount expended by Lessee in completion of the Special Project Capital
Expenditures shall not be offset against Lessee’s obligation to fund the Minimum
Qualified Capital Expenditures set forth in this Section 8.3.2.  If Lessee
expends with respect to any Facility more than the Minimum Qualified Capital
Expenditures in any Lease Year, the excess Minimum Qualified Capital
Expenditures shall be credited against Lessee’s Minimum Qualified Capital
Expenditures required with respect to such Facility for the next Lease Year, and
if the amount of the credit exceeds Lessee’s Minimum Qualified Capital
Expenditures required with respect to such Facility for the next Lease Year,
such excess shall be credited against Lessee’s Minimum Qualified Capital
Expenditures required with respect to such Facility for the following Lease
Years.  At least annually, at the request of Lessor, Lessor and Lessee shall
review capital

35


--------------------------------------------------------------------------------




expenditures budgets and reasonably agree on modifications, if any, required by
changed circumstances and the changed conditions of the Leased Properties.

8.4           Management Agreements.  Lessee shall not enter into, amend,
modify, renew, replace or otherwise change the terms of any Management Agreement
without the prior written consent of Lessor as to the identity of the Manager
and the terms of the agreement, which consent Lessor may withhold in its sole
discretion, and in no event without the execution by Lessee, Manager and Lessor,
of an agreement, satisfactory to Lessor in form and substance, pursuant to which
Manager’s right to receive its management fee is subordinated to the obligation
of Lessee to pay the Rent to Lessor.  Lessor hereby consents to the continued
management of the Facilities by Diversicare Management Services Co. under its
current Management Agreement with Lessee.  In addition, prior to the employment
of any Manager, such Manager must execute a Consent and Agreement of Manager in
the form attached hereto as Exhibit E.  Notwithstanding any of the foregoing
terms of this Section 8.4, the annual management fee payable to any Manager
(other than an Affiliate of Lessee) during the term of this Lease shall not
exceed five percent (5%) of Gross Revenues.

8.5           Other Facilities.  Neither Lessee nor any Affiliate shall own,
operate or manage any nursing home, rest home, assisted living facility,
subacute facility, retirement center or similar health care facility within a
ten (10) mile radius of any Facility, other than any Facility which is a Leased
Property under this Lease or which Lessee or any Affiliate of Lessee owns or
operates as of the Commencement Date and set forth on Schedule C attached
hereto.

8.6           Separateness.       Lessee (from and after the transfer of
Lessee’s interest to New Sub as contemplated by the Settlement and Restructuring
Agreement) shall:

a.                                       Maintain records and books of account
separate from those of any Affiliate.

b.                                      Conduct its own business in its own
names and not in the name of any Affiliate (except to the extent that the
business of the Facilities may be conducted in the name of the Manager).

c.                                       Maintain financial statements separate
from any Affiliate.

d.                                      Maintain any contractual relationship
with any and all Affiliates, except upon terms and conditions that are fair and
substantially similar to those that would be available on an arm’s length basis.

e.                                       Except for the benefit of AmSouth as
set forth in the Intercreditor Agreement or as otherwise required under the
AmSouth Loan Documents, not guarantee or become obligated for the debts of any
other entity, including any Affiliate, or hold out its credit, jointly or
severally, as being available to satisfy the obligations of others, except for
obligations which represent Lessee’s or Sublessee’s trade payables or accrued
expenses incurred by Manager in the ordinary course of owning and operating the
Facilities.

36


--------------------------------------------------------------------------------




f.                                         Except for the benefit of AmSouth as
set forth in the Intercreditor Agreement, not pledge its assets, jointly or
severally, for the benefit of any other entity, including any Affiliate.

g.                                      Hold itself out to the public as a legal
entity separate from any Affiliates.

h.                                      At all times cause its Board of
Directors to hold appropriate meetings (or act by unanimous consent) to
authorize all appropriate corporate actions, and in authorizing such actions, to
observe all formalities.

ARTICLE IX

9.1           Maintenance and Repair.

9.1.1        Lessee, at its expense, will keep the Leased Properties, and all
landscaping, private roadways, sidewalks and curbs appurtenant thereto which are
under Lessee’s control and Lessee’s Personal Property in good order and repair,
whether or not the need for such repairs arises out of Lessee’s use, any prior
use, the elements or the age of the Leased Property or any portion thereof, or
any cause whatsoever except the act or negligence of Lessor, and with reasonable
promptness shall make all necessary and appropriate repairs thereto of every
kind and nature, whether interior or exterior, structural or non-structural,
ordinary or extraordinary, foreseen or unforeseen or arising by reason of a
condition existing prior to the Commencement Date (concealed or otherwise);
provided, however, that Lessee shall be permitted to prosecute claims against
Lessor’s predecessor in title for breach of any representation or warranty made
to or on behalf of Lessor, or for latent defects in any Leased Property.  Lessee
shall at all times maintain, operate and otherwise manage the Leased Properties
on a quality basis and in a manner consistent with the standards of the highest
quality competing facilities in the market areas served by the Leased
Properties.  All repairs shall, to the extent reasonably achievable, be at least
equivalent in quality to the original work or, subject to the provisions of
Paragraph 9.1.4, below, the property to be repaired shall be replaced.  Lessee
will not take or omit to take any action the taking or omission of which might
materially impair the value or the usefulness of the Leased Properties or any
parts thereof for the Primary Intended Use.

9.1.2        Lessor shall not under any circumstances be required to maintain,
build or rebuild any improvements on the Leased Properties (or any private
roadways, sidewalks or curbs appurtenant thereto), or to make any repairs,
replacements, alterations, restorations or renewals of any nature or description
to the Leased Properties, whether ordinary or extraordinary, structural or
non-structural, foreseen or unforeseen, or upon any adjoining property, whether
to provide lateral or other support or abate a nuisance, or otherwise, or to
make any expenditure whatsoever with respect thereto, in connection with this
Lease.  Lessee hereby waives, to the extent permitted by law, the right to make
repairs at the expense of Lessor pursuant to any law in effect at the time of
the execution of this Lease or hereafter enacted.

9.1.3        Nothing contained in this Lease shall be construed as (i)
constituting the consent or request of Lessor, expressed or implied, to any
contractor, subcontractor, laborer, materialmen or vendor to or for the
performance of any labor or services or the furnishing of any

37


--------------------------------------------------------------------------------




materials or other property for the construction, alteration, addition, repair
or demolition of or to any Leased Property or any part thereof, or (ii) giving
Lessee any right, power or permission to contract for or permit the performance
of any labor or services or the furnishing of any materials or other property in
such fashion as would permit the making of any claim against Lessor in respect
thereof or to make any agreement that may create, or in any way be the basis for
any right, title, interest, lien, claim or other encumbrance upon the estate of
Lessor in the Leased Properties, or any portion thereof.  Lessor shall have the
right to give, record and post, as appropriate, notices of non-responsibility
under any mechanics’ and construction lien laws now or hereafter existing.

9.1.4        Lessee shall, from time to time, promptly replace any of the Leased
Improvements or Lessor’s Personal Property which (i) become worn out, obsolete
or unusable for the purpose for which intended, (ii) have been Taken, or
(iii) have been lost, stolen, damaged or destroyed.  If any of Lessor’s Personal
Property requires replacement as a result of damage, theft, loss or destruction
or a Taking, then Lessee shall be entitled to that portion of any insurance
proceeds payable in respect thereof or any Award made therefore.  All
replacements shall have a then value (adjusted for inflation) and utility at
least equal to the value of the items replaced as of the date hereof in the case
of clause (i) above, and immediately prior to the events specified in clauses
(ii) and (iii) above.  All replacements of Lessor’s Personal Property shall be
owned by Lessor and become a part of the Leased Properties immediately upon
their acquisition.  Lessee shall promptly repair all damage to a Leased Property
incurred in the course of such replacement.

9.1.5        Lessee will, upon the expiration or prior termination of the Term,
vacate and surrender the Leased Properties to Lessor in the condition in which
they were originally received from Lessor, in good operating condition, ordinary
wear and tear excepted, except as repaired, rebuilt, restored, altered or added
to as permitted or required by the provisions of this Lease.

9.2           Encroachments, Restrictions, etc.   If any of the Leased
Improvements shall, at any time, encroach upon any property, street or
right-of-way adjacent to the Leased Property, or shall violate the agreements or
conditions contained in any lawful restrictive covenant or other agreement
affecting the Leased Property, or any part thereof, or shall impair the rights
of others under any easement or right-of-way to which any Leased Property is
subject, then promptly upon the request of Lessor or at the behest of any person
affected by any such encroachment, violation or impairment, Lessee shall, at its
expense, subject to its right to contest the existence of any encroachment,
violation or impairment as provided in Article XII and in such case, in the
event of an adverse final determination, either (i) obtain valid and effective
waivers or settlements of all claims, liabilities and damages resulting from
each such encroachment, violation or impairment, whether the same shall affect
Lessor or Lessee or (ii) make such changes in the Leased Improvements, and take
such other actions, as Lessee in the good faith exercise of its judgment deems
reasonably practicable, to remove such encroachment, and to end such violation
or impairment, including, if necessary, the alteration of any of the Leased
Improvements, and in any event take all such actions as may be necessary in
order to be able to continue the operation of the Leased Improvements for the
Primary Intended Use substantially in the manner and to the extent the Leased
Improvements were operated prior to the assertion of such violation, impairment
or encroachment.

38


--------------------------------------------------------------------------------




ARTICLE X

10.1         Construction of Alterations and Additions to the Leased
Properties.  Lessee shall not (a) make or permit to be made any structural
alterations, improvements or additions of or to the Leased Properties or any
part thereof, or (b) materially alter the plumbing, HVAC or electrical systems
thereon or (c) make any other alterations, improvements or additions to any
Leased Property or any part thereof, the cost of which exceeds One Hundred
Thousand Dollars ($100,000.00), unless and until Lessee has (a) caused complete
plans and specifications therefor to have been prepared by a licensed architect
(or licensed plumbing contractor or electrical contractor in the case of
alterations to the plumbing, HVAC or electrical systems) and submitted to Lessor
at least thirty (30) Business Days before the planned start of construction
thereof, (b) obtained Lessor’s written approval thereof and the approval of any
Facility Mortgagee, which approval shall not be unreasonably withheld,
conditioned or delayed, and if no response has been received by Lessee within
thirty (30) Business Days after submission of the plans and specifications for
approval then such approval shall be deemed to have been given, and (c), if
required to do so by Lessor, provide Lessor with reasonable assurance of the
payment of the cost of any such alterations, improvements or additions, in the
form of a bond, letter of credit or cash deposit. If Lessor requires a deposit,
Lessor shall retain and disburse the amount deposited in the same manner as is
provided for insurance proceeds in Section 14.6.  If the deposit is reasonably
determined by Lessor at any time to be insufficient for the completion of the
alteration, improvement or addition, Lessee shall immediately increase the
deposit to the amount reasonably required by Lessor. Lessee shall be responsible
for the completion of such improvements in accordance with the plans and
specifications approved by Lessor, and shall promptly correct any failure with
respect thereto.

Alterations and improvements not falling within the categories described in the
first sentence of the preceding paragraph may be made by Lessee without the
prior approval of Lessor, but Lessee shall give Lessor at least fifteen (15)
Business Days prior written Notice of any such alterations and improvements.

All alterations, improvements and additions shall be constructed in a first
class, workmanlike, manner, in compliance with all Insurance Requirements and
Legal Requirements, be in keeping with the character of the Leased Properties
and the area in which the Leased Property in question is located and be designed
and constructed so that the value of the Leased Properties will not be
diminished or and that the Primary Intended Use of the Leased Properties will
not be changed.  All improvements, alterations and additions shall immediately
become a part of the Leased Properties.

Lessee shall have no claim against Lessor at any time in respect of the cost or
value of any such improvement, alteration or addition.  There shall be no
adjustment in the Rent by reason of any such improvement, alteration or
addition.  With Lessor’s consent, which shall not be unreasonably withheld,
expenditures made by Lessee pursuant to this Article X, other than expenditures
for additions (as defined in the definition of Qualified Capital Expenditures),
may be included as capital expenditures for purposes of inclusion in the capital
expenditures budget for the Facilities and for measuring compliance with the
obligations of Lessee set forth in Section 8.3 of this Lease.

39


--------------------------------------------------------------------------------




In connection with any alteration which involves the removal, demolition or
disturbance of any asbestos-containing material, Lessee shall cause to be
prepared at its expense a full asbestos assessment applicable to such
alteration, and shall carry out such asbestos monitoring and maintenance program
as shall reasonably be required thereafter in light of the results of such
assessment.

ARTICLE XI

11.1         Liens.  Subject to the provisions of Article XII relating to
permitted contests, without the consent of Lessor or as expressly permitted
elsewhere herein, Lessee will not directly or indirectly create or allow to
remain and will promptly discharge at its expense any lien, encumbrance,
attachment, title retention agreement or claim upon the Leased Properties, and
any attachment, levy, claim or encumbrance in respect of the Rent, except for
(i) Permitted Encumbrances, (ii) restrictions, liens and other encumbrances
which are consented to in writing by Lessor and any Facility Mortgagee, (iii)
liens for those taxes of Lessor which Lessee is not required to pay hereunder,
(iv) any Facility Mortgage, (v) liens of mechanics, laborers, materialmen,
suppliers or vendors for sums either disputed, not yet due, or contested
pursuant to Section 12.1 below, and (vi) liens created by the wrongful acts or
negligence of Lessor.

ARTICLE XII

12.1         Permitted Contests.  Lessee, on its own or on Lessor’s behalf (or
in Lessor’s name), but at Lessee’s sole cost and expense, shall have the right
to contest, by appropriate legal proceedings conducted in good faith and with
due diligence, the amount or validity of any real or personal property
assessment, Imposition, Legal Requirement or Insurance Requirement, or any lien,
attachment, levy, encumbrance, charge or claim or any encroachment or
restriction burdening the Leased Property (“Claim”), provided (a) prior Notice
of such contest is given to Lessor, (b) the Leased Properties would not be in
any danger of being sold, forfeited or attached as a result of such contest, and
there is no risk to Lessor of a loss of or interruption in the payment of, Rent,
(c) in the case of an unpaid Imposition or Claim, collection thereof is
suspended during the pendency of such contest, (d) in the case of a contest of a
Legal Requirement, compliance may legally be delayed pending such contest. Upon
request of Lessor, Lessee shall provide a bond or letter of credit, deposit
funds or assure Lessor in some other manner reasonably satisfactory to Lessor
that the amount to be paid by Lessee that is the subject of a contested
Imposition, Legal Requirement, Insurance Requirement or Claim, together with
interest and penalties, if any, thereon, and any and all costs for which Lessee
is responsible will be paid if and when required upon the conclusion of such
contest. Lessee shall defend, indemnify and save harmless Lessor from all costs
or expenses arising out of or in connection with any such contest, including but
not limited to attorneys’ fees. If at any time Lessor reasonably determines that
payment of any Imposition or Claim, or compliance with any Legal or Insurance
Requirement being contested by Lessee is necessary in order to prevent loss of
any of the Leased Properties or Rent or civil or criminal penalties or other
damage, upon such prior Notice to Lessee as is reasonable in the circumstances
Lessor may pay such amount, require Lessee to comply with such Legal or
Insurance Requirement or take such other action as it may deem necessary to
prevent such loss or damage. If reasonably necessary or legally required, upon
Lessee’s written request Lessor, at Lessee’s expense, shall cooperate with
Lessee in a permitted

40


--------------------------------------------------------------------------------




contest, provided Lessee upon demand makes arrangements satisfactory to Lessor
to assure the reimbursement of any and all Lessor’s costs incurred in
cooperating with Lessee in such contest.  Lessee shall be entitled to any
refunds of any claim, and such charges and penalties or interest thereon, which
have been paid by Lessee or paid by Lessor and for which Lessor has been fully
reimbursed.

12.2         Lessor’s Requirement for Deposits.  Following an Event of Default,
Lessor, in its sole discretion, shall be entitled to require Lessee to deposit
with Lessor monthly, at the time of its payments of Base Rent, a pro rata
portion of the amounts required to comply with Insurance Requirements,
Impositions and Legal Requirements, and when such obligations become due, Lessor
shall pay them (to the extent of the deposit) upon Notice from Lessee requesting
such payment.  In the event that sufficient funds have not been deposited to
cover the amount of the obligations due at least thirty (30) days in advance of
the due date, Lessee shall forthwith deposit the same with Lessor upon Notice
from Lessor.  Lessor shall  not be obligated to segregate such deposited funds
from its other funds, or to pay Lessee any interest on any deposit so held by
Lessor.  Upon an Event of Default, any of the funds remaining on deposit may be
applied under this Lease in any manner and on such priority as may be determined
by Lessor.

ARTICLE XIII

13.1         General Insurance Requirements.  Lessee shall keep the Leased
Properties, and all property located in or on the Leased Properties, including
Lessor’s Personal Property and Lessee’s Personal Property, insured with
insurance meeting the following requirements: (a) all insurance shall be written
by companies authorized to do insurance business in the applicable States and
having a rating classification of not less than A- and a financial size category
of “Class VII” or larger, according to the then most recent issue of Best’s Key
Rating Guide; (b) all policies must name Lessor as an additional insured, and
name as an additional insured any Facility Mortgagee by way of a standard form
of mortgagee’s loss payable endorsement in use in the applicable States and in
accordance with any such other requirements as may be established by such
Facility Mortgagee; (c) casualty losses must be payable to Lessor or Lessee as
provided in Article XIV, and loss adjustments shall require the written consent
of Lessor, any Facility Mortgagee and, provided no Event of Default has occurred
and is continuing at the time, Lessee, which consent shall not be unreasonably
withheld by either Lessor or Lessee; (d) each insurer must agree that it will
give Lessor and any Facility Mortgagee at least thirty (30) days’ written notice
before its policy shall be altered, allowed to expire or canceled; (e) the
amount of any deductible or retention must be approved by Lessor prior to the
issuance of any policy, which approval will not be unreasonably withheld,
conditioned or delayed; and (f) the form of all policies shall be approved by
Lessor and any Existing Facility Mortgagee, whose approval shall not
unreasonably be withheld, conditioned or delayed, provided that such policies
conform to the requirements of this article XIII.  Notwithstanding the
foregoing, Lessee may obtain so-called “umbrella” policies, comprehensive
liability policies and professional liability policies of insurance from
non-admitted surplus line carriers acceptable to Lessor.

13.2         Risks to be Insured.  The policies covering the Leased Properties
and Lessee’s Personal Property shall insure against the following risks:

13.2.1      Loss or damage by fire, vandalism and malicious mischief,
earthquake, extended coverage perils commonly known as “Special Risk,” and all
physical loss perils

41


--------------------------------------------------------------------------------




normally included in such Special Risk insurance, including but not limited to
sprinkler leakage, in an amount not less than one hundred percent (100%) of
Replacement Cost (provided that earthquake coverage may have a sublimit coverage
of $5,000,000.00);

13.2.2      Loss or damage by explosion of steam boilers, pressure vessels or
similar apparatus in such amounts as may be required by Lessor from time to
time;

13.2.3      Business interruption insurance or a blanket earnings and expense
coverage endorsement covering risk of loss during reconstruction necessitated by
the occurrence of any of the hazards described in Sections 13.2.1 or 13.2.2 (but
in no event for a period less than twelve (12) months) in an amount sufficient
to prevent Lessor and Lessee from becoming a co-insurer;

13.2.4      Claims for personal injury or property damage under a policy of
commercial general public liability insurance with a combined single limit per
occurrence in respect of bodily injury and death and property damage of One
Million Dollars ($1,000,000.00), and an aggregate limitation of Three Million
Dollars ($3,000,000.00), with a minimum One Million Dollar ($1,000,000.00)
excess policy, which insurance shall insure Lessee’s contractual liability to
Lessor under the indemnity provisions of Article XXI of this Lease, and if
written on a “claims-made” basis, Lessee shall also provide continuous liability
coverage for claims arising during the Term either by obtaining an endorsement
providing for an extended reporting period reasonably acceptable to Lessor in
the event such policy is canceled or not renewed for any reason whatsoever, or
by obtaining “tail” insurance coverage providing coverage for a period of at
least three (3) years beyond the expiration of the Term;

13.2.5      Claims arising out of malpractice in an amount not less than Two
Million Dollars ($2,000,000.00) for each person and for each occurrence and, if
written on a “claims-made” basis, Lessee shall also provide continuous liability
coverage for claims arising during the Term either by obtaining an endorsement
providing for an extended reporting period reasonably acceptable to Lessor in
the event such policy is canceled or not renewed for any reason whatsoever, or
by obtaining “tail” insurance coverage providing coverage for a period of at
least three (3) years beyond the expiration of the Term;

13.2.6      Flood (with respect to any portions of the Leased Properties located
in whole or in part within a designated flood plain area) and such other hazards
and in such amounts as may be customary for comparable properties in the area up
to the maximum limit that can be obtained under the Federal Flood Insurance
Program;

13.2.7      During such time as Lessee is constructing any improvements, (i)
worker’s compensation insurance and employers’ liability insurance covering all
persons employed in connection with the improvements in statutory limits, (ii)
builder’s risk insurance, completed value form, covering all physical loss, in
an amount satisfactory to Lessor, and (iii) such other insurance, in such
amounts, as Lessor deems necessary to protect Lessor’s interest in the Leased
Properties from any act or omission of Lessee’s contractors or subcontractors,
and certificates of insurance evidencing such coverage, in form satisfactory to
Lessor, shall be presented to Lessor prior to the commencement of construction
of such improvements;

42


--------------------------------------------------------------------------------




13.2.8      Primary automobile liability insurance with limits of One Million
Dollars ($1,000,000.00) per occurrence each for owned and non-owned and hired
vehicles.

13.3         Payment of Premiums; Copies of Policies; Certificates. Lessee shall
pay when due all of the premiums for the insurance required by this Lease, and
shall deliver to Lessor and to any Facility Mortgagee requesting such evidence,
certificates of insurance in form satisfactory to Lessor and such Facility
Mortgagee.  Satisfactory evidence of insurance required by this Lease or
certificates thereof shall be delivered to Lessor prior to their effective date
(and, with respect to any renewal policy, Lessee will use commercially
reasonable efforts to provide the same within twenty (20) days but in all events
not less than five (5) Business Days prior to the expiration of the existing
policy) with copies of such policies to be provided as available, and in the
event of the failure of Lessee either to carry the required insurance or pay the
premiums therefor, or to deliver copies of policies or certificates to Lessor as
required, Lessor shall be entitled, but shall have no obligation, to obtain such
insurance and pay the premiums therefor when due, which premiums shall be
repayable to Lessor upon written demand therefor as Additional Charges.

13.4   Premium Deposits.     If any provision of a Facility Mortgage requires
deposits of premiums for insurance to be made with the Facility Mortgagee,
Lessee shall pay to Lessor monthly the amounts required and Lessor shall
transfer such amounts to the Facility Mortgagee, unless, pursuant to written
direction by Lessor, Lessee makes such deposits directly with the Facility
Mortgagee.

13.5   Umbrella Policies. If Lessee chooses to carry umbrella liability coverage
to obtain the limits of liability required under this Lease, the umbrella
policies must provide coverage in the same manner as the primary commercial
general liability policy and must contain no exclusions in addition to, or
limitations materially different than, those of the primary policy.

13.6         Additional Insurance.  In addition to the insurance described
above, Lessee shall maintain such insurance as may be required from time to time
by any Facility Mortgagee, and shall at all times comply with all Legal
Requirements with respect to worker’s compensation insurance coverage.

13.7         No Liability; Waiver of Subrogation.  Lessor shall have no
liability to Lessee, and, provided Lessee provides the insurance required of it
by this Lease, Lessee shall have no liability to Lessor, regardless of the
cause, for any loss or expense resulting from or in connection with damage to or
the destruction or other loss of any Leased Property or Lessee’s Personal
Property, and neither party will have any right or claim against the other for
any such loss or expense by way of subrogation. Each insurance policy carried by
either party covering any of the Leased Properties and Lessee’s Personal
Property, including without limitation, contents, fire and casualty insurance,
shall contain an express waiver of any right of subrogation on the part of the
insurer against the other party.  Lessee shall pay any additional costs or
charges for obtaining such waiver.

13.8         Increase in Limits.   From time to time, but not more often than
once every two (2) years, in the event that Lessor shall reasonably determine
that the limits of the commercial general liability insurance then carried are
insufficient, Lessor shall give Lessee Notice of acceptable increased limits for
such insurance to be carried; and Lessee shall then obtain

43


--------------------------------------------------------------------------------




and maintain such insurance with such increased limits unless and until further
increase as permitted under the provisions of this Section.  Lessor’s
determination of increased limits shall be accompanied by a description of the
basis for such determination.

13.9         Blanket Policy.  Any insurance required by this Lease may be
provided by so-called blanket policies of insurance carried by Lessee, provided,
however, that the coverage afforded Lessor thereby may not thereby be less than
or materially different from that which would be provided by a separate policies
meeting the requirements of this Lease, and provided further that such policies
meet the requirements of all Facility Mortgages.

13.10       No Separate Insurance.

13.10.1            Lessee shall not on its own initiative or pursuant to the
request or requirement of any third party, take out separate insurance
concurrent in form or contributing in the event of loss with that required by
this Lease, to be furnished by, or which may reasonably be required to be
furnished by, Lessee, or increase the amount of any then existing insurance by
securing an additional policy or additional policies, unless all parties having
an insurable interest in the subject matter of the insurance, including in all
cases Lessor and all Facility Mortgagees, are named therein as additional
insureds, and losses are payable thereunder in the same manner as losses are
payable under this Lease.

13.10.2            Nothing herein shall prohibit Lessee, upon Notice to Lessor,
from (i) securing insurance required to be carried hereby with higher limits of
liability than required in this Lease, or (ii) securing insurance against risks
not required to be insured pursuant to this Lease, and as to such insurance,
Lessor and any Facility Mortgagee need not be included therein as additional
insureds, nor must losses thereunder be payable in the same manner as losses are
payable under this Lease, except to the extent required to avoid a default under
a Facility Mortgage or any other encumbrance.

ARTICLE XIV

14.1         Insurance Proceeds.  Net Proceeds shall be paid to Lessor and held,
disbursed or retained by Lessor as provided herein.

14.1.1   Proceeds of Special Risk Insurance. If the Net Proceeds are less than
the Approval Threshold, and no Event of Default has occurred and is continuing,
Lessor shall pay the Net Proceeds to Lessee promptly after Lessor receives the
Net Proceeds and Lessee shall apply the Net Proceeds solely to the completion of
the restoration of the damaged or destroyed Leased Property.  If the Net
Proceeds equal or exceed the Approval Threshold, and no Event of Default has
occurred and is continuing, the Net Proceeds shall be made available for
restoration or repair as provided in Section 14.6. Within fifteen (15) days of
the receipt of the Net Proceeds of Special Risk Insurance, Lessor and Lessee
shall agree as to the portion thereof, if any, attributable to the Lessee’s
Personal Property that Lessee is not required and does not elect to restore or
replace, and if they cannot agree they shall submit the matter to arbitration
pursuant to Article XXXV hereof, and the portion of the proceeds of such Special
Risk Insurance agreed or

44


--------------------------------------------------------------------------------




determined by arbitration to be attributable to the Lessee’s Personal Property
that Lessee is not required and does not elect to restore or replace shall be
paid to Lessee.

14.2   Restoration in the Event of Damage or Destruction.           If all or
any portion of a Leased Property is damaged by fire or other casualty, Lessee
shall (a) give Lessor Notice of such damage or destruction within five (5)
Business Days of the occurrence thereof, (b) within sixty (60) days of the
occurrence commence the restoration of such Leased Property and (c) thereafter
diligently proceed to complete such restoration to substantially the same (or
better) condition as such Leased Property was in immediately prior to the damage
or destruction as quickly as is reasonably possible, but subject to Force
Majeure, in any event within two hundred forty (240) days of the occurrence.
Regardless of the anticipated cost thereof, if the restoration of a Leased
Property requires any modification of structural elements, prior to commencing
such modification Lessee shall obtain Lessor’s written approval of the plans and
specifications therefor.  In performing such restoration or repair, and as a
condition to Lessee’s obligation to restore or repair the Leased Property, the
Net Proceeds payable with respect to such damage or destruction shall be paid or
disbursed to Lessee as provided in Section 14.1 or Section 14.7 hereof.  If
there remains any surplus of Net Proceeds after completion of the repair or
restoration of the Leased Property, such surplus shall belong and be paid to
Lessee.

14.3         Restoration of Lessee’s Property.  Notwithstanding the foregoing
terms of Section 14.1, all insurance proceeds payable by reason of or damage to
any of Lessee’s Personal Property shall be paid to Lessee and Lessee shall hold
such insurance proceeds in trust to pay the cost of repairing or replacing
damaged Lessee’s Personal Property.   If Lessee is required to restore a Leased
Property, Lessee shall also concurrently restore any of Lessee’s Personal
Property that is integral to the Primary Intended Use of such Leased Property at
the time of the damage or destruction.

14.4         No Abatement of Rent.  Absent termination of this Lease as provided
herein, there shall be no abatement of Rent by reason of any damage to or the
partial or total destruction of any Leased Property.

14.5         Waiver.  Except as provided elsewhere in this Lease, Lessee hereby
waives any statutory or common law rights of termination which may arise by
reason of any damage to or destruction of a Leased Property.

14.6   Extension of Time Periods.    In the event that Lessee is unable to
complete any action required by this Article XIV in the time period provided,
and Lessee establishes to the reasonable satisfaction of Lessor that Lessee has
been acting in good faith and diligently, then Lessor shall grant to Lessee a
reasonable extension of time in which to complete the repair or reconstruction
of any damaged Facility, prior to the time that Lessee would otherwise be
required to repurchase such damaged Facility.

14.7         Disbursement of Insurance Proceeds Equal to or Greater Than The
Approval Threshold.  If Lessee restores or repairs a Leased Property pursuant to
this Article XIV, and if the Net Proceeds equal or exceed the Approval
Threshold, the restoration or repair and disbursement of funds to Lessee shall
be in accordance with the following procedures:

45


--------------------------------------------------------------------------------




(i)            The restoration or repair work shall be done pursuant to plans
and specifications approved by Lessor and a certified construction cost
statement, to be obtained by Lessee from a contractor reasonably acceptable to
Lessor, showing the total cost of the restoration or repair; to the extent the
cost exceeds the Net Proceeds, Lessee shall deposit with Lessor the amount of
the excess cost, and Lessor shall disburse the funds so deposited in payment of
the costs of restoration or repair before any disbursement of Net Proceeds.

(ii)           Construction Funds shall be made available to Lessee upon
request, no more frequently than monthly, as the restoration and repair work
progresses, pursuant to certificates of an architect selected by Lessee that, in
the judgment of Lessor, reasonably exercised, is highly qualified in the design
and construction of the type of Facility being repaired and is otherwise
reasonably acceptable to Lessor, which certificates must be in form and
substance reasonably acceptable to Lessor.  Payment of Construction Funds shall
be subject to a ten percent (10%) holdback until the architect certifies that
the work is fifty percent (50%) complete, after which, so long as there is no
Event of Default under this Lease and so long as the architect certifies that
work is proceeding in accordance with the schedule and budget, there shall be no
further retainage.

(iii)          After the first disbursement to Lessee, sworn statements and lien
waivers in an amount at least equal to the amount of Construction Funds
previously paid to Lessee shall be delivered to Lessor from all contractors,
subcontractors and material suppliers covering all labor and materials furnished
through the date of the previous disbursement.

(iv)          Lessee shall deliver to Lessor such other evidence as Lessor may
reasonably request from time to time during the course of the restoration and
repair, as to the progress of the work, compliance with the approved plans and
specifications, the cost of restoration and repair and the total amount needed
to complete the restoration and repair, and showing that there are no liens
against such Leased Property arising in connection with the restoration and
repair and that the cost of the restoration and repair at least equals the total
amount of Construction Funds then disbursed to Lessee hereunder.

(v)           If the Construction Funds are at any time determined by Lessor to
be inadequate for payment in full of all labor and materials for the restoration
and repair, Lessee shall immediately pay the amount of the deficiency to Lessor
to be held and disbursed as Construction Funds prior to the disbursement of any
other Construction Funds then held by Lessor.

(vi)          The Construction Funds may be disbursed by Lessor to Lessee or to
the persons entitled to receive payment thereof from Lessee, and such
disbursement in either case may be made directly or through a third party escrow
agent, such as, but not limited to, a title insurance company, or its agent, all
as Lessor may determine in its sole discretion.  Provided Lessee is not in
default hereunder, any excess Construction Funds shall be paid to Lessee upon
completion of the restoration or repair.

46


--------------------------------------------------------------------------------


(vii)         If Lessee at any time fails to promptly and fully perform the
conditions and covenants set out in subparagraphs (i) through (vi) above, and
the failure is not corrected within ten (10) days of written Notice thereof, or
if during the restoration or repair an Event of Default occurs hereunder, Lessor
may, at its option, immediately cease making any further payments to Lessee for
the restoration and repair.

(viii)        Lessor may reimburse itself out of the Construction Funds for its
reasonable expenses incurred in administering the Construction Funds and
inspecting the restoration and repair work, including without limitation
attorneys’ and other professional fees and escrow fees and expenses.

(ix)           If damage or destruction shall occur either (a) during the final
Lease Year of the Initial Term and Lessee has not exercised its option to extend
the Term of this Lease pursuant to Section 1.3 above or (b) during the final
Lease Year of the Renewal Term, then Lessor, at Lessor’s sole option, may elect
to terminate the Lease as to the affected Facility (in which case Lessee shall
surrender possession of the affected Facility and Lessee shall transfer to
Lessor all of Lessee’s interest in the Facility, including, without limitation,
Lessee’s interest in the licenses pursuant to which the Facility is then
operated) and receive the Net Proceeds in lieu of Lessee restoring or repairing
the damage or destruction.  The election to terminate the Lease as to the
affected Facility and receive the Net Proceeds pursuant to this Section 14.7(ix)
must be exercised by Lessor by Notice to Lessee on or prior to the tenth (10th)
Business Day following Lessor’s receipt of Notice of such event of damage or
destruction.  If Lessor elects to terminate the Lease as to the affected
Facility and receive the Net Proceeds in lieu of Lessee restoring or repairing
the damage or destruction, then, as of the Proceeds Date, the annual Base Rent
due under this Lease during the remainder of the Term shall be reduced by an
amount equal to the product of the annual Base Rent in effect from time to time
and the Casualty/Condemnation Reduction Percentage.

14.8         Net Proceeds Paid to Facility Mortgagee.  Notwithstanding anything
herein to the contrary, if any Facility Mortgagee is entitled to any Net
Proceeds, or any portion thereof, under the terms of any Facility Mortgage, the
Net Proceeds shall be applied, held and/or disbursed in accordance with the
terms of the Facility Mortgage. Lessor shall make commercially reasonable
efforts to cause the Net Proceeds to be applied to the restoration of the Leased
Property.  If the Facility Mortgagee elects to apply the insurance proceeds to
the indebtedness secured by the Facility Mortgage, Lessee shall either (i)
restore the Facility to substantially the same (or better) condition as existed
immediately before the damage or destruction, or (ii) terminate this Lease as to
such Leased Property upon Notice to Lessor, such termination to be effective as
of the first day of the calendar month following the later of (a) the date
Lessee learns of the action of the Facility Mortgagee or (b) fifteen (15) days
after the date Lessor learns of the action of the Facility Mortgagee,  unless
within fifteen (15) days of the notice from the Facility Mortgagee the Lessor
agrees to make available to Lessee for restoration to or repair of the Leased
Property funds equal to the amount applied by the Facility Mortgagee.  Unless
the damage or destruction is such as to entitle Lessor or Lessee to otherwise
terminate this

47


--------------------------------------------------------------------------------




Lease as to such Facility under this Article XIV and Lessor or Lessee, as the
case may be, shall fail to elect to terminate this Lease as to such Facility, in
the time and in the manner provided, Lessor shall disburse such funds to Lessee
as provided in Section 14.7 of this Master Lease and Lessee shall restore the
Leased Property (as nearly as possible under the circumstances) to a complete
architectural unit of the same general character and condition as the Leased
Property existing immediately prior to such damage or destruction.

In the event this Master Lease is so terminated as to such Facility (in which
case Lessee shall surrender possession of the affected Facility and Lessee shall
transfer to Lessor all of Lessee’s interest in the Facility, including, without
limitation, Lessee’s interest in the licenses pursuant to which the Facility is
then operated), as of the Proceeds Date, the annual Base Rent due under this
Lease during the remainder of the Term shall be reduced by an amount equal to
the product of the annual Base Rent in effect from time to time and the
Casualty/Condemnation Reduction Percentage.

ARTICLE XV

15.1  Total Taking or Other Taking with Leased Property Rendered Unsuitable for
Its Primary Intended Use. If title to the fee of the whole of a Leased Property
is Taken, this Lease shall cease and terminate as to the Leased Property Taken
as of the Date of Taking by the Condemnor and Rent shall be apportioned as of
the termination date. If title to the fee of less than the whole of a Leased
Property is Taken, but such Leased Property is thereby rendered Unsuitable for
Its Primary Intended Use, Lessee and Lessor shall each have the option by
written Notice to the other, at any time prior to the taking of possession by,
or the date of vesting of title in, the Condemnor, whichever first occurs, to
terminate this Lease with respect to such Leased Property as of the date so
determined, in which event this Lease shall thereupon so cease and terminate as
of the earlier of the date specified in such Notice or the date on which
possession is taken by the Condemnor.  If this Lease is so terminated as to a
Leased Property (in which case Lessee shall surrender possession of the affected
Facility and Lessee shall transfer to Lessor all of Lessee’s interest in the
Facility, including, without limitation, Lessee’s interest in the licenses
pursuant to which the Facility is then operated), as of the Proceeds Date, the
annual Base Rent due under this Lease during the remainder of the Term shall be
reduced by an amount equal to the product of the annual Base Rent in effect from
time to time and the Casualty/Condemnation Reduction Percentage.

15.2         Allocation of Award.  The total Award made with respect to all or
any portion of a Leased Property or for loss of Rent, or for loss of business,
shall be solely the property of and payable to Lessor.  Nothing contained in
this lease will be deemed to create any additional interest in Lessee, or
entitle Lessee to any payment based on the value of the unexpired term or
so-called “bonus value” to Lessee of this Lease.  Any Award made for the taking
of Lessee’s Personal Property, or for removal and relocation expenses of Lessee
in any such proceedings shall be payable to Lessee. In any proceedings with
respect to an Award, Lessor and Lessee shall each seek its own Award in
conformity herewith, at its own expense.  Notwithstanding the foregoing, Lessee
may pursue a claim for loss of its business, provided that under the laws of the
State, such claim will not diminish the Award to Lessor.

48


--------------------------------------------------------------------------------




15.3         Partial Taking.  In the event of a Partial Taking, Lessee, at its
own cost and expense, shall within sixty (60) days of the taking of possession
by, or the date of vesting of title in, the Condemnor, whichever first occurs,
commence the restoration of the affected Leased Property to a complete
architectural unit of the same general character and condition (as nearly as may
be possible under the circumstances) as existed immediately prior to the Partial
Taking, and complete such restoration with all reasonable dispatch, but in any
event, subject to Force Majeure, within two hundred forty (240) days of the date
on which such Notice is given.  Lessor shall contribute to the cost of
restoration such portion of the Award as is made therefor, together with
severance and other damages awarded for Leased Improvements Taken; provided,
however, that the amount of such contribution shall not exceed such cost.  As
long as no Event of Default has occurred and is continuing, if such portion of
the Award is in an amount less than the Approval Threshold, Lessor shall pay the
same to Lessee upon commencement of such restoration.  As long as no Event of
Default has occurred and is continuing, if such portion of the Award is in an
amount equal to or greater than the Approval Threshold, Lessor shall make such
portion of the Award available to Lessee in the manner provided in Section 14.6
with respect to Net Proceeds in excess of the Approval Threshold. 
Notwithstanding anything to the contrary elsewhere herein, if the Fair Market
Rent of the affected Leased Property is reduced by reason of the Partial Taking,
from and after the date on which possession is taken by the Condemnor the
annualized Base Rent shall be reduced by an amount determined by dividing the
portion of the Award made to Lessor expressly for such reduction in Fair Market
Rent by the Capitalization Rate.

15.4         Temporary Taking.  If there is a Taking of possession or the use of
all or part of a Leased Property, but the fee of such Leased Property is not
Taken in whole or in part, until such Taking of possession or use continues for
more than six (6) months, all the provisions of this Lease shall remain in full
force and effect and the entire amount of any Award made for such Taking shall
be paid to Lessee provided there is then no Event of Default. Upon the
termination of any such period of temporary use or occupancy, Lessee at its sole
cost and expense shall restore the affected Leased Property, as nearly as may be
reasonably possible, to the condition existing immediately prior to such
Taking.  If any temporary Taking continues for longer than six (6) months, and
fifty percent (50%) or more of the patient capacity of the affected Facility is
thereby rendered Unsuitable for Its Primary Use, such Taking shall be considered
a Total Taking governed by Section 15.1 and this Lease shall cease and terminate
as to the affected Leased Property only as of the last day of the sixth (6th)
month, but if less than fifty percent (50%) of the patient capacity of such
Facility is thereby rendered Unsuitable for Its Primary Use, Lessee and Lessor
shall each have the option by at least sixty (60) day’s prior written Notice to
the other, at any time prior to the end of the temporary taking, to terminate
this Lease as to the affected Leased Property of the date set forth in such
Notice, and Lessee shall be entitled to any Award made for the period of such
temporary Taking prior to the date of termination of the Lease. Rent shall not
abate during the period of any temporary Taking.

15.5         Awards Paid to Facility Mortgagee.  Notwithstanding anything herein
to the contrary, if any Facility Mortgagee is entitled to any Award or any
portion thereof, under the terms of any Facility Mortgage such Award shall be
applied, held and/or disbursed in accordance with the terms of the Facility
Mortgage.  If the Facility Mortgagee elects to apply the Award to

49


--------------------------------------------------------------------------------




the indebtedness secured by the Facility Mortgage:  (i) if the Award represents
an Award for Partial Taking as described in Section 15.3 above, Lessee shall
restore the affected Facility (as nearly as possible under the circumstances) to
a complete architectural unit of the same general character and condition as
that of the Facility existing immediately prior to such Taking; or (ii) if the
Award represents an Award for a Total Taking as described in Section 15.1 above,
Lessee shall transfer to Lessor all of Lessee’s interest in the Facility,
including, without limitation, Lessee’s interest in the licenses pursuant to
which the Facility is then operated.  In any such restoration or purchase,
Lessee shall receive full credit for any portion of any Award retained by Lessor
and the Facility Mortgagee, and as of the Proceeds Date, the Base Rent shall be
reduced by a percentage equal to the Casualty/Condemnation Reduction Percentage.

15.6         Extension of Time Periods.   In the event that Lessee is unable to
complete any action required by this Article XV in the time period provided, and
Lessee establishes to the reasonable satisfaction of Lessor that Lessee has been
acting in good faith and diligently, then Lessor shall grant to Lessee a
reasonable extension of time in which to complete the repair or reconstruction
of any Facility subject to Taking, prior to the time that Lessee would otherwise
be required to repurchase such Facility subject to a Taking.

ARTICLE XVI

16.1         Lessor’s Rights Upon an Event of Default. If an Event of Default
shall occur Lessor may terminate this Lease by giving Lessee a Notice of
Termination in accordance with the laws of the States in which each Facility is
located, and in such event, the Term shall end and all rights of Lessee under
this Lease shall cease on the Termination Date specified in the Notice of
Termination.  In addition to Lessor’s right to terminate this Lease, Lessor
shall have all other rights set forth in this Lease and all remedies available
at law and in equity.

Lessee shall, to the extent permitted by law, pay as Additional Charges all
costs and expenses incurred by or on behalf of Lessor, including, without
limitation, reasonable attorneys’ fees and expenses (whether or not litigation
is commenced, and if litigation is commenced, including fees and expenses
incurred in appeals and post-judgment proceedings) as a result of any default of
Lessee hereunder.  Lessor shall, to the extent permitted by law, pay Lessee all
costs and expenses incurred by or on behalf of Lessee, including, without
limitation, reasonable attorneys’ fees and expenses (whether or not litigation
is commenced, and if litigation is commenced, including fees and expenses
incurred in appeals and post-judgment proceedings) as a result of any default of
Lessor hereunder.

No Event of Default (other than a failure to make payment of money) shall be
deemed to exist if and for so long as Lessee is unable to prevent such Event of
Default because of Force Majeure, provided that upon the cessation of such Force
Majeure, Lessee shall forthwith proceed to remedy the action or condition giving
rise to such Event of Default within the applicable cure period as extended by
such Force Majeure.

16.2         Certain Remedies.  If an Event of Default shall occur, whether or
not this Lease has been terminated pursuant to Section 16.1, if required to do
so by Lessor Lessee shall

50


--------------------------------------------------------------------------------




immediately surrender the Leased Properties to Lessor in the condition required
by Section 9.1.5 and quit the same, and Lessor may enter upon and repossess the
Leased Properties by reasonable force, summary proceedings, ejectment or
otherwise, and may remove Lessee and all other persons and any and all personal
properties from the Leased Properties, subject to rights of any residents or
patients and to any Legal Requirements.  In addition to all other remedies set
forth or referred to in this Article XVI, Lessor shall have the right to suspend
any Management Agreement as to one or more or all Facilities and to retain a
manager of the affected Facility or all Facilities at the expense of Lessee,
such manager to serve for such term and at such compensation as Lessor
reasonably determines is necessary under the circumstances.

16.3         Damages.  Neither (i) the termination of this Lease pursuant to
Section 16.1, (ii) the repossession of the Leased Properties, (iii) the failure
of Lessor to relet the Leased Properties, (iv) the reletting of all or any
portion thereof, nor (v) the failure of Lessor to collect or receive any rentals
due upon such any reletting, shall relieve Lessee of its liability and
obligations hereunder, all of which shall survive any such termination,
repossession or reletting.  In the event this Lease is terminated by Lessor,
Lessee shall forthwith pay to Lessor all Rent due and payable with respect to
the Leased Properties to and including the Termination Date, including without
limitation all interest and late charges payable under Section 3.3 hereof with
respect to any late payment of such Rent.  Lessee shall also pay to Lessor, as
liquidated damages, at Lessor’s option, either:

(A)                              The sum of:

(i)            Lessor’s Interim Rent Loss, minus Net Reletting Proceeds for such
period, and minus the portion of Lessor’s Interim Rent Loss, if any, that Lessee
prove could reasonably have been mitigated by Lessor, plus

(ii)           the Present Value on the Judgment Date of Lessor’s Future Rent
Loss, assuming the Cost of Living Index were to increase four (4) percentage
points per Lease Year from the Judgment Date through the Expiration Date, minus
the Present Value on the Termination Date of the portion of  Lessor’s Future
Rent Loss that Lessee proves could reasonably be mitigated by Lessor;

or

(B)           Each month between the Termination Date and the Expiration Date,
Lessor’s Monthly Rent Loss, minus the Net Reletting Proceeds for such month, and
minus the portion, if any, of Lessor’s Monthly Rent Loss that Lessee proves
could reasonably have been avoided. Any suit brought to recover liquidated
damages payable under this subsection “(B)” shall not prejudice Lessor’s right
to collect liquidated damages for subsequent months in a similar proceeding.

16.4         Intentionally Omitted

16.5         Waiver.  If this Lease is terminated pursuant to Section 16.1,
Lessee waives, to the extent permitted by applicable law, (i) any right of
reentry, repossession or redesignation, (ii) any right to a trial by jury in the
event of summary proceedings to enforce the remedies set forth in this Article
XVI, and (iii) the benefit of any laws now or hereafter in force exempting
property

51


--------------------------------------------------------------------------------




from liability for rent or for debt.  Acceptance of Rent at any time does not
prejudice or remove any right of Lessor as to any right or remedy.  No course of
conduct shall be held to bar Lessor from literal enforcement of the terms of
this Lease.

16.6         Application of Funds.  Any payments received by Lessor under any of
the provisions of this Lease during the existence or continuance of any Event of
Default shall be applied to Lessee’s obligations in the order which Lessor may
determine or as may be prescribed by law.

16.7         Bankruptcy.

(a)                                  Neither Lessee’s interest in this Lease,
nor any estate hereby created in Lessee’s interest nor any interest herein or
therein, shall pass to any trustee or receiver or assignee for the benefit of
creditors or otherwise by operation of law, except as may specifically be
provided pursuant to the Bankruptcy Code (11 USC ‘101 et. seq.), as the same may
be amended from time to time.

(b)                                 Rights and Obligations Under the Bankruptcy
Code.

(1)                                  Upon filing of a petition by or against
Lessee under the Bankruptcy Code, Lessee, as debtor and as debtor-in-possession,
and any trustee who may be appointed with respect to the assets of or estate in
bankruptcy of Lessee, agree to pay monthly in advance on the fifteenth (15th)
day of each month, as reasonable compensation for the use and occupancy of the
Leased Premises, an amount equal to all Rent due pursuant to this Lease.

(2)                                  Included within and in addition to any
other conditions or obligations imposed upon Lessee or its successor in the
event of the assumption and/or assignment of the Lease are the following: (i)
the cure of any monetary defaults and reimbursement of pecuniary loss within not
more than thirty (30) days of assumption and/or assignment; (ii) the deposit of
an additional amount equal to not less than three (3) months’ Base Rent, which
amount is agreed to be a necessary and appropriate deposit to secure the future
performance under the Lease of Lessee or its assignee; (iii) the continued use
of the Leased Premises for the Primary Intended Use; and (iv) the prior written
consent of any Facility Mortgagee.

ARTICLE XVII

17.1         Lessor’s Right to Cure Lessee’s Default.  If Lessee fails to make
any payment or perform any act required to be made or performed under this
Lease, and fails to cure the same within any grace or cure period applicable
thereto, upon such Notice as may be expressly required herein (or, if Lessor
reasonably determines that the giving of such Notice would risk loss to the
Leased Properties or cause damage to Lessor, upon such Notice as is practical
under the circumstances), and without waiving or releasing any obligation of
Lessee, Lessor may make

52


--------------------------------------------------------------------------------




such payment or perform such act for the account and at the expense of Lessee,
and may, to the extent permitted by law, enter upon the Leased Properties for
such purpose and take all such action thereon as, in Lessor’s sole opinion, may
be necessary or appropriate.  No such entry shall be deemed an eviction of
Lessee.  All amounts so paid by Lessor and all costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) so incurred,
together with the late charge and interest provided for in Section 3.3 thereon,
shall be paid by Lessee to Lessor on demand.  The obligations of Lessee and
rights of Lessor contained in this Article shall survive the expiration or
earlier termination of this Lease.

ARTICLE XVIII

18.1         Holding Over.  If Lessee remains in possession of all or any of the
Leased Properties after the expiration of the Term or earlier termination of
this Lease, such possession shall be as a month-to-month tenant, and throughout
the period of such possession Lessee shall pay as Rent for each month one and
one-half (1 2) times the sum of:(i) one-twelfth (1/12th) of the Base Rent
payable during the Lease Year in which such expiration or termination occurs,
plus (ii) all Additional Charges accruing during the month, plus (iii) any and
all other sums payable by Lessee pursuant to this Lease.  During such period of
month-to-month tenancy, Lessee shall be obligated to perform and observe all of
the terms, covenants and conditions of this Lease, but shall have no rights
hereunder other than the right, to the extent given by applicable law to
month-to-month tenancies, to continue its occupancy and use of the Leased
Properties until the month-to-month tenancy is terminated.  Nothing contained
herein shall constitute the consent, express or implied, of Lessor to the
holding over of Lessee after the expiration or earlier termination of this
Lease.

18.2         Indemnity.  If Lessee fails to surrender the Leased Properties in a
timely manner and in accordance with the provisions of Section 9.1.5 upon the
expiration or termination of this Lease, in addition to any other liabilities to
Lessor accruing therefrom, Lessee shall defend, indemnify and hold Lessor, its
principals, officers, directors, agents and employees harmless from loss or
liability resulting from such failure, including, without limiting the
generality of the foregoing, loss of rental with respect to any new lease in
which the rental payable thereunder exceeds the Rent paid by Lessee pursuant to
this Lease during Lessee’s hold-over and any claims by any proposed new tenant
founded on such failure.  The provisions of this Section 18.2 shall survive the
expiration or termination of this Lease.

ARTICLE XIX

19.1         Subordination.  Upon written request of Lessor, any Facility
Mortgagee, or the beneficiary of any deed of trust of Lessor, Lessee will enter
into a written agreement subordinating its rights pursuant to this Lease (i) to
the lien of any mortgage, deed of trust or the interest of any lease in which
Lessor is the lessee and to all modifications, extensions, substitutions thereof
(or, at Lessor’s option, agree to the subordination to this Lease of the lien of
said mortgage, deed of trust or the interest of any lease in which Lessor is the
lessee), and (ii) to all advances made or hereafter to be made thereunder.  In
connection with any such request,

53


--------------------------------------------------------------------------------




Lessor shall provide Lessee with a “Non-Disturbance Agreement” reasonably
acceptable to such mortgagee, beneficiary or lessor providing that if such
mortgagee, beneficiary or lessor acquires the Leased Properties by way of
foreclosure or deed in lieu of foreclosure, such mortgagee, beneficiary or
lessor will not disturb Lessee’s possession under this Lease and will recognize
Lessee’s rights hereunder if and for so long as no Event of Default has occurred
and is continuing.  Lessee agrees to consent to amend this Lease as reasonably
required by any Facility Mortgagee, and shall be deemed to have unreasonably
withheld or delayed its consent if the required changes do not materially (i)
alter the economic terms of this Lease, (ii) diminish the rights of Lessee, or
(iii) increase the obligations of Lessee, provided that Lessee shall also have
received the non-disturbance agreement provided for in this Article.

19.2         Attornment.  If any proceedings are brought for foreclosure, or if
the power of sale is exercised under any mortgage or deed of trust made by
Lessor encumbering the Leased Properties, or if a lease in which Lessor is the
lessee is terminated, Lessee shall attorn to the purchaser or lessor under such
lease upon any foreclosure or deed in lieu thereof, sale or lease termination
and recognize the purchaser or lessor as Lessor under this Lease, provided the
purchaser or lessor acquires and accepts the Leased Properties subject to this
Lease.

19.3         Lessee’s Certificate.  Lessee shall, upon not less than ten (10)
days prior Notice from Lessor, execute, acknowledge and deliver to Lessor a
Lessee’s Certificate containing then-current facts.  It is intended that any
Lessee’s Certificate delivered pursuant hereto may be relied upon by Lessor, any
prospective tenant or purchaser of the Leased Properties, any mortgagee or
prospective mortgagee, and by any other party who may reasonably rely on such
statement.  Lessee’s failure to deliver the Lessee’s Certificate within such
time shall constitute an Event of Default.  In addition, Lessee hereby
authorizes Lessor to execute and deliver a certificate to the effect (if true)
that Lessee represents and warrants that (i) this Lease is in full force and
effect without modification, and (ii) Lessor is not in breach or default of any
of its obligations under this Lease.

ARTICLE XX

20.1         Risk of Loss.  During the Term, the risk of loss or of decrease in
the enjoyment and beneficial use of the Leased Properties in consequence of the
damage or destruction thereof by fire, the elements, casualties, thefts, riots,
wars or otherwise, or in consequence of foreclosures, attachments, levies or
executions (other than those caused by Lessor and those claiming from, through
or under Lessor) is assumed by Lessee, and, in the absence of gross negligence,
willful misconduct or material breach of this Lease by Lessor, Lessor shall in
no event be answerable or accountable therefor nor shall any of the events
mentioned in this Section entitle Lessee to any abatement of Rent, except as
specifically provided in this Lease.

ARTICLE XXI

21.1         Indemnification.  Notwithstanding the existence of any insurance or
self-insurance provided for in Article XIII, and without regard to the policy
limits of any such

54


--------------------------------------------------------------------------------




insurance or self-insurance, Lessee shall protect, indemnify, save harmless and
defend Lessor, its principals, officers, directors and agents and employees from
and against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (including, without limitation, reasonable attorneys’
fees and expenses), to the extent permitted by law, imposed upon or incurred by
or asserted against Lessor by reason of: (i) any accident, injury to or death of
persons or loss of or damage to property occurring on or about the Leased
Properties or adjoining sidewalks during the Term, including without limitation
any claims of malpractice, (ii) any use, misuse, non-use, condition, maintenance
or repair by Lessee of the Leased Properties, (iii) the failure to pay any
Impositions as herein provided which are the obligation of Lessee to pay
pursuant to this Lease, (iv) any failure on the part of Lessee to perform or
comply with any of the terms of this Lease, and (v) the nonperformance of any
contractual obligation, express or implied, assumed or undertaken by Lessee or
any party in privity with Lessee with respect to the Leased Properties or any
business or other activity carried on with respect to the Leased Properties
during the Term or thereafter during any time in which Lessee or any such other
party is in possession of the Leased Properties or thereafter to the extent that
any conduct by Lessee or any such party (or failure of such conduct thereby if
the same should have been undertaken during such time of possession and leads to
such damage or loss) causes such loss or claim.  Any amounts which become
payable by Lessee under this Section shall be paid within ten (10) days after
liability therefor on the part of Lessee is determined by litigation or
otherwise, and if not timely paid, shall bear interest (to the extent permitted
by law) at the Overdue Rate from the date of such determination to the date of
payment.  Nothing herein shall be construed as indemnifying Lessor against its
own grossly negligent acts or omissions or willful misconduct.

Lessor shall indemnify, save harmless and defend Lessee from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses imposed upon or incurred by or asserted against Lessee as a result
of the gross negligence or willful misconduct of Lessor.

Lessee’s or Lessor’s liability for a breach of the provisions of this Article
arising during the Term hereof shall survive any termination of this Lease for
three (3) years following any termination of this Lease, provided that Lessee’s
obligations to indemnify Lessor with respect to environmental matters shall
continue for six (6) years after such termination.

55


--------------------------------------------------------------------------------




ARTICLE XXII

22.1         General Prohibition against Transfers.   Lessee acknowledges that a
significant inducement to Lessor to enter into this Lease with Lessee on the
terms set forth herein is the combination of financial strength, experience,
skill and reputation possessed by the Lessee named herein, the Person or Persons
in Control of Lessee, the Guarantor(s) (if any) and the Manager of the
Facilities on the Commencement Date, together with Lessee’s assurance that
Lessor shall have the unrestricted right to approve or disapprove any proposed
Transfer. Therefore, there shall be no Transfer except as specifically permitted
by this Lease or consented to in advance by Lessor in writing.  Lessor hereby
consents to the sublease of the Boone and Laurel facilities to Sterling Health
Care Management, Inc., a Kentucky corporation, for the purpose of continuing its
lease of those facilities under the Existing Lease applicable to those
facilities which are been consolidated, amended and restated as part of this
Lease.  Lessee agrees that Lessor shall have the right to withhold its consent
to any proposed Transfer on the basis of Lessor’s judgment as to the effect the
proposed Transfer may have on the Facilities and the future performance of the
obligations of the Lessee under this Lease, whether or not Lessee agrees with
such judgment.  Any attempted Transfer which is not specifically permitted by
this Lease or consented to by Lessor in advance in writing shall be null and
void and of no force and effect whatsoever.  In the event of a Transfer, Lessor
may collect Rent and other charges from the Transferee and apply the amounts
collected to the Rent and other charges herein reserved, but no Transfer or
collection of Rent and other charges shall be deemed to be a waiver of Lessor’s
rights to enforce Lessee’s covenants or an acceptance of the Transferee as
Lessee, or a release of the Lessee named herein from the performance of its
covenants. Notwithstanding any Transfer, Lessee shall remain fully liable for
the performance of all terms, covenants and provisions of this Lease.  Any
violation of this Lease by any Transferee shall be deemed to be a violation of
this Lease by Lessee.

22.2         Subordination and Attornment.  Lessee shall insert in any sublease
permitted by Lessor provisions to the effect that (i) such sublease is subject
and subordinate to all of the terms and provisions of this Lease and to the
rights of Lessor hereunder, (ii) if this Lease terminates before the expiration
of such sublease, the sublessee thereunder will, at Lessor’s option, attorn to
Lessor and waive any right the sublessee may have to terminate the sublease or
to surrender possession thereunder, as a result of the termination of this
Lease, and (iii) if the sublessee receives a written Notice from Lessor or
Lessor’s assignee, if any, stating that Lessee is in default under this Lease,
the sublessee shall thereafter be obligated to pay all rentals accruing under
the sublease directly to the party giving such Notice, or as such party may
direct, which payments shall be credited against the amounts owing by Lessee
under this Lease.

22.3         Sublease Limitation.  Anything contained in this Lease to the
contrary notwithstanding, even if a sublease of a Leased Property is permitted,
Lessee shall not sublet such Leased Property on any basis such that the rental
to be paid by the sublessee thereunder would be based, in whole or in part, on
either (i) the income or profits derived by the business activities of the
sublessee, or (ii) any other formula such that any portion of the sublease
rental received by Lessor would fail to qualify as “rents from real property”
within the meaning of Section 856(d) of the Code, or any similar or successor
provision thereto.  The parties agree that this paragraph shall not be deemed
waived or modified by implication, but may be waived or modified only by an
instrument in writing explicitly referring to this paragraph by number.

56


--------------------------------------------------------------------------------




22.4         Permitted Sublease.   Lessee shall be entitled to sublease any
Leased Property in its entirety to an Affiliate of Lessee upon Lessee’s written
acknowledgment, provided that (i) Lessee submits an original copy of any such
sublease to Lessor for its reasonable approval and written acknowledgment prior
to the date of commencement of same, which such sublease shall memorialize that
the sublessee shall be fully liable for the performance of all of the
obligations of Lessee under this Lease with respect to such Leased Property;
(ii) subject to the rights and priorities set forth in the Intercreditor
Agreement, each sublessee shall jointly and severally guaranty the obligations
of Lessee under the Lease; (iii) Lessor shall be provided security for the
performance by each sublessee of its obligations reasonably satisfactory to
Lessor, which security shall include, without limitation, subject to the rights
and priorities set forth in the Intercreditor Agreement, a pledge of the stock
of or other membership interest of Lessee in each sublessee, an assignment of
the sublease, and a security interest in sublessee >s Personal Property and
Accounts as required of Lessee pursuant to Section 6.4 hereof; (iv) the sole
asset of any such sublessee shall be its interest in the contemplated sublease
and Lessee’s Personal Property relating to such Facility(ies); and (v) the
sublessee shall be a wholly-owned subsidiary of Lessee.  Lessee shall notify
Lessor at least thirty (30) days in advance of the date on which Lessee desires
to make such sublease.  Lessee shall reimburse Lessor for the actual and
reasonable legal fees actually incurred by Lessor in connection with Lessee’s
request.  Lessee shall provide Lessor with a copy of the proposed sublease and
such information as Lessor reasonably requests concerning the proposed sublessee
to allow Lessor to make an informed judgment as to whether the sublease
satisfies the provisions of this Section 22.5 and to obtain the security
provided for herein.

ARTICLE XXIII

23.1         Officer’s Certificates and Financial Statements.  Lessee shall
furnish (or as appropriate cause each Guarantor to furnish) to Lessor:

(i)            Within ninety (90) days after the end of each of Advocat’s fiscal
years:  (a) Consolidated Financial Statements for the Lessee (from and after the
transfer of Lessee’s interest to New Sub as contemplated by the Settlement and
Restructuring Agreement) and Advocat, (b) separate financial statements for each
of the Facilities, in each case certified by an financial officer of Lessee; and
(c) an Officer’s Certificate stating that to the best knowledge and belief of
such officer after making due inquiry, Lessee is not in default in the
performance or observance of any of the terms of this Lease, or if Lessee is in
default, specifying all such defaults, the nature thereof, and the steps being
taken to remedy the same.

(ii)           Within forty-five (45) days after the end of each of Advocat’s
quarters, quarterly consolidated financial reports of Advocat, together with an
Officer’s Certificate that Lessee is not in default of any covenant set forth in
Section 8 of this Lease and Guarantor is not in default of any covenant under
the Guaranty, or if Lessee or Guarantor is in default, specifying all such
defaults, the nature thereof, and the steps being taken to remedy the same;

(iii)          Within forty-five (45) days after the end of each of Advocat’s
quarters, a quarterly Financial Statement from Advocat (provided, however, that
such quarterly

57


--------------------------------------------------------------------------------


 

Financial Statements need not be certified by a certified public accountant, but
shall be certified by Advocat to be complete and accurate);

(iv)          Within thirty-five (35) days after the end of each month, monthly
financial reports for each Facility with detailed statements of income and
expense and detailed operational statistics regarding occupancy rates, patient
mix and patient rates by type for the Facility;

(v)           A copy of each cost report filed with a governmental agency for
any Facility;

(vi)          Within fifteen (15) days after they are required to be filed with
the SEC, copies of any annual or quarterly report and of information, documents
and other reports (or copies of such portions of any of the foregoing as the SEC
may by rules and regulations prescribe) which Advocat is required to file with
the SEC pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934;

(vii)         Within thirty (30) days of Lessee’s or Manager’s receipt thereof,
copies of surveys performed by the appropriate governmental agencies for
licensing or certification purposes, and any plan of correction thereto as
approved by the appropriate governmental agency for any Facility.

(viii)        Immediate Notice to Lessor of any action, proposal or
investigation by any agency or entity, or complaint to such agency or entity,
known to Lessee, the result of which could be to (i) modify in a way adverse to
Lessee or revoke or suspend or terminate, or fail to renew or fully continue in
effect, any license or certificate or operating authority pursuant to which
Lessee carries on any part of the Primary Intended Use of any Facility, or (ii)
suspend, terminate, adversely modify, or fail to renew or fully continue in
effect any cost reimbursement or cost sharing program by any state or federal
governmental agency, including but not limited to Medicaid or Medicare or any
successor or substitute therefor, or seek return of or reimbursement for any
funds previously advanced or paid pursuant to any such program, or (iii) impose
any bed hold, limitation on patient admission or similar restriction on any
Leased Property, or (iv) prosecute any party with respect to the operation of
any activity on any Leased Property or enjoin any party or seek any civil
penalty in excess of Ten Thousand Dollars ($10,000.00) in respect thereof;

(ix)           As soon as it is prepared in each Lease Year, a capital and
operating budget for the Facilities for that and the following Lease Year;

(x)            With reasonable promptness, such other information respecting the
financial condition and affairs of Lessee and the Facilities as Lessor may
reasonably request from time to time including, without limitation, any such
other information as may be available to the administration of the Leased
Properties; and

(xi)           At times reasonably required by Lessor, and upon request as
appropriate, such additional information and unaudited quarterly financial
information concerning the

58


--------------------------------------------------------------------------------




 

Leased Properties and Lessee as Lessor may require for its on-going filings with
the Securities and Exchange Commission, under both the Securities Act of 1933,
as amended and the Securities Exchange Act of 1934, as amended, including, but
not limited to 10-Q Quarterly Reports, 10-K Annual Reports and registration
statements to be filed by Lessor during the Term of this Lease.

Lessor’s right to the statements referred to in Subparagraph (x) shall be
subject to any prohibitions or limitations on disclosure of any such data under
applicable laws or regulations, including, without limitation, any duly enacted
“Patients’ Bill of Rights” or any similar legislation, including such
limitations as may be necessary to preserve the confidentiality of the
Facility-patient relationship and the physician-patient privilege.  Further,
except for statements or information which are already public, Lessor shall not
disclose the contents of any such statement, except to a Facility Mortgagee,
proposed Facility Mortgagee, lender of Lessor, proposed Lender of Lessor,
prospective investor, prospective purchaser, or Lessor’s attorneys, accountants
or agents, and except as permitted in Section 23.2.

23.2         Public Offering Information.  Lessee specifically agrees that
Lessor may include financial information and information concerning the
operation of the Facilities that does not violate the confidentiality of the
facility-patient relationship and the physician-patient privilege under
applicable laws, in offering memoranda or prospectus, or similar publications in
connection with syndications or public offerings of Lessor’s securities or
interests, and any other reporting requirements under applicable Federal and
State Laws, including those of any successor to Lessor.  Lessee agrees to
provide such other reasonable information necessary with respect to Lessee and
the Leased Properties to facilitate a public offering or to satisfy SEC or
regulatory disclosure requirements.  Lessor shall provide to Lessee a copy of
any information prepared by Lessor to so be published and Lessee shall have a
reasonable period of time (not to exceed three (3) Business Days) after receipt
of such information to notify Lessor of any corrections.  Lessor shall reimburse
Lessee for its out-of-pocket costs to its qualified public accountants for their
services in connection with such public offering information and interim or
“stub” financial information and “comfort letters” required pursuant to Section
23.1 (xi) as requested by Lessor.

ARTICLE XXIV

24.1         Lessor’s Right to Inspect.  Lessee shall permit Lessor and its
authorized representatives to inspect the Leased Properties and the books and
records of Lessee and/or Sublessees relating to the operation of the Facilities
during normal business hours at any time without Notice subject to any security,
health, safety or confidentiality requirements any governmental agency or
insurance requirement relating to the Leased Properties, or imposed by law or
applicable regulations.

ARTICLE XXV

25.1         No Waiver.  No failure by Lessor to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach hereof, and no

59


--------------------------------------------------------------------------------




 

acceptance of full or partial payment of Rent during the continuance of any such
breach, shall constitute a waiver of any such breach or of any such term.  No
waiver of any breach shall affect or alter this Lease, which shall continue in
full force and effect with respect to any other then existing or subsequent
breach.

ARTICLE XXVI

26.1         Remedies Cumulative.  To the extent permitted by law, each legal,
equitable or contractual right, power and remedy of Lessor or Lessee now or
hereafter provided either in this Lease or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power
and remedy and the exercise or beginning of the exercise by Lessor or Lessee of
any one or more of such rights, powers and remedies shall not preclude the
simultaneous or subsequent exercise by Lessor or Lessee of any or all of such
other rights, powers and remedies.

ARTICLE XXVII

27.1         Acceptance of Surrender.  No surrender to Lessor of this Lease or
of the Leased Properties or any part thereof, or of any interest therein, shall
be valid or effective unless agreed to and accepted in writing by Lessor, and no
act by Lessor or any representative or agent of Lessor, other than such a
written acceptance by Lessor, shall constitute an acceptance of any such
surrender.

ARTICLE XXIII

28.1         No Merger of Title.  There shall be no merger of this Lease or of
the leasehold estate created hereby by reason of the fact that the same person,
firm, corporation or other entity may acquire, own or hold, directly or
indirectly, (i) this Lease or the leasehold estate created hereby or any
interest in this Lease or such leasehold estate, and (ii) the fee estate in the
Leased Properties.

28.2         No Partnership.  Nothing contained in this Lease will be deemed or
construed to create a partnership or joint venture between Lessor and Lessee or
to cause either party to be responsible in any way for the debts or obligations
of the other or any other party, it being the intention of the parties that the
only relationship hereunder is that of Lessor and Lessee.

ARTICLE XXIX

29.1         Conveyance by Lessor.  If Lessor or any successor owner of the
Leased Properties conveys the Leased Properties other than as security for a
debt, and the grantee or transferee of the Leased Properties shall expressly
assume all obligations of Lessor hereunder arising or accruing from and after
the date of such conveyance, Lessor or such successor owner, as the case may be,
shall thereupon be released from all future liabilities and obligations of
Lessor under this

60


--------------------------------------------------------------------------------




 

Lease arising or accruing from and after the date of such conveyance or other
transfer and all such future liabilities and obligations shall thereupon be
binding upon the new owner.

ARTICLE XXX

30.1         Quiet Enjoyment.  So long as Lessee pays all Rent as it becomes due
and complies with all of the terms of this Lease and performs its obligations
hereunder, Lessee shall peaceably and quietly have, hold and enjoy the Leased
Properties for the Term, free of any claim or other action by Lessor or anyone
claiming by, through or under Lessor, but subject to the Permitted Encumbrances
and all liens and encumbrances hereafter provided for in this Lease or consented
to by Lessee.  Except as otherwise provided in this Lease, no failure by Lessor
to comply with the foregoing covenant will give Lessee any right to cancel or
terminate this Lease or abate, reduce or make a deduction from or offset against
the Rent or any other sum payable under this Lease, or to fail to perform any
other obligation of Lessee.  Lessee shall, however, have the right, by separate
and independent action, to pursue any claim it may have against Lessor as a
result of a breach by Lessor of the covenant of quiet enjoyment contained in
this Section.

ARTICLE XXXI

31.1         Notices.  Any notice, request or other communication to be given by
any party hereunder shall be in writing and shall be sent by registered or
certified mail, postage prepaid, or by hand delivery or facsimile transmission
to the following address:

To Lessee:

 

Diversicare Leasing Corp.

 

 

 

   c/o Advocat, Inc.

 

 

 

   277 Mallory Station Road, Suite 130

 

 

 

   Franklin, TN 37067

 

 

 

   Attn: Chief Financial Officer

 

 

 

   Telephone No.: (615) 771-7575

 

 

 

   Facsimile No.: (615) 771-7409

 

 

 

 

 

With copy to

 

   Harwell Howard Hyne Gabbert & Manner, P.C.

 

(which shall not

 

   315 Deaderick Street, Suite 1800

 

constitute notice):

 

   Nashville, TN 37238

 

 

 

   Attn: J. Mark Manner

 

 

 

   Telephone No.: (615) 256-0500

 

 

 

   Facsimile No.: (615) 251-1057

 

 

 

 

 

To Lessor:

 

Omega Healthcare Investors, Inc.

 

 

 

   900 Victors Way, Suite 350

 

 

 

   Ann Arbor, Michigan 48108

 

 

 

   Attn.: F. Scott Kellman and Susan Allene Kovach

 

 

 

   Telephone No.: (734) 887-0200

 

 

 

   Facsimile No.: (734) 887-0201

 

 

 

 

 

61


--------------------------------------------------------------------------------




 

With copy to

 

   Dykema Gossett PLLC

 

(which shall not

 

   39577 Woodward Ave., Suite 300

 

constitute notice):

 

   Bloomfield Hills, Michigan 48304

 

 

 

   Attn: Fred J. Fechheimer

 

 

 

   Telephone No.: (248) 203-0743

 

 

 

   Facsimile No.: (248) 203-0763

 

or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by facsimile transmission shall be deemed given
upon confirmation that such Notice was received at the number specified above or
in a Notice to the sender.  If Lessee has vacated the Leased Properties,
Lessor’s Notice may be posted on the door of a Leased Property.

ARTICLE XXXII

32.1         Appraisers.  If it becomes necessary to determine Fair Market Value
or Fair Market Rent for any purpose under this Lease, the party required or
permitted to give Notice of such required determination shall include in the
Notice the name of a person selected to act as appraiser on its behalf.  Within
ten (10) days after such Notice, the party receiving such Notice shall give
Notice to the other party of its selection of a person to act as appraiser on
its behalf.  The appraisers thus appointed, each of whom must be a member of the
Appraisal Institute (or any successor organization thereto) and experienced in
appraising facilities used for purposes similar to the Primary Intended Use of
the Facilities, shall, within forty-five (45) days after the date of the Notice
appointing the first appraiser, proceed to appraise the Leased Property or
Leased Properties, as the case may be, to determine the Fair Market Value or
Fair Market Rent thereof as of the relevant date (giving effect to the impact,
if any, of inflation between the date of their decision and the relevant date);
provided, however, that if only one appraiser has been so appointed, or if two
appraisers have been so appointed but only one such appraiser has made such
determination within fifty (50) days after the date of the Notice appointing the
first appraiser, then the determination of such appraiser shall be final and
binding upon the parties.  To the extent consistent with sound appraisal
practice at the time of any such appraisal, such appraisal shall be made on a
basis consistent with the basis on which the Leased Property or Leased
Properties were appraised for purposes of determining its Fair Market Value at
the time of Lessor’s acquisition thereof.  If two appraisers have been appointed
and have made their determinations within the respective requisite periods set
forth above, and if the difference between the amounts so determined does not
exceed ten percent (10%) of the lesser of such amounts, then the Fair Market
Value or Fair Market Rent shall be an amount equal to fifty percent (50%) of the
sum of the amounts so determined.  If the difference between the amounts so
determined exceeds ten percent (10%) of the lesser of such amounts, then such
two appraisers shall within twenty (20) days appoint a third appraiser.  If no
such appraiser is appointed within such twenty (20) days or within ninety (90)
days of the date of the Notice appointing the first appraiser, whichever is
earlier, either Lessor or Lessee may apply to any court having jurisdiction to
have such appointment made by such court.  Any appraiser appointed by the
original appraisers or by such court shall be instructed to determine the Fair
Market Value or Fair

62


--------------------------------------------------------------------------------




 

Market Rent within forty-five (45) days after appointment of such appraiser. 
The determination of the appraiser which differs most in terms of dollar amount
from the determinations of the other two appraisers shall be excluded, and the
average of the remaining two determinations shall be final and binding upon
Lessor and Lessee as the Fair Market Value or Fair Market Rent of the Leased
Property or Leased Properties, as the case may be. If the Fair Market Rent is
being determined for more than one year, the Fair Market Rent may include such
annual increases, if any, as the appraisers determine to be in accordance with
the terms of this Lease.

This provision for determining by appraisal shall be specifically enforceable to
the extent such remedy is available under applicable law, and any determination
hereunder shall be final and binding upon the parties except as otherwise
provided by applicable law, and judgment may be entered upon such determination
in a court of competent jurisdiction.  Lessor and Lessee shall each pay the fees
and expenses of the appraiser appointed by it and each shall pay one-half of the
fees and expenses of the third appraiser and one-half of all other costs and
expenses incurred in connection with each appraisal.

ARTICLE XXXIII

33.1         Breach by Lessor.   Lessor shall not be in breach of this Lease
unless Lessor fails to observe or perform any term, covenant or condition of
this Lease on its part to be performed and such failure continues for a period
of thirty (30) days after written Notice specifying such failure and the
necessary curative action is received by Lessor from Lessee.  If the failure
cannot with due diligence be cured within a period of thirty (30) days, the
failure shall not be deemed to continue if Lessor, within said thirty (30) day
period, proceeds promptly and with due diligence to cure the failure and
diligently completes the curing thereof.  The time within which Lessor shall be
obligated to cure any such failure shall also be subject to extension of time
due to Force Majeure.

33.2         Compliance With Facility Mortgage.  Except for payments due under
any Facility Mortgage (which shall be the responsibility of the Mortgagor
thereunder), Lessee covenants and agrees that it will duly and punctually
observe, perform and comply with all of the terms, covenants and conditions
(including, without limitation, covenants requiring the keeping of books and
records and delivery of financial statements and other information) of any
Facility Mortgage as to which Lessee has been given Notice and that it will not
directly or indirectly, do any act or suffer or permit any condition or thing to
occur, which would or might constitute a default under a Facility Mortgage as to
which Lessee has been given Notice.  Anything in this Lease to the contrary
notwithstanding, if the time for performance of any act required of Lessee by
the terms of a Facility Mortgage as to which Lessee has been given Notice is
shorter than the time allowed by this Lease for performance of such act by
Lessee, then Lessee shall perform such act within the time limits specified in
such Facility Mortgage.

ARTICLE XXXIV

34.1         Disposition of Personal Property on Termination; Lessor’s Option to
Purchase.   Upon the expiration or earlier termination of this Lease, Lessee
shall immediately surrender, turn

63


--------------------------------------------------------------------------------




 

over and deliver to Lessor, without the payment of any additional consideration
by Lessor, all Personal Property then located on or at or used in the operation
of the Leased Properties, other than Lessee’s Incidental Personal Property and
the items of Personal Property listed on Schedule A attached hereto.  Upon
Lessor’s request, Lessee shall, without any charge or cost to Lessor, execute
and deliver to Lessor such bills of sale, assignments or other instruments
necessary, appropriate or reasonably requested by Lessor to establish Lessor’s
ownership of such Personal Property.  In addition, Lessor shall have the option
on the terms hereinafter set forth to purchase all (but not less than all) of
Lessee’s Incidental Personal Property (specifically excluding, the items set
forth on Schedule A), if any, at the expiration or termination of this Lease,
for an amount equal to the then book value thereof (acquisition cost less
accumulated depreciation on the books of Lessee pertaining thereto), subject to,
and with appropriate credits for, any obligations owing from Lessee to Lessor
and for the then outstanding balances owing on all equipment leases, conditional
sale contracts and any other encumbrances to which such Lessee’s Personal
Property is subject.  Lessor’s option shall be exercised by Notice to Lessee no
more than one hundred eighty (180) days, nor less than ninety (90) days, before
the expiration of the Initial Term or, if the Term is renewed as provided
herein, before the expiration of the last Renewal Term, unless this Lease is
terminated prior to its expiration date by reason of an Event of Default, in
which event Lessor’s option shall be exercised not more than thirty (30) days
after the Termination Date. Lessor’s option shall terminate upon Lessee’s
purchase of the Leased Properties.  If Lessee does not receive Lessor’s Notice
exercising its option before the expiration of the relevant required time
period, Lessee shall give Lessor Notice thereof and Lessor’s option shall
continue in full force and effect for a period of thirty (30) days after such
Notice from Lessee. If Lessor exercises its option,  Lessee shall, in exchange
for Lessor’s payment of the purchase price, deliver the purchased Lessee’s
Personal Property to Lessor, together with a bill of sale and such other
documents as Lessor may reasonably request in order to carry out the purchase,
and the purchase shall be closed by such delivery and such payment on the date
set by Lessor in its Notice of exercise.

34.2         Facility Trade Names.  If this Lease is terminated pursuant to
Section 16.1 or Lessor exercises its option to purchase Lessee’s Personal
Property pursuant to Section 34.1, Lessee shall be deemed to have assigned to
Lessor the right to use the Facility Trade Names in the markets in which the
Facilities are located, and Lessee shall not after any such termination use the
Facility Trade Names in the same market in which any Facility is located in
connection with any business that competes with such Facility provided, however,
that nothing contained in this Section 34.2 grants Lessor any right to use the
name “Diversicare” for any Leased Property or Facility.

34.3         Transfer of Operational Control of the Facilities.  Lessee shall
cooperate fully in transferring operational control of the Facilities to Lessor
or Lessor’s nominee if the Term expires without renewal or purchase by Lessee,
or this Lease is terminated upon the occurrence of an Event of Default or for
any other reason, and shall use its reasonable best efforts to cause the
business conducted at the Facilities to continue without interruption.  To that
end, pending completion of the transfer of the operational control of the
Facilities to Lessor or its nominee:

(i)            Lessee will not terminate the employment of any employees without
just cause, or change any salaries, provided, however, that without the advance
written consent of Lessor Lessee may grant pre-announced wage increases of which
Lessor has

64


--------------------------------------------------------------------------------




 

knowledge, increases required by written employment agreements and normal raises
to non-officers at regular review dates; and Lessee will not hire any additional
employees except in good faith in the ordinary course of business;

(ii)           Lessee will provide all necessary information requested by Lessor
or its nominee for the preparation and filing of any and all necessary
applications or notifications of any federal or state governmental authority
having jurisdiction over a change in the operational control of the Facilities,
and any other information reasonably required to effect an orderly transfer of
the Facilities, and Lessee will use its best efforts to cause all operating
health care licenses to be transferred to Lessor or to Lessor’s nominee;

(iii)          Lessee shall use its best efforts to keep the business and
organization of the Facilities intact and to preserve for Lessor or its nominee
the goodwill of the suppliers, distributors, residents and others having
business relations with Lessee with respect to the Facilities;

(iv)          Lessee shall engage only in transactions or other activities with
respect to the Facilities which are in the ordinary course of its business and
shall perform all maintenance and repairs reasonably necessary to keep the
Facilities in satisfactory operating condition and repair, and shall maintain
the supplies and foodstuffs at levels which are consistent and in compliance
with all health care regulations, and shall not sell or remove any personal
property except in the ordinary course of business and in accordance with the
terms and conditions of this Lease;

(v)           Lessee shall provide Lessor or its nominee with full and complete
information regarding the employees of the Facilities and shall reimburse Lessor
or its nominee for all outstanding accrued employee benefits, including accrued
vacation, sick and holiday pay calculated on a true accrual basis, including all
earned and a prorated portion of all unearned benefits;

(vi)          Lessee shall use its best efforts to obtain the acknowledgment and
the consent of any creditor, lessor or sublessor, mortgagee, beneficiary of a
deed of trust or security agreement affecting the real and personal properties
of Lessee or any other party whose acknowledgment and/or consent would be
required because of a change in the operational control of the Facilities and
transfer of personal property.  The consent must be in form, scope and substance
satisfactory to Lessor or its nominee, including, without limitation, an
acknowledgment in respect to all such contracts, leases, deeds of trust,
mortgage, security agreements, or other agreements that Lessee and all
predecessors or successors-in-interest thereto are not in default in respect
thereto, that no condition known to the consenting party exists which with the
giving of notice or lapse of time would result in such a default, and, if
requested, affirmatively consenting to the change in the operational control of
the Facilities;

(vii)         Lessee shall not encourage the transfer of any patients from the
Facilities;

65


--------------------------------------------------------------------------------




 

(viii)        Lessee consents to Lessor, or its nominee, seeking to employ any
on-site employees of the Facilities, but neither Lessor nor its nominee shall
have any obligation to employ any employees of the Facilities;

(ix)           To more fully preserve and protect Lessor’s rights under this
Section, Lessee does hereby make, constitute and appoint Lessor its true and
lawful attorney-in-fact, for it and in its name, place and stead to execute and
deliver all such instruments and documents, and to do all such other acts and
things, as Lessor may deem to be necessary or desirable to protect and preserve
the rights granted under this Section, including, without limitation, the
preparation, execution and filing with the Board of Health (or similar agency)
of each State or any and all required “Letters of Responsibility” or similar
documents.  Lessee hereby grants to Lessor the full power and authority to
appoint one or more substitutes to perform any of the acts that Lessor is
authorized to perform under this Section, with a right to revoke such
appointment of substitution at Lessor’s pleasure.  The power of attorney granted
pursuant to this Section is coupled with an interest and therefore is
irrevocable.  Any person dealing with Lessor may rely upon the representation of
Lessor relating to any authority granted by this power of attorney, including
the intended scope of the authority, and may accept the written certificate of
Lessor that this power of attorney is in full force and effect.  Photographic or
other facsimile reproductions of this executed Lease may be made and delivered
by Lessor, and may be relied upon by any person to the same extent as though the
copy were an original.  Anyone who acts in reliance upon any representation or
certificate of Lessor, or upon a reproduction of this Lease, shall not be liable
for permitting Lessor to perform any act pursuant to this power of attorney. 
Notwithstanding the foregoing, Lessor covenants with Lessee that Lessor shall
refrain from exercising the power of attorney granted hereby except in the case
of an Event of Default hereunder or in the event of a default, which, in
Lessor’s reasonable judgment, may lead to the suspension or revocation of any
license of Lessee or of any sublessee.

34.4         Intangibles and Personal Property.  Notwithstanding any other
provision of this Lease but subject to Section 6.4 relating to the security
interest in favor of Lessor, Lessor’s Personal Property shall not include
goodwill nor shall it include any other intangible personal property that is
severable from Lessor’s “interests in real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto.

ARTICLE XXXV

35.1         Arbitration.  Except with respect to the payment of Rent under this
Lease and any proceedings to recover possession of one or more of the Leased
Properties, in case any controversy arises between the parties hereto as to any
of the provisions of this Lease or the performance thereof, and the parties are
unable to settle the controversy by agreement or as otherwise provided herein,
the controversy shall be decided by arbitration.  The arbitration shall be
conducted by three arbitrators selected in accordance with the rules and
procedures of the American Arbitration Association.  The decision of the
arbitrators shall be final and binding, and judgment may be entered thereon in
any court of competent jurisdiction.  The decision shall set forth in writing
the basis for the decision.  In rendering the decision and award, the
arbitrators

66


--------------------------------------------------------------------------------




 

shall not add to, subtract from, or otherwise modify the provisions of this
Lease.  The expense of the arbitration shall be divided between Lessor and
Lessee unless otherwise specified in the award.  Each party in interest shall
pay the fees and expenses of its own counsel.  The arbitration shall be
conducted in Ann Arbor, Michigan.  In any arbitration, the parties shall be
entitled to conduct discovery in the same manner as permitted under Federal
Rules of Civil Procedure 26 through 37, as amended.  No provision in this
Article shall limit the right of any party to this Agreement to obtain
provisional or ancillary remedies from a court of competent jurisdiction before,
after, or during the pendency of any arbitration, and the exercise of such
remedies does not constitute a waiver of the right of either party to
arbitration.

ARTICLE XXXVI

36.1         Miscellaneous.

36.1.1      Survival, Choice of law.  Anything contained in this Lease to the
contrary notwithstanding, all claims against, and liabilities of, Lessee or
Lessor arising prior to the date of expiration or termination of this Lease
shall survive such expiration or termination.  If any term or provision of this
Lease or any application thereof is held invalid or unenforceable, the remainder
of this Lease and any other application of such term or provisions shall not be
affected thereby.  If any late charges provided for in any provision of this
Lease are based upon a rate in excess of the maximum rate permitted by
applicable law, the parties agree that such charges shall be fixed at the
maximum permissible rate. Neither this Lease nor any provision hereof may be
changed, waived, discharged or terminated except by an instrument in writing and
in recordable form signed by Lessor and Lessee.  All the terms and provisions of
this Lease shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  The headings in this Lease are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.  This Lease shall be governed by and construed in accordance
with the laws of the state of Michigan, as to all matters other than (i) those
matters relating to the enforcement or exercise of any possessory or summary
remedies of Lessor under this Lease, which shall be governed by the laws of the
applicable State or States and (ii) matters which under applicable procedural
conflicts of laws rules require the application of laws of another State.

LESSEE CONSENTS TO IN PERSONAM JURISDICTION BEFORE THE STATE AND FEDERAL COURTS
OF THE STATES OF MICHIGAN AND EACH STATE IN WHICH A FACILITY IS LOCATED, AND
AGREES THAT ALL DISPUTES CONCERNING THIS AGREEMENT BE HEARD IN THE STATE AND
FEDERAL COURTS LOCATED IN THE STATES OF MICHIGAN OR ANY STATE IN WHICH A
FACILITY IS LOCATED.  LESSEE AGREES THAT SERVICE OF PROCESS MAY BE EFFECTED UPON
IT UNDER ANY METHOD PERMISSIBLE UNDER THE LAWS OF THE STATES OF MICHIGAN OR ANY
STATE IN WHICH A FACILITY IS LOCATED AND IRREVOCABLY WAIVES ANY OBJECTION TO
VENUE IN THE STATE AND FEDERAL COURTS OF THE STATES OF MICHIGAN OR ANY SUCH
STATE.

36.1.2      Limitation on Recovery.  Lessee specifically agrees to look solely
to Lessor’s interest in the Leased Properties for recovery of any judgment from
Lessor, it being

67


--------------------------------------------------------------------------------




 

specifically agreed that no constituent shareholder, officer or director of
Lessor shall ever be personally liable for any such judgment or for the payment
of any monetary obligation to Lessee.  The provision contained in the foregoing
sentence is not intended to, and shall not, limit any right that Lessee might
otherwise have to obtain injunctive relief against Lessor or Lessor’s successors
in interest or any action not involving the personal liability of Lessor
(original or successor). Furthermore, except as otherwise expressly provided
herein, Lessor (original or successor) shall never be liable to Lessee for any
indirect or consequential damages suffered by Lessee from whatever cause. 
Lessor agrees to look solely to the assets of Lessee and not to any director,
officer or shareholder (other than Guarantor pursuant to the Guaranty) of Lessee
for payment of Lessee for payment of any monetary obligation to Lessor or for
recovery of any judgment from Lessee.

36.1.3      Waivers.  Lessee waives any defense by reason of any disability of
Lessee, and waives any other defense based on the termination of Lessee’s
(including Lessee’s successor’s) liability from any cause.  Lessee waives all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, and notices of acceptance, and waives
all notices of the existence, creation, or incurring of new or additional
obligations.

36.1.4      Consents.  Whenever the consent or approval of Lessor or Lessee is
required hereunder, Lessor or Lessee may in its sole discretion and without
reason withhold that consent or approval unless otherwise specifically provided.

36.1.5      Counterparts.  This Lease may be executed in separate counterparts,
each of which shall be considered an original when each party has executed and
delivered to the other one or more copies of this Lease.

36.1.6      Options Personal.  The renewal options granted to Lessee in this
Lease are granted solely to Lessee and are not assignable or transferrable
except in connection with a Transfer permitted in Article XXII.

36.1.7      Rights Cumulative.  Except as provided herein to the contrary, the
respective rights and remedies of the parties specified in this Lease shall be
cumulative and in addition to any rights and remedies not specified in this
Lease.

36.1.8      Entire Agreement.  There are no oral or written agreements or
representations between the parties hereto affecting this Lease.  This Lease
supersedes and cancels any and all previous negotiations, arrangements,
representations, brochures, agreements and understandings, if any, between
Lessor and Lessee.

36.1.9      Amendments in Writing.  No provision of this Lease may be amended
except by an agreement in writing signed by Lessor and Lessee.

36.1.10     Severability.  If any provision of this Lease or the application of
such provision to any person, entity or circumstance is found invalid or
unenforceable by a court of competent jurisdiction, such determination shall not
affect the other provisions of this Lease and all other provisions of this Lease
shall be deemed valid and enforceable.

68


--------------------------------------------------------------------------------




 

36.1.11     Time of the Essence.  Except for the delivery of possession of the
Facilities to Lessee, time is of the essence of all provisions of this Lease of
which time is an element.

ARTICLE XXXVII

37.1         Commissions.  Lessor or Lessee each represent and warrant  to the
other that no real estate commission, finder’s fee or the like is due and owing
to any person in connection with this Lease.  Lessor and Lessee each agree to
save, indemnify and hold the other harmless from and against any and all claims,
liabilities or obligations for brokerage, finder’s fees or the like in
connection with this Lease or the transactions contemplated hereby, asserted by
any person on the basis of any statement or act alleged to have been made or
taken by that party.

ARTICLE XXXVIII

38.1         Memorandum or Short Form of Lease.  Lessor and Lessee shall,
promptly upon the request of either, enter into a Memorandum or Short Form of
this Lease, substantially in the form of attached Exhibit D with such
modifications as may be appropriate under the laws and customs of the States and
in the customary form suitable for recording under the laws of each of the
States.  Lessee shall pay all costs and expenses of recording such memorandum or
short form of this Lease.

ARTICLE XXXIX

39.1         Security Deposit. Lessor acknowledges that it holds the Security
Deposit in the form of cash. Lessor shall continue to hold the Security Deposit
as security for the full and faithful performance by Lessee of each and every
term, provision, covenant and condition of this Lease.  The Security Deposit
shall be deposited by Lessor into an account which shall earn interest for the
benefit of Lessee, which cash shall remain on deposit as security and be
available to Lessor as provided in this Article.  The Security Deposit shall not
be considered an advance payment of Rent (or of any other sum payable to Lessee
under this Lease) or a measure of Lessor’s damages in case of a default by
Lessee.  The Security Deposit shall not be considered a trust fund, and Lessee
expressly acknowledges and agrees that Lessor is not acting as a trustee or in
any fiduciary capacity in controlling or using the Security Deposit. 
Notwithstanding the foregoing, Lessor shall maintain the Security Deposit
separate and apart from Lessor’s general and/or other funds.  Provided that
Lessee is not then in default, Lessor shall disburse to Lessee the earnings on
the Security Deposit on a quarterly basis.  The Security Deposit, less any
portion thereof applied as provided in Section 39.2 shall be returned to Lessee
within sixty (60) days following the expiration of the Term or earlier
termination of this Lease.  Lessee may satisfy the Security Deposit obligation
by providing one or more letters of credit, subject to the following conditions:
(a) Lessor shall reasonable approve the form of any proposed letter of credit;
and (b) Lessee shall execute a letter of credit agreement in a form acceptable
to Lessor, in Lessor’s sole discretion.

69


--------------------------------------------------------------------------------




 

39.2         Additional Security Deposit.  If a Facility is affected by any of
the conditions described in Subsection (h) under the definition of Event of
Default, and such condition continues beyond the shorter of (i) the period
during which Lessor is in good faith appealing such condition, and (ii) ninety
(90) days, then Lessee shall increase the amount of the Security Deposit.  The
increase (“Increase”) shall be in an amount equal to the fair market value which
the affected Facility would have if none of the conditions described in
Subsection (h) existed with respect to that Facility and if the Facility had
licensed beds equal to the number of licensed beds in the Facility as of the
Effective Date, an occupancy rate equal to the State average occupancy rate for
facilities utilized for the Primary Intended Use of the Facility, less the
actual fair market value of the Facility.  If the parties cannot agree upon the
amount of the Increase, the amount of the Increase shall be determined in
accordance with the arbitration procedures set forth in Article XXXV.  Lessee
may fund the Increase in equal monthly installments beginning on the first (1st)
day of the first (1st) month following the end of the time periods set forth
above and ending on the earlier of (i) three (3) years thereafter, and (ii) two
(2) years prior to the end of the Term; provided, however, that if the
obligation to fund occurs during the last two (2) years of the Term, the
Increase shall be funded immediately.  If an Increase has been funded, the
Facility is subsequently no longer affected by any of the conditions described
in Subsection (h), the Facility has been reopened, and no Event of Default is
continuing, the Increase shall be returned to Lessee.  Pending an agreement
between Lessor and Lessee as to the amount of the Increase, Lessee will fund the
Increase based upon Lessee’s good faith estimate of the amount thereof.

39.3         Application of Security Deposit.  If Lessee defaults in respect of
any of the terms, provisions, covenants and conditions of this Lease, including,
but not limited to, payment of any Rent and other sums of money payable by
Lessee, Lessor may, but shall not be required to, in addition to and not in lieu
of any other rights and remedies available to Lessor use, apply all or any part
of the Security Deposit to the payment of any sum in default, or any other sum,
including but not limited to, any damages or deficiency in reletting the Leased
Properties, which Lessor may expend or be required to expend by reason of
Lessee’s default.  Whenever, and as often as, Lessor has applied any portion of
the Security Deposit to cure Lessee’s default hereunder, Lessee shall, within
ten (10) days after Notice from Lessor, deposit additional money with Lessor
sufficient to restore the Security Deposit to the full amount originally
provided or paid, and Lessee’s failure to do so shall constitute an Event of
Default hereunder without any further Notice.

39.4         Transfer of Security Deposit.  If Lessor transfers its interest
under this Lease, Lessor shall assign the Security Deposit to the new lessor and
thereafter Lessor shall have no further liability for the return of the Security
Deposit, and Lessee agrees to look solely to the new lessor for the return of
the Security Deposit.  The provisions of the preceding sentence shall apply to
every transfer or assignment of Lessor’s interest under this Lease.  Lessee
agrees that it will not assign or encumber or attempt to assign or encumber the
Security Deposit and that Lessor, its successors and assigns, may return the
Security Deposit to the last Lessee in possession at the last address for Notice
given by such Lessee and that Lessor shall thereafter be relieved of any
liability therefor, regardless of one or more assignments of this Lease or any
such actual or attempted assignment or encumbrances of the Security Deposit.

SIGNATURE PAGES FOLLOW

70


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have executed this Lease by their duly
authorized officers as of the date first above written.

 

LESSOR:

 

 

 

 

STERLING ACQUISITION CORP., a Kentucky corporation

 

 

 

 

By:

 

 

 

Name: Susan A. Kovach

 

 

Title: Vice President

 

 

 

 

LESSEE:

 

 

 

 

DIVERSICARE LEASING CORPORATION, a Tennessee corporation

 

 

 

 

By:

 

 

 

Name: James F. Mills, Jr.

 

 

Title: Executive Vice President

 

71


--------------------------------------------------------------------------------




 

THE STATE OF

 

 

)

 

 

 

:ss

COUNTY OF

 

 

)

 

This instrument was acknowledged before me on the     day of November, 2000, by
Susan A. Kovach, the Vice President of Sterling Acquisition Corp., a Delaware
corporation, on behalf of the corporation

 

Notary Public
                                   , County,
My commission expires:

 

THE STATE OF

 

 

)

 

 

 

:ss

COUNTY OF

 

 

)

 

This instrument was acknowledged before me on the       day of November, 2000,
by James F. Mills, Jr., the Senior Vice President of Diversicare Leasing
Corporation, a Tennessee corporation, on behalf of the corporation

 

Notary Public
                                   , County,
My commission expires:

72


--------------------------------------------------------------------------------




 

LIST OF EXHIBITS TO LEASE

Exhibit A - Description of Land

Exhibit B - Permitted Encumbrances

Exhibit C - Form of Lessee’s Certificate

Exhibit D - Form of Memorandum and Short Form of Lease

Exhibit E - Form of Consent and Agreement of Manager

LIST OF SCHEDULES TO LEASE

Schedule A - Excluded Personal Property of Lessee

Schedule B - Exceptions to Permitted Use

Schedule C - Excepted Facilities to Radius Restriction

73


--------------------------------------------------------------------------------


 

EXHIBIT A
DESCRIPTION OF LAND

A-74


--------------------------------------------------------------------------------


 

EXHIBIT B
PERMITTED ENCUMBRANCES

B-75


--------------------------------------------------------------------------------


 

EXHIBIT C
LESSEE’S CERTIFICATE

The                                                                                                                                                                 undersigned
(“Lessee”) under that certain Lease (the “Lease”) dated 199  - and made with
                                                        , a
                             (“Lessor”), hereby certifies:

1.    That it is Lessee under the Lease; that attached hereto as Exhibit “A” is
a true and correct copy of the Lease; that the Lease is now in full force and
effect and has not been amended, modified or assigned except as disclosed or
included in Exhibit “A”; and that the Lease constitutes the entire agreement
between Lessor and Lessee.

2.    That there exist no defenses or offsets to enforcement of the Lease; that
there are, as of the date hereof, no breaches or uncured defaults on the part of
Lessee or, to the best of Lessee’s knowledge, Lessor thereunder; and that Lessee
has no notice or knowledge of any prior assignment, hypothecation, subletting or
other transfer of Lessor’s interest in the Lease.

3.    That the Base Rent for the first Lease Year under this Lease is
$              .  All Rent which is due has been paid, and there are no unpaid
Additional Charges owing by Lessee under the Lease as of the date hereof.  No
Base Rent or other items (including without limitation security deposit and any
impound account or funds) have been paid by Lessee in advance under the Lease
except for the security deposit held by Lessor [in the form of an irrevocable
letter of credit] in the amount of $******* and the monthly installment of Base
Rent that became due on                                 .

4.    That Lessee has no claim against Lessor for any security deposit, impound
account or prepaid Rent except as provided in paragraph 3 of this Certificate.

5.    That there are no actions, whether voluntary or otherwise, pending against
the undersigned under the bankruptcy laws of the United States or any state
thereof, nor has Lessee nor, to the best of Lessee’s knowledge has Lessor begun
any action, or given or received any notice for the purpose of termination of
the Lease.

6.    That there are, as of the date hereof, no breaches or uncured defaults on
the part of Lessee under any other agreement executed in connection with the
Lease.

7.    This Certificate has been requested by Lessor pursuant to Section 19.3 of
this Lease and for the benefit of                                      (“Relying
Party”).  The Relying Party is entitled to rely on the statements of Lessee
contained in this certificate.

8.    All capitalized terms used herein and not defined herein shall have the
meanings for such terms set forth in the Lease.

Dated:       , 199                     LESSEE:

By:                                                             

C-76


--------------------------------------------------------------------------------


 

EXHIBIT D
MEMORANDUM OR SHORT FORM OF LEASE

THIS INSTRUMENT PREPARED BY,

AND AFTER RECORDING, RETURN TO:

Kyle R. Hauberg, Esq.

Dykema Gossett PLLC

39577 Woodward Avenue

Suite 300

Bloomfield Hills, Michigan 48304-2820

MEMORANDUM OF CONSOLIDATED, AMENDED AND RESTATED LEASE

THIS MEMORANDUM OF CONSOLIDATED, AMENDED AND RESTATED LEASE, made and entered
into as of November      , 2000 by and between Sterling Acquisition Corp., a
Kentucky corporation, having its principal office at c/o Omega Healthcare
Investors, Inc., 900 Victors Way, Suite 350, Ann Arbor, Michigan 48108 as Lessor
and Diversicare Leasing Corp., a Tennessee corporation, having its principal 
office at c/o Advocat, Inc., 277 Mallory Station Road, Suite 130, Franklin,
Tennessee 37067 as Lessee with respect to the real property identified in
Exhibit “A”  attached hereto and located in Phenix City, Alabama.

WITNESSETH:

1.                  Omega Healthcare Investors, Inc., a Maryland corporation and
Diversicare Corporation of America, a Delaware corporation, entered into a
Master Lease dated August 11, 1992 (the “Original Lease”), as evidenced by the
Short Form Lease dated August 11, 1992 and recorded on               in Book
             at Page            in the Office of                             .

2.                  Lessor and Lessee, as the successors-in-interest to the
Original Lease, have entered into a Consolidated, Amended and Restated Master
Lease of even date herewith (the “Amended Lease”).

3.                  For and in consideration of the rents reserved and the other
covenants contained in the Amended Lease, Lessor has and does hereby continue to
lease to Lessee, and Lessee has and does hereby continue to take and rent from
Lessor, all of Lessor’s rights and interest in and to the parcel of real
property described in Exhibit “A” and the improvements, fixtures, personal and
other property included within the definition of  “Leased Properties” as set
forth in the Lease.

4.                  The Initial Term of the Amended Lease is approximately ten
(10) years, commencing October 1, 2000 (the “Commencement Date”) and ending on
September 30, 2012.

5.                  As more particularly provided in the Amended Lease, Lessee
may elect to renew the original term for one (1) ten (10)  year optional renewal
periods (“Renewal Terms”) for a maximum term, if exercised, of twenty (20) years
after the Commencement Date.


--------------------------------------------------------------------------------


 

6.                  This instrument is executed and recorded for the purpose of
giving notice of Lessee’s interest in the Leased Properties and giving notice of
the existence of the Lease, to which reference is made for a full statement of
the terms and conditions thereof.  The respective addresses of the parties
hereto are:

Lessee:

Diversicare Leasing Corp.

c/o Advocat, Inc.

277 Mallory Station Road, Suite 130

Franklin, Tennessee 37067

Attn: Chief Financial Officer

Telephone:            (615) 771-7575

Telecopier:            (615) 771-7409

Lessor:

Sterling Acquisition Corp.

c/o Omega Healthcare Investors, Inc.

900 Victors Way, Suite 350

Ann Arbor, Michigan 48108

Attn.: F. Scott Kellman and Susan Allene Kovach

Telephone:            (734) 887-0200

Telecopier:            (734) 887-0201

 

D-78


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this instrument to be executed by
their duly authorized officer or officers and general partners, as applicable,
all as of the day and date first above written.

LESSOR:

 

 

 

LESSEE:

 

 

 

STERLING ACQUISITION CORP.,

 

DIVERSICARE LEASING CORP.,

a Kentucky corporation

 

a Tennessee corporation

 

 

 

By:

 

 

By:

 

Susan A. Kovach, Vice President

 

Name:

 

 

Its:

 

D-79


--------------------------------------------------------------------------------


 

STATE OF MICHIGAN      )

)SS

COUNTY OF WASHTENAW           )

On this       day of October, 2000, before me,                    , a Notary
Public within and for the County and State aforesaid, duly qualified,
commissioned and acting, appeared in person the within named Susan A. Kovach, to
me personally well known, who stated that they were the Vice President, of
STERLING ACQUISITION CORP., a Kentucky corporation, and were duly authorized in
their respective capacities to execute the foregoing Memorandum of Amended and
Restated Lease for and in the name and behalf of said corporation, and further
stated and acknowledged that they had so signed, executed and delivered said
Memorandum of Amended and Restated Lease in the capacities and for the
consideration and purposed therein mentioned and set forth.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal on this
      day of October, 2000.

_______________________________

Notary Public

(NOTARY SEAL)

My commission expires:          

STATE OF                                            )

)SS

COUNTY OF
                                                                                            
)

On this       day of October, 2000, before me,                   , a Notary
Public within and for the County and State aforesaid, duly qualified,
commissioned and acting, appeared in person the within named                   ,
to me personally well known, who stated that they were the                   ,
of DIVERSICARE LEASING CORP., a Tennessee corporation, and were duly authorized
in their respective capacities to execute the foregoing Memorandum of Amended
and Restated Lease for and in the name and behalf of said corporation, and
further stated and acknowledged that they had so signed, executed and delivered
said Memorandum of Amended and Restated Lease in the capacities and for the
consideration and purposed therein mentioned and set forth.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal on this
      day of October, 2000.

_______________________________

Notary Public

(NOTARY SEAL)

My commission expires:          


--------------------------------------------------------------------------------


 

SCHEDULE A

Excluded Personal Property of Lessee

1.                  Lessee’s continuous quality improvement program, manuals and
materials; management information systems; policy, procedure and educational
manuals and materials and similar proprietary property.

2.                  Computer hardware, and related equipment which is integrated
with the computer system maintained by Advocat, and computer software, provided,
however, that Lessee shall cause all data that is reasonably necessary for the
continuing operation of one or more of the Facilities, and which may be accessed
through such computers or software, to be made available to Lessor in a
reasonably accessible form without material cost to Lessee.

 

S-81


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

RECITALS

 

 

 

1

ARTICLE I

 

 

 

1

1.1

 

Lease

 

1

1.2

 

Term

 

2

1.3

 

Option to Renew

 

2

ARTICLE II

 

 

 

3

2.1

 

Definitions

 

3

ARTICLE III

 

 

 

25

3.1

 

Base Rent; Monthly Installments

 

25

3.2

 

Additional Charges

 

26

3.3

 

Late Charge

 

26

3.4

 

Net Lease

 

26

3.5

 

Payments In The Event of a Rent Adjustment

 

27

ARTICLE IV

 

 

 

27

4.1

 

Payment of Impositions

 

27

4.2

 

Notice of Impositions

 

28

4.3

 

Adjustment of Impositions

 

28

4.4

 

Utility Charges

 

28

4.5

 

Insurance Premiums

 

28

ARTICLE V

 

 

 

29

5.1

 

No Termination, Abatement, etc.

 

29

ARTICLE VI

 

 

 

29

6.1

 

Ownership of the Leased Properties

 

29

6.2

 

Lessor’s Personal Property

 

30

6.3

 

Lessee’s Personal Property

 

30

6.4

 

Grant of Security Interest in Lessee’s Personal Property and Accounts

 

31

ARTICLE VII

 

 

 

31

7.1

 

Condition of the Leased Properties

 

31

7.2

 

Use of the Leased Properties

 

32

7.3

 

Certain Environmental Matters

 

32

ARTICLE VIII

 

 

 

37

8.1

 

Compliance with Legal and Insurance Requirements

 

37

8.2

 

 

 

37

 

 

Certain Covenants

 

37

8.4

 

Management Agreements

 

40

8.5

 

Other Facilities

 

40

8.6

 

Separateness

 

40

ARTICLE IX

 

 

 

41

9.1

 

Maintenance and Repair

 

41

9.2

 

Encroachments, Restrictions, etc.

 

42

 

82


--------------------------------------------------------------------------------




 

ARTICLE X

 

 

 

43

10.1

 

Construction of Alterations and Additions to the Leased Properties

 

43

ARTICLE XI

 

 

 

44

11.1

 

Liens

 

44

ARTICLE XII

 

 

 

44

12.1

 

Permitted Contests

 

44

12.2

 

Lessor’s Requirement for Deposits

 

45

ARTICLE XIII

 

 

 

45

13.1

 

General Insurance Requirements

 

45

13.2

 

Risks to be Insured

 

46

13.3

 

Payment of Premiums; Copies of Policies; Certificates

 

47

13.4

 

Premium Deposits

 

48

13.5

 

Umbrella Policies

 

48

13.6

 

Additional Insurance

 

48

13.7

 

No Liability; Waiver of Subrogation

 

48

13.8

 

Increase in Limits

 

48

13.9

 

Blanket Policy

 

48

13.10

 

No Separate Insurance

 

49

ARTICLE XIV

 

 

 

49

14.1

 

Insurance Proceeds

 

49

14.2

 

Restoration in the Event of Damage or Destruction

 

50

14.3

 

Restoration of Lessee’s Property

 

50

14.4

 

No Abatement of Rent

 

50

14.5

 

Waiver

 

50

14.7

 

Disbursement of Insurance Proceeds Equal to or Greater Than The Approval
Threshold

 

50

14.8

 

Net Proceeds Paid to Facility Mortgagee

 

52

ARTICLE XV

 

 

 

53

15.1

 

Total Taking or Other Taking with Leased Property Rendered Unsuitable for Its
Primary Intended Use

 

53

15.2

 

Allocation of Award

 

54

15.3

 

Partial Taking

 

54

15.4

 

Temporary Taking

 

54

15.5

 

Awards Paid to Facility Mortgagee

 

55

ARTICLE XVI

 

 

 

56

16.1

 

Lessor’s Rights Upon an Event of Default

 

56

16.2

 

Certain Remedies

 

56

16.3

 

Damages

 

56

16.4

 

 

 

57

16.5

 

Waiver

 

57

16.6

 

Application of Funds

 

57

16.7

 

Bankruptcy

 

58

ARTICLE XVII

 

 

 

58

17.1

 

Lessor’s Right to Cure Lessee’s Default

 

58

ARTICLE XVIII

 

 

 

59

18.1

 

Holding Over

 

59

 

83


--------------------------------------------------------------------------------




 

18.2

 

Indemnity

 

59

ARTICLE XIX

 

 

 

59

19.1

 

Subordination

 

59

19.2

 

Attornment

 

60

19.3

 

Lessee’s Certificate

 

60

ARTICLE XX

 

 

 

60

20.1

 

Risk of Loss

 

60

ARTICLE XXI

 

 

 

61

21.1

 

Indemnification

 

61

ARTICLE XXII

 

 

 

62

22.1

 

General Prohibition against Transfers

 

62

22.2

 

Subordination and Attornment

 

62

22.3

 

Sublease Limitation

 

62

ARTICLE XXIII

 

 

 

63

23.1

 

Officer’s Certificates and Financial Statements

 

63

23.2

 

Public Offering Information

 

65

ARTICLE XXIV

 

 

 

66

24.1

 

Lessor’s Right to Inspect

 

66

ARTICLE XXV

 

 

 

66

25.1

 

No Waiver

 

66

ARTICLE XXVI

 

 

 

66

26.1

 

Remedies Cumulative

 

66

ARTICLE XXVII

 

 

 

66

27.1

 

Acceptance of Surrender

 

66

ARTICLE XXIII

 

 

 

66

28.1

 

No Merger of Title

 

66

28.2

 

No Partnership

 

67

ARTICLE XXIX

 

 

 

67

29.1

 

Conveyance by Lessor

 

67

ARTICLE XXX

 

 

 

67

30.1

 

Quiet Enjoyment

 

67

ARTICLE XXXI

 

 

               

67

31.1

 

Notices

 

67

ARTICLE XXXII

 

 

 

68

32.1

 

Appraisers

 

68

ARTICLE XXXIII

 

 

 

70

33.1

 

Breach by Lessor

 

70

33.2

 

Compliance With Facility Mortgage

 

70

ARTICLE XXXIV

 

 

 

70

34.1

 

Disposition of Personal Property on Termination; Lessor’s Option to Purchase

 

70

34.2

 

Facility Trade Names

 

71

34.3

 

Transfer of Operational Control of the Facilities

 

71

34.4

 

Intangibles and Personal Property

 

73

ARTICLE XXXV

 

 

 

73

 

84


--------------------------------------------------------------------------------




 

35.1

 

Arbitration

 

73

ARTICLE XXXVI

 

 

 

74

36.1

 

Miscellaneous

 

74

ARTICLE XXXVII

 

 

 

76

37.1

 

Commissions

 

76

ARTICLE XXXVIII

 

 

 

76

38.1

 

Memorandum or Short Form of Lease

 

76

ARTICLE XXXIX

 

 

 

76

39.3

 

Application of Security Deposit

 

77

39.4

 

Transfer of Security Deposit

 

78

EXHIBIT A

 

 

 

A-1

DESCRIPTION OF LAND

 

A-1

EXHIBIT B

 

 

 

B-1

PERMITTED ENCUMBRANCES

 

B-1

EXHIBIT C

 

 

 

C-1

LESSEE’S CERTIFICATE

 

C-1

EXHIBIT D

 

 

 

D-1

MEMORANDUM OR SHORT FORM OF LEASE

 

D-1

SCHEDULE AExcluded Personal Property of Lessee

 

S-1

85


--------------------------------------------------------------------------------


MASTER LEASE

MULTIPLE LESSEE
MULTIPLE FACILITIES

STERLING ACQUISITION CORP., LESSOR

AND

DIVERSICARE LEASING CORPORATION, LESSEE

DATED: November 8, 2000
(effective October 1, 2000)

 


--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO CONSOLIDATED

AMENDED AND RESTATED MASTER LEASE

THIS FIRST AMENDMENT TO CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
(“Amendment”) is executed and delivered as of this 30th  day of September, 2001
by and between STERLING ACQUISITION CORP., a Kentucky corporation (“Lessor”),
and DIVERSICARE LEASING CORPORATION, a Tennessee corporation (“Lessee”).

RECITALS:

A.            Lessor and Lessee have entered into that certain Consolidated
Amended and Restated Master Lease dated as of November 8, 2000 to be effective
as of October 1, 2000 (the “Lease”), providing for the amendment, restatement
and consolidation of the “Existing Leases” as more particularly described
therein.

B.            Lessor and Lessee desire to mutually amend and modify the Lease as
more particularly set forth herein.

C.            Lessor and Lessee agree that for and in consideration of the
mutual covenants of the parties hereto, and other good and valuable
consideration to the parties hereto, the receipt and sufficiency of which is
hereby acknowledged and confessed by the parties, and for the benefit which will
inure to each party from the execution of this Amendment, Lessor and Lessee
hereby agree to amend and modify the Lease as follows, with each amendment and
modification to be effective as of the date above.

The parties agree as follows:

1.             Amendment Definitions.  Any capitalized term used but not defined
in this Amendment will have the meaning assigned to such term in the Lease.  In
addition to the other definitions contained herein, when used in this Amendment
the following term shall have the following meaning:

Transaction Documents: The Lease and the security agreements, pledge agreements,
subordination agreements, guaranties and other documents which evidence, secure
or otherwise relate to the Lease.

2.             New Facility to Exhibits A and Exhibit B.  Exhibit A to the Lease
is amended by the addition of Exhibit A-29 to this Amendment.  Effective as of
the date hereof, the real property described on Exhibit A-29 to this Amendment
and the improvements thereon commonly known as Hardee Manor Care Center shall
constitute a Leased Property and comprise a part of the Leased Properties
described in and subject to the lease.  Exhibit B to the Lease is amended by the
addition of the items listed in Exhibit B to this Amendment.

3.             Amended and Restated Security Agreement.  Lessor and Lessee agree
that Schedule 1 of that certain Amended and Restated Security Agreement by and
between the parties hereto and dated November 8, 2000 shall be amended
to include the new facility added in Exhibit A-29 to this Amendment.


--------------------------------------------------------------------------------


 

4.             Execution and Counterparts.  This Amendment may be executed in
any number of counterparts, each of which, when so executed and delivered, shall
be deemed to be an original, but when taken together shall constitute one and
the same Amendment.

5.             Headings.  Section headings used in this Amendment are for
convenience of reference only and shall not affect the construction of the
Amendment.

6.             Enforceability of Transaction Documents.  Except as expressly and
specifically set forth herein, the Transaction Documents remain unmodified and
in full force and effect.  In the event of any discrepancy between any other
Transaction Document and this Amendment, the terms and conditions of this
Amendment will control and such other Transaction Document is deemed amended to
conform hereto.

SIGNATURE PAGES FOLLOW


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have executed this Amendment by their duly
authorized officers as of the date first above written.

LESSOR:

 

 

 

 

STERLING ACQUISITION CORP., a Kentucky corporation

 

 

 

By:

/s/ Scott Kellman

 

 

 

 

 

 

Name:

Scott Kellman

 

 

 

 

 

 

Title:

COO

 

 

 

 

 

 

LESSEE:

 

 

 

 

 

DIVERSICARE LEASING CORPORATION,

 

 

 

a Tennessee corporation

 

 

 

By:

/s/ William R. Council III

 

 

 

 

 

 

Name:

William R. Council III

 

 

 

 

 

 

Title:

Executive Vice President

 


--------------------------------------------------------------------------------




 

THE STATE OF Michigan)

:ss

COUNTY OF Washtenaw)

This instrument was acknowledged before me on the 20th day of September, 2001,
by Scott Kellman, the Chief Operating Officer of Sterling Acquisition Corp., a
Delaware corporation, on behalf of the corporation

/s/ Jacqueline P. March                       [Notary Stamp]

Notary Public

Washtenaw, County, Michigan

My commission expires: July 23, 2005

THE STATE OF Tennessee)

:ss

COUNTY OF Williamson)

This instrument was acknowledged before me on the 19th day of September, 2001,
by William R. Council III, the Executive Vice President of Diversicare Leasing
Corporation, a Tennessee corporation, on behalf of the corporation

/s/ Andrea Neiderland

Notary Public                        [Notary Stamp]

Davidson, County, Tennessee

My commission expires:


--------------------------------------------------------------------------------




 

ACKNOWLEDGMENT

The undersigned consents to the transactions contemplated by this Amendment,
ratifies and affirms its Guaranty dated as of November 8, 2000 and acknowledges
and agrees that the performance of the Transaction Documents, including the
Lease, is secured by its Guaranty on the same terms and conditions in effect
prior to this Amendment.

GUARANTORS:

 

 

 

ADVOCAT, INC., a Delaware corporation

 

 

 

By:

/s/ William R. Council III

 

 

 

 

 

 

 

Name:

William R. Council III

 

 

 

 

 

 

 

Title:

Executive Vice President

 

 

 

 

 

ADVOCAT FINANCE, INC., a Delaware corporation

 

 

 

 

By:

/s/ William R. Council III

 

 

 

 

 

 

 

Name:

William R. Council III

 

 

 

 

 

 

 

Title:

Executive Vice President

 

 

 

 

 

DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee corporation

 

 

 

 

By:

/s/ William R. Council III

 

 

 

 

 

 

 

Name:

William R. Council III

 

 

 

 

 

 

 

Title:

Executive Vice President

 


--------------------------------------------------------------------------------




 

EXHIBIT A TO AMENDMENT

EXHIBIT A-29

DESCRIPTION OF LAND

Name of Facility:                                                       Hardee
Manor Care Center

Facility Address:                                                     401 Orange
Place, Wauchula, Florida  33873

Legal Description:

All of Blocks E and F of MOONLIGHT PARK SUBDIVISION, to the City of Wauchula, in
Section 9, Township 34 South, Range 25 East and in Plat Book 4, page 9, public
records of Hardee County, Florida.

Being the same property conveyed to Grantor herein by Warranty Deed recorded in
Book 244, Page 522, in the Office of Circuit Court Clerk, Hardee County,
Florida.

AND

That portion of Ninth Avenue lying between Orange Place and Grove Street and
between Blocks E and F of MOONLIGHT PARK SUBDIVISION to the City of Wauchula,
public records of Hardee County, Florida.

Being the same property conveyed to Grantor herein by Warranty Deed recorded in
Book 257, Page 497, in the Office of Circuit Court Clerk, Hardee County,
Florida.


--------------------------------------------------------------------------------




 

EXHIBIT B TO AMENDMENT

EXHIBIT B

PERMITTED EXCEPTIONS

     39. Taxes for the year 2001 and subsequent years.  (Affects Hardee, Hardee
County, Florida)

     40. Applicable zoning ordinances.  (Affects Hardee, Hardee County, Florida)

     41. Bill of Sale Absolute recorded in O.R. Book 200, page 278 of the public
records of Hardee County, Florida.  (Transfers ownership from First Hardee
Service Corporation to City of Wauchula, of all rights and privileges of water
main, fire hydrants service, meter and accessories, sanitary sewers, lift
station pumps and accessories and easements as shown on the plans thereof) both
blocks in Hardee County, Florida.  (Affects Hardee, Hardee County, Florida)

     42. Rights of patients under unrecorded resident agreements.  (Affects
Hardee, Hardee County, Florida)

 


--------------------------------------------------------------------------------


SECOND AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

THIS SECOND AMENDMENT TO CONSOLIDATED AMENDED AND RESTATED MASTER LEASE
(“Amendment”) is executed and delivered as of this 15th day of June 2005 by and
between STERLING ACQUISITION CORP., a Kentucky corporation (“Lessor”), and
DIVERSICARE LEASING CORPORATION, a Tennessee corporation (“Lessee”).

RECITALS:

A.            Lessor and Lessee have entered into that certain Consolidated
Amended and Restated Master Lease dated as of November 8, 2000 to be effective
as of October 1, 2000, as amended by that certain First Amendment to
Consolidated Amended and Restated Master Lease dated as of September 30, 2001
(as amended, the “Lease”), providing for the amendment, restatement and
consolidation of the “Existing Leases” as more particularly described therein.

B.            Lessor and Lessee desire to mutually amend and modify the Lease as
more particularly set forth herein.

C.            Lessor and Lessee agree that for and in consideration of the
mutual covenants of the parties hereto, and other good and valuable
consideration to the parties hereto, the receipt and sufficiency of which is
hereby acknowledged and confessed by the parties, and for the benefit which will
inure to each party from the execution of this Amendment, Lessor and Lessee
hereby agree to amend and modify the Lease as follows, with each amendment and
modification to be effective as of the date above.

The parties agree as follows:

1.             Amendment Definitions.  Any capitalized term used but not defined
in this Amendment will have the meaning assigned to such term in the Lease.

2.             Capital Improvements.  Lessor acknowledges that it has been
advised by Lessee that Lessee intends to perform certain capital improvements to
the Facilities (the “Capital Improvements”).  Lessee shall select the
architects, engineers, contractors and subcontractors of its choice to complete
the Capital Improvements, subject to the reasonable approval of Lessor.  Prior
to commencing construction of any Capital Improvements, Lessee shall have (a)
submitted complete plans and specifications prepared by such architects to
Lessor for Lessor’s review and approval at least twenty (20) days before the
planned start of construction thereof, (b) obtained Lessor’s written approval
thereof and, if required, the approval of any Facility Mortgagee (which Lessor
shall use its prompt and best efforts to obtain), which approval shall not be
unreasonably withheld, conditioned or delayed, and if no response has been
received by Lessee within fifteen (15) days after submission of the plans and
specifications for approval then such approval shall be deemed to have been
given.  Lessee shall be


--------------------------------------------------------------------------------




responsible for the completion of such improvements in accordance with the plans
and specifications approved by Lessor, and shall promptly correct any failure
with respect thereto.

All alterations, improvements and additions shall be constructed in a first
class, workmanlike manner, in compliance with all Insurance Requirements and
Legal Requirements, be in keeping with the character of the Leased Properties
and the area in which the Leased Property in question is located and be designed
and constructed so that the value of the Leased Properties will not be
diminished or and that the primary Intended Use of the Leased Properties will
not be changed.  All improvements, alterations and additions shall immediately
become a part of the Leased Properties.

Any Capital Improvements made by Lessee pursuant to this Paragraph 2, other than
expenditures for additions (as defined in the definition of Qualified Capital
Expenditures), the cost of which Capital Improvements are not paid for by Lessor
as part of the Improvement Allowance in accordance with Paragraph 3, below,
shall be included as capital expenditures for purposes of inclusion in the
capital expenditures budget for the Facilities and for measuring compliance with
the obligations of Lessee set forth in Section 8.3 of the Lease.

In connection with any alteration which involves the removal, demolition or
disturbance of any asbestos-containing material, Lessee shall cause such
removal, demolition or disturbance to be performed in accordance with, and shall
carry out such asbestos monitoring and maintenance program with respect thereto
as may be required by, all applicable Legal Requirements.

Anything herein or in the Lease to the contrary notwithstanding, in the event of
any conflict or inconsistency between this Paragraph 2 and Section 10.1 of the
Lease, the terms and provisions of this Paragraph 2 shall be deemed to control
and govern the approval and construction of the Capital Improvements.

3.             Tenant Improvement Allowance.  In connection with the completion
of the Capital Improvements, Lessor agrees to make available to Lessee an
improvement allowance equal to Five Million and 00/100 Dollars ($5,000,000.00)
(the “Improvement Allowance”).  The Improvement Allowance shall only be used for
the completion of the Capital Improvements.  The Improvement Allowance shall be
disbursed not more often than monthly and for a minimum amount of Two Hundred
Thousand and 00/100 Dollars ($200,000.00) per disbursement.  The Improvement
Allowance shall only be available for Capital Improvements completed on or
before December 31, 2006, and the final request for disbursement shall be no
later than February 28, 2007.  Any qualifying installment of the Improvement
Allowance requested by Lessee shall be paid and disbursed by Lessor to Lessee on
the first business day of the calendar month (an “Adjustment Month”) following
the date that is fifteen (15) days after the date Lessor receives written
request for payment of such installment from Lessee, so long as such request is
accompanied by invoices, sworn statements and lien waivers (partial or full, as
applicable) with respect to the work for which such request is made.  Lessor and

2


--------------------------------------------------------------------------------




Lessee agree to cooperate in good faith in attempting to resolve any disputed
portions of any installment payment request.  In the event such dispute cannot
be so resolved, Lessor and Lessee shall submit the matter to the architect
approved by Lessor pursuant to Paragraph 2, above for resolution, whose decision
shall be binding on both parties.

4.             Increase in Base Rent.  The annual Base Rent payable under the
Lease shall be increased by One Hundred Two and 50/100 Dollars ($102.50) per
$1,000 of the Improvement Allowance disbursed pursuant to Paragraph 3 above,
effective immediately as of the first day of the respective Adjustment Month. 
The increases in the annual Base Rent as a result of this Paragraph 4 of this
Amendment shall be collectively referred to as the “Improvement Allowance
Adjustment Amount.”  Lessor shall provide Lessee with written notice of the then
current annual Base Rent, as adjusted by the “Improvement Allowance Adjustment
Amount”, at or prior to each disbursement made pursuant to Paragraph 3, above. 
To the extent such written notice of the then current Base Rent is not received
by Lessee prior to the payment by Lessee of Base Rent for an Adjustment Month,
then Lessee shall include any increased differential in Base Rent with the
payment of the following month’s installment of Base Rent.

5.             Insurance.  Lessor acknowledges that the liability insurance
coverage and the malpractice insurance coverage required pursuant to Sections
13.2.4 and 13.2.5 of the Lease, are currently unavailable generally in the
nursing home industry at commercially affordable rates and that Lessee currently
maintains and has in place general liability and malpractice insurance with
single limit coverage of Two Hundred Fifty Thousand Dollars ($250,000.00) per
occurrence and Five Hundred Thousand Dollars ($500,000.00) cumulative, with a
deductible of Twenty Five Thousand Dollars (25,000.00).  Lessor hereby agrees
that, the provisions of Sections 13.2.4 and 13.2.5 of the Lease to the contrary
notwithstanding, until such time as the insurance coverage required therein is
generally available in the nursing home industry at commercially affordable
rates, Lessee shall not be required obtain the coverages required therein and
Lessor agrees to accept Lessee’s current coverage in lieu thereof for the
remainder of the Initial Term of the Lease.  Lessee shall not be deemed to be in
default of the provisions of Article XIII of the Lease as a result thereof. 
Lessee shall provide Lessor, on an annual basis, information from its insurance
carrier and from comparable insurance carriers of the costs of insurance
premiums to meet Lessor’s insurance requirements.  At such time as the premium
amounts quoted are commercially affordable, Lessee shall immediately purchase
any and all insurance policies necessary to meet the requirements of Sections
13.2.4 and 13.2.5 of the Lease.  This provision does not relieve Lessee from its
agreement of indemnity under Article XXI of the Lease nor does it modify the
provisions thereof.  Notwithstanding the foregoing, Lessee acknowledges and
agrees that the provisions of this Paragraph 5 shall (i) be applicable only
during the Initial Term of the Lease and not any Renewal Term and (ii) not be
applicable in the event of any Transfer.  Lessee acknowledges and agrees that
Lessor shall have the right to (i) require that the Lessee provide the insurance
coverages required by the provisions of Sections 13.2.4, and 13.2.5 during any
Renewal Term of the Lease and (ii) withhold its consent to any proposed Transfer
unless the Transferee

3


--------------------------------------------------------------------------------




agrees to provide the insurance coverage required by the provisions of Section
13.2.4 and 13.2.5 of the Lease.

6.             Failure to Pay.  In the event Lessor fails to pay Lessee any
installment request when and as provided in Paragraph 3, above, and Lessor does
not cure such failure within ten (10) days after written notice from Lessee,
then Lessee shall have the right to and may set off against and deduct from each
one of the next successive monthly installments of Base Rent due under the Lease
the amount of such installment payment, together with interest thereon at the
Overdue Rate until paid, until such time as the entire amount, together with
interest has been paid to Lessee in full.  The amount of any such installment
request (exclusive of the interest thereon) deducted by Lessee from the monthly
installments of Base Rent due under the Lease pursuant to this Paragraph 6 shall
be credited against the amount of the Improvement Allowance made available to
Lessee hereunder and shall result in a corresponding increase in the Base Rent
pursuant to Paragraph 4 of this Amendment.

7.             Execution and Counterparts.  This Amendment may be executed in
any number of counterparts, each of which, when so executed and delivered, shall
be deemed to be an original, but when taken together shall constitute one and
the same Amendment.

8.             Headings.  Section headings used in this Amendment are for
convenience of reference only and shall not affect the construction of the
Amendment.

9.             Enforceability of Transaction Documents.  Except as expressly and
specifically set forth herein, the Transaction Documents remain unmodified and
in full force and effect.  In the event of any discrepancy between any other
Transaction Document and this Amendment, the terms and conditions of this
Amendment will control and such other Transaction Document is deemed amended to
conform hereto.

Signatures page follows.

4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have executed this Amendment by their duly
authorized officers as of the date first above written.

LESSOR:

 

 

 

 

STERLING ACQUISITION CORP., a Kentucky

 

corporation

 

 

 

 

 

 

 

By:

/s/ Daniel J. Booth

 

 

 

 

Name:

Daniel J. Booth

 

 

 

 

Title:

Chief Operating Officer

 

 

 

 

LESSEE:

 

 

 

 

DIVERSICARE LEASING CORPORATION,

 

a Tennessee corporation

 

 

 

 

 

 

 

By:

/s/ William R. Council III

 

 

 

 

Name:

William R. Council III

 

 

 

 

Title:

President

 

5


--------------------------------------------------------------------------------




 

THE STATE OF Maryland )

 

 

                :ss

COUNTY OF Baltimore     )

 

This instrument was acknowledged before me on the 15th day of June, 2005, by
Daniel J. Booth, the COO of Sterling Acquisition Corp., a Delaware corporation,
on behalf of the corporation.

/s/ Judith A. Jacobs

 

 

Notary Public

 

 

 

 

 

 

Baltimore, County Maryland

 

 

 

My commission expires:

May 1, 2008

 

 

 

THE STATE OF Tennessee )

 

 

                :ss

COUNTY OF Williamson    )

 

This instrument was acknowledged before me on the 15th day of June, 2005, by
William R. Council, III, the President of Diversicare Leasing Corporation., a
Tennessee corporation, on behalf of the corporation.

/s/ Jacqueline S. Reed

 

 

Notary Public

 

 

 

 

 

 

Williamson, County

 

 

 

 

 

 

 

My commission expires:

2/20/2006

 

 

 

6


--------------------------------------------------------------------------------




 

ACKNOWLEDGMENT

The undersigned consents to the transactions contemplated by this Amendment,
ratifies and affirms its Guaranty dated as of November 8, 2000 and acknowledges
and agrees that the performance of the Transaction Documents, including the
Lease, is secured by its Guaranty on the same terms and conditions in effect
prior to this Amendment.

GUARANTORS:

 

 

 

 

ADVOCAT, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ William R. Council III

 

 

 

 

Name:

William R. Council III

 

 

 

 

Title:

President

 

 

 

 

 

 

 

ADVOCAT FINANCE, INC., a Delaware

 

corporation

 

 

 

 

 

 

 

By:

/s/ William R. Council III

 

 

 

 

Name:

William R. Council III

 

 

 

 

Title:

President

 

 

 

 

 

 

 

DIVERSICARE MANAGEMENT SERVICES

 

CO.,, a Tennessee corporation

 

 

 

 

 

 

 

By:

/s/ William R. Council III

 

 

 

 

Name:

William R. Council III

 

 

 

 

Title:

President

 

7


--------------------------------------------------------------------------------